                                                        Page 249
1                   A. Kincaid - CONFIDENTIAL
2                 UNITED STATES DISTRICT COURT
3            FOR THE SOUTHERN DISTRICT OF OHIO
4           Case No. 1:18-CV-00357-TSB-KNM-MHW
5        _______________________________________
6        OHIO A. PHILIP RANDOLPH                   )
7        INSTITUTE, et. al,                        )
8                         Plaintiffs,              )
9             v.                                   )
10      LARRY HOUSEHOLDER, Speaker of              )
11      the Ohio House of Representatives,         )
12      et al.,                                    )
13                        Defendants.              )
14      _______________________________________ )
15
16
17                 DEPOSITION OF ADAM KINCAID
18                         Volume Two
19                      Washington, D.C.
20                      January 31, 2019
21
22
23
24   Reported by: Mary Ann Payonk
25   Job No: 154708


             TSG Reporting - Worldwide - 877-702-9580
                                                        Page 250
1             A. Kincaid - CONFIDENTIAL
2
3
4
5                        January 31 2019
6                        8:30 a.m.
7
8           Deposition of ADAM KINCAID, Volume Two,
9    held at the law offices of Covington & Burling
10   LLP, 850 Tenth Street, Washington, D.C.,
11   pursuant to Notice before Mary Ann Payonk,
12   Shorthand Reporter and Notary Public of the
13   District of Columbia, Commonwealth of Virginia,
14   and State of New York.
15
16
17
18
19
20
21
22
23
24
25


             TSG Reporting - Worldwide - 877-702-9580
                                                        Page 251
1    APPEARANCES:
2    ON BEHALF OF PLAINTIFFS:
3           ROBERT FRAM, ESQUIRE
4           COVINGTON & BURLING
5           One Front Street
6           San Francisco, CA 94111
7
8    ON BEHALF OF THE WITNESS:
9           SHAWN SHEEHY, ESQUIRE
10         PHILLIP GORDON, ESQUIRE
11         HOLTZMAN VOGEL JOSEFIAK TORCHINSKY PLLC
12         45 North Hill Drive
13         Warrenton, VA 20186
14
15   ON BEHALF OF INTERVENORS:
16         KATHERINE McKNIGHT, ESQUIRE
17         BAKER HOSTETLER
18         1050 Connecticut Avenue Northwest
19         Washington, DC 22036
20
21   ON BEHALF OF LEGISLATIVE DEFENDANTS:
22         ALYSSA RIGGINS, ESQUIRE (By phone)
23         OGLETREE DEAKINS
24         4208 Six Forks Road
25         Raleigh, NC 27609


             TSG Reporting - Worldwide - 877-702-9580
                                                             Page 252
1                 A. Kincaid - CONFIDENTIAL
2    ADAM KINCAID,
3              called as a witness, having been duly
4              sworn, was examined and testified
5              further as follows:
6                  EXAMINATION (Cont'd.)
7    BY MR. FRAM:
8            Q.    Good morning, Mr. Kincaid.    We met
9    before your December 4 deposition.        I'm Robert
10   Fram.    I represent the plaintiffs in this case.
11                 We are going to start per agreement
12   of counsel with exhibits that are going to
13   start with the numbering after the last one in
14   your December 4 deposition.       That was number
15   40, so we are going to start today with number
16   41, okay?
17        A.       Okay.
18                 MR. SHEEHY:   This is Shawn Sheehy
19        on behalf of Mr. Kincaid.        We have
20        produced Mr. Kincaid today for this
21        deposition; however, we are going to
22        preserve our rights under the First
23        Amendment privilege to appeal that after
24        a final ruling from the District Court
25        to preserve our rights.


                  TSG Reporting - Worldwide - 877-702-9580
                                                         Page 253
1             A. Kincaid - CONFIDENTIAL
2              I will be objecting to form to
3         questions that would include the First
4         Amendment privilege so any objections to
5         form will include objections under the
6         First Amendment privilege.
7              Given the District Court's order, I
8         will not be instructing Mr. Kincaid to
9         not answer questions unless those
10       questions would go to the District
11       Court's limitation of questions
12       pertaining only to Ohio.
13             And also, to put it in the record,
14       we will designate the transcript today
15       as CONFIDENTIAL pursuant to the Court's
16       confidentiality agreement.      Thank you.
17             MR. FRAM:    Thank you.
18   BY MR. FRAM:
19       Q.    Mr. Kincaid, you're aware you're
20   testifying here pursuant to a subpoena?
21       A.    Yes, sir.
22       Q.    And we went through deposition ground
23   rules the last time.    Those still apply here
24   but I just want to underscore again that you're
25   testifying here again under oath and under


              TSG Reporting - Worldwide - 877-702-9580
                                                          Page 254
1                A. Kincaid - CONFIDENTIAL
2    penalty of perjury.
3                 You understand that?
4         A.      Yes, sir.
5         Q.      Previously, your counsel provided
6    documents responsive to a different subpoena,
7    document subpoena, and of those 446 documents,
8    you were listed as the custodian for many of
9    them.
10               Do you recall collecting documents
11   for that subpoena?
12       A.      Yes.
13       Q.      Since that document collection effort
14   on your part, have you gone back and looked for
15   additional documents?
16       A.      No.
17       Q.      What did you do to prepare for
18   today's deposition, please?
19       A.      I met with my attorneys for a few
20   hours yesterday.
21       Q.      Anyone in the room who was not an
22   attorney?
23       A.      No.
24       Q.      Anybody who was an attorney but not
25   your attorney?


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 255
1              A. Kincaid - CONFIDENTIAL
2         A.    No.
3         Q.    Have you had the opportunity to
4    review the transcript of your December 4
5    deposition since that deposition?
6         A.    Yes.
7         Q.    And did you provide a list of errors,
8    if any, to your counsel?
9         A.    I did.
10              MR. SHEEHY:   And those corrections
11       were filed with the District Court.      It
12       was one of the filings where your team
13       filed the draft transcript and in our
14       response, we filed the completed
15       transcript, which included his
16       corrections.
17              MR. FRAM:   Okay.
18   BY MR. FRAM:
19       Q.     Have you reviewed the transcript
20   since that check for errors?
21       A.     I have not.
22       Q.     While you were at the NRCC in 2011,
23   did you draft any maps relating to
24   redistricting in Ohio?
25       A.     Yes.


               TSG Reporting - Worldwide - 877-702-9580
                                                            Page 256
1              A. Kincaid - CONFIDENTIAL
2         Q.      Do you recall approximately how many
3    maps you drew?
4                 MR. SHEEHY:   Objection to form.
5         A.      Can you be a little bit more specific
6    as far as maps, what you're referring to?         We
7    went through this last time obviously too.
8    There's a lot of ways you can define maps when
9    it comes to redistricting.
10       Q.     Let me see if I can break that apart
11   a little bit for you.      Let's go through the
12   different ways one can generate a map for
13   redistricting.
14              First of all, was the software tool
15   you would use to generate a map, was that
16   Maptitude?
17       A.     Yes.
18       Q.     And what are the different ways you
19   can generate a map using Maptitude for
20   Congressional redistricting?      And that, you did
21   in Ohio in 2011.
22              MR. SHEEHY:     Objection to form.
23       A.     Ways that you can generate a map
24   would include you can upload a map, meaning a
25   shapefile or a block assignment file into


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 257
1               A. Kincaid - CONFIDENTIAL
2    Maptitude.    That would generate a map.
3                You can use a -- what they would call
4    a Maptitude layer or a map layer within
5    Maptitude to move blocks and precincts from one
6    district to another or assigning map precincts
7    or blocks from district to district.
8                So there's a lot of different ways
9    you can generate or upload maps.
10         Q.    Let's take those a little bit one at
11   a time.    For a block file, something called a
12   block equivalency file; is that right?
13         A.    There's a lot of different words for
14   it.   Yeah, I know what you're talking about.
15         Q.    That basically gives the information,
16   if I understand it correctly, of the
17   individual -- tells you which individual census
18   blocks are within specific proposed or final
19   Congressional districts; is that right?
20         A.    I would say districts because it
21   could be any kind of district.
22         Q.    I want to focus my questions on Ohio
23   and on Congressional districts.    So in regards
24   to Ohio Congressional district map generation
25   in 2011, did you generate block equivalency


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 258
1                A. Kincaid - CONFIDENTIAL
2    files which you then loaded into Maptitude for
3    the purpose of generating district maps,
4    Congressional district maps?
5                 MR. SHEEHY:   Objection to form.
6         A.      I wouldn't have generated block files
7    for my own uploading to Maptitude.      I would
8    have -- if I was uploading a file into
9    Maptitude, it's because I received it from
10   somewhere else, not because I did it myself.
11       Q.      Did you ever move a block from one
12   district to another in Ohio as regards 2011
13   Congressional redistricting?
14               MR. SHEEHY:    Objection to form.
15       A.      Yes.
16       Q.      So if I understand correctly, you
17   would receive a block equivalency file that
18   would have all the blocks for Ohio; is that
19   right?
20       A.      If I had received a block equivalency
21   file in Ohio it would have included districts
22   and blocks, yes.
23       Q.      Who was sending you the block
24   equivalency file if you were not generating it
25   yourself.


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 259
1               A. Kincaid - CONFIDENTIAL
2                MR. SHEEHY:     Objection to form.
3         A.     If I would --
4         Q.     And again, this is for Ohio in 2011.
5         A.     Yes.   If I was uploading a block
6    equivalency file in regards to Ohio
7    redistricting, specifically Congressional in
8    2011, that block file would have likely come
9    through Tom Whatman from Heather Mann and Ray
10   DiRossi.
11       Q.      Did you ever get block equivalency
12   files directly from Heather Mann or Ray
13   DiRossi?
14               MR. SHEEHY:   Objection to form.
15       A.      As for that email chain that we went
16   over the last time I had a deposition, yes, I
17   did receive a couple at the very end of the
18   redistricting process, yes.
19       Q.      Mid December?
20       A.      I think it was September-ish.
21       Q.      We will go back to that as to when
22   that happened.
23       A.      Yes.
24       Q.      But thank you.
25               So that's the block equivalency


                TSG Reporting - Worldwide - 877-702-9580
                                                            Page 260
1                A. Kincaid - CONFIDENTIAL
2    files.     I'm talking about shapefiles.    Are your
3    answers the same as regards the shapefiles?
4          A.     I would not say the same because I
5    don't recall receiving any shapefiles for Ohio
6    in 2011.
7          Q.     So the record's clear, your
8    recollection is you received block equivalency
9    files for the entire state of Ohio for --
10   either directly from Ms. Mann or Mr. DiRossi or
11   through Mr. Whatman; is that right?
12         A.    That's correct.
13         Q.    You would then load that into
14   Maptitude; is that right?
15         A.    That's correct.
16         Q.    Then you would move a block from one
17   district to another; is that right?
18               MR. SHEEHY:   Objection to form.
19         A.    If need be, yes.
20         Q.    Do you recall --
21         A.    Not always.
22         Q.    But there were occasions when you did
23   so?
24         A.    There would be occasions where I did
25   so, yes.


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 261
1                A. Kincaid - CONFIDENTIAL
2         Q.      Do you recall approximately how many
3    times you did that?
4         A.      Could you be more specific?
5         Q.      Do you recall how many times -- well,
6    do you recall how many times you engaged --
7    what I'm going to call what you just described,
8    I'm going to call it the process of revising an
9    Ohio Congressional district map.
10               Are you comfortable with that
11   phrasing?
12       A.      That will be fine.
13       Q.      Do you recall how many times you
14   engaged in the process of revising an Ohio
15   Congressional district map in 2011?
16               MR. SHEEHY:   Objection to form.
17       A.      Just for clarity's sake, let me break
18   it out from what you said.     You were -- you
19   teed it up as me receiving a file from Ray
20   DiRossi or Heather Mann and then me revising it
21   from that point.
22               I don't recall doing that more than a
23   couple times at the very end of the process,
24   like we talked about before.
25       Q.      Did you engage in any other process


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 262
1              A. Kincaid - CONFIDENTIAL
2    of either creating or revising a Congressional
3    district map in Ohio in 2011 other than those
4    couple of instances where you used block
5    equivalency files?
6         A.    Yes.
7         Q.    And what do you recall about that,
8    please?
9               MR. SHEEHY:   Objection to form.
10       A.     Well, I think there's two different
11   processes that we're kind of intermingling here
12   that's worth breaking out.
13              There's me receiving block
14   equivalency files from Ray and Heather in Ohio
15   through Tom or some other -- more directly
16   versus what I was doing, which we have talked
17   about before, which is working with the members
18   of the Ohio delegation to create a proposal for
19   the state legislature in Ohio to consider which
20   was done with me working with people to create
21   that proposal and then sending a block
22   equivalency file, which would have been a
23   different process.
24              So those are two different things
25   that I think it's important to keep separate


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 263
1                A. Kincaid - CONFIDENTIAL
2    because they're --
3         Q.      Let's break it apart.   We were
4    talking about what you were doing directly with
5    either Ms. Mann or Mr. DiRossi or through
6    Mr. Whatman and not part of the -- what I'll
7    call the Congressional proposal process, not
8    part of that.
9                 You say there was another way,
10   though, other than block equivalency files that
11   you could revise a map, and that is you could
12   actually look at a map and map to it and you
13   could then click on a block on the map itself
14   and then move it; is that right?
15       A.      Again, to go back to the process, a
16   block equivalency file is something you export
17   at the end of creating a map or a proposal or a
18   draft or whatever you want to call it.     It's
19   not something that you -- I suppose in the back
20   end, you are changing the block equivalency.
21   You're changing the way that blocks are
22   assigned.
23               But a block equivalency file itself
24   is not something you would manipulate.     It's
25   something you would upload into a software and


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 264
1              A. Kincaid - CONFIDENTIAL
2    then export a block equivalency file back out
3    when you when finished with it.    So that to
4    itself is used to -- normally, you would use
5    maps to move precincts or VTBs, which are voter
6    tabulation districts, or blocks and assign them
7    from one district to another.
8         Q.    Right.   And to do that, would you --
9    to do that, would you do that like looking at a
10   map and clicking on a dot on a map or that dot
11   corresponding to a particular block, or what's
12   the mechanics of how you do that process?
13              MR. SHEEHY:   Objection to form.
14       A.     Within Maptitude what you would do is
15   you first choose the district that you are
16   assigning a piece of geography to so.    If you
17   want to put something in Ohio District 1, you
18   would make sure 1 is selected.    And then you,
19   you know, mouse over that spot and click on
20   that piece of geography and then another and
21   another and another, whatever you want to do.
22   And then you click a checkmark that assigns it
23   to that district.
24       Q.     Okay, so you could -- if I understand
25   correctly, taking your example of District 1,


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 265
1               A. Kincaid - CONFIDENTIAL
2    you'd scroll over District 1 and then you'd
3    click on a block.    That block would be
4    represented by a dot.     How would you know what
5    to be clicking on?     You say you'd scroll over
6    District 1; is that right?
7         A.     Well, I'd make sure District 1 was
8    selected.
9         Q.     Was selected, okay.   And then what
10   you would -- so all you'd be seeing would be
11   District 1 on the screen, or all of Ohio with
12   District 1?
13       A.      It depends on what you have up on the
14   screen when you're working.    You can zoom in
15   and out.    It's like working with Google Maps.
16   You could look at all of a state or you could
17   look at a county or a precinct or a block.      We
18   can zoom in as low as you want or zoom out as
19   much as you want to.
20       Q.      So you got the -- a visual of the
21   district whether zoomed in or not on the screen
22   and then you scroll over it to get to a
23   particular what you call geography; is that
24   right?
25       A.      A piece of census geography, yes.


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 266
1              A. Kincaid - CONFIDENTIAL
2         Q.    And that census geography could
3    include a census block; correct?
4         A.    Census geography includes everything
5    from census blocks to census tracts, VTDs,
6    which are voter tabulation districts, you know,
7    all the way up, you know, counties or
8    municipalities.
9         Q.    So just focusing on blocks for a
10   minute, you scroll over, and when you scroll
11   over the district, how would you see those
12   blocks?   Would you scroll over the block?
13   Would the block number appear, pop up, or how
14   would you know which block you were on?
15       A.     I mean, you see the block.
16   Typically, you don't -- in the course of
17   creating a draft map or whatever it might be
18   that you're working on, you don't really work
19   with blocks that much because blocks are very
20   small and it would take a very long, tedious
21   time to go through thousands and thousands of
22   blocks in a state.
23              You typically work at higher
24   geographies and then you would go down to a
25   block level when you're at the end of the


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 267
1              A. Kincaid - CONFIDENTIAL
2    process and you're trying to balance
3    populations between districts.
4         Q.    Did you -- in Ohio in 2011 did you
5    work at the block level when you were revising
6    maps or at a higher geography level?
7               MR. SHEEHY:   Objection to form.
8         A.    I would have done all of the above.
9         Q.    Okay.   So let's take it at the block
10   levels that you did in Ohio in 2011 so we have
11   a clean record as to how this gets done.
12              You scroll over the district.   And
13   then when you're over a block, does the block
14   number appear for you?
15              How do you know what block you're on
16   is what I'm trying to get at?
17       A.     It depends on what the label is that
18   you have selected in Maptitude.   So if you want
19   to have a block number, you could have a block
20   number.   If you want to have a population, you
21   could have a population.   It would depend.
22              I mean, a block number's several
23   digits long so if you are going to have a block
24   number up on every single block, it's kind of
25   hard to see because there's a lot of numbers


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 268
1               A. Kincaid - CONFIDENTIAL
2    and a lot of lines.
3                 So the easier thing is to have the
4    population of the block on the screen rather
5    than the specific number of a block.
6         Q.      Okay, fair enough.   So you scroll
7    over a block and a label would appear on the
8    screen; is that right?
9         A.      Yes, uh-huh.
10       Q.      As you were scrolling, different
11   labels would appear as you went over different
12   blocks; is that right?
13       A.      The labels appear across the screen,
14   you know, on all of the blocks or all of the
15   VTDs that would have appeared within, you know,
16   that image that you're looking at on the
17   monitor.
18       Q.      If all the labels are up there, how
19   do you know which label you are scrolled over?
20       A.      Well, the label would be in the
21   middle of the geography so you know what label
22   corresponds with what geography.
23       Q.      Okay.   But if you want to move a
24   particular block from one district to
25   another --


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 269
1               A. Kincaid - CONFIDENTIAL
2         A.     Uh-huh.
3         Q.     -- and you scrolled over that
4    district and the labels are up on the screen,
5    how do you know how to manipulate it so you can
6    move that block from one district to another?
7                MR. SHEEHY:   Objection to form.
8         A.     I don't know how to do this with the
9    court reporter, the easiest way to do it, but
10   if you have a circle that's a census block and
11   you want to -- say I want to assign that
12   geography to a different district, right?
13       Q.      Uh-huh.
14       A.      And it has a number 5 on it because
15   maybe five people were tabulated by the Census
16   Bureau that live within that block.    I'd just
17   take my mouse and I'd click on that block and
18   then hit a checkmark and that would assign it
19   to that district, and that's how you would
20   assign a block to a district.
21       Q.      Now, in that label -- let me back up.
22   So that's a different way of revising a map
23   other than revising a block equivalency file;
24   correct?    It was the second technique I think
25   you described.


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 270
1              A. Kincaid - CONFIDENTIAL
2         A.    Again, I wouldn't call that revising
3    a block equivalency file.     I would say that
4    would be modifying a -- you know, making
5    modifications to a map.
6         Q.    Right.
7         A.    Like I said before, a block
8    equivalency file is something you import or
9    export, and maybe there's changes made on the
10   back end, but you're not --
11       Q.     I understand.   I'm not -- I --
12   actually, I think we're on the same page.     Let
13   me say it clearly for the record.     To revise a
14   map, as you did in Ohio in 2011, there are two
15   basic techniques, as I understand it.     One is
16   you can actually modify the block equivalency
17   file itself.   The other is you can modify --
18   you can go on screen, click on the geography,
19   designate the new district that you go into,
20   click, and then it's done.    And that will --
21   can result in a change in the block equivalency
22   file, those two different techniques.
23       A.     The second thing you described is
24   really the way it's done.    I've never known
25   anybody who would ever take the time to go into


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 271
1              A. Kincaid - CONFIDENTIAL
2    a block equivalency file and assign every block
3    by a district with a district number.
4         Q.    So if I understand correctly, you
5    would receive the block equivalency file for
6    the whole state and directly from Heather Mann,
7    Ray DiRossi, or through Tom Whatman.    It would
8    be loaded into Maptitude.    And then if you want
9    to make revisions, then at least on a couple of
10   occasions, having loaded that into Maptitude,
11   you would then scroll over the district, find
12   the geography you wanted to reassign to a
13   different district, and click on it.
14              Do I have that process correct?
15              MR. SHEEHY:   Objection to form.
16       A.     That's the basic gist of it, yes.
17       Q.     Okay.   You say you did that, you can
18   recall doing that a couple of times; is that
19   right?
20              MR. SHEEHY:   Objection to form.
21       A.     When it came to me receiving a block
22   assignment file, that would have -- you know,
23   end in, you know, me making revisions to
24   something I received.    That happened a couple
25   times, maybe a few times.    I don't really


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 272
1              A. Kincaid - CONFIDENTIAL
2    recall.
3         Q.    You said maybe a few, so more than
4    five?
5         A.    I honestly -- I don't remember how
6    many times I would have received a block
7    assignment file other than a couple times at
8    the end where I remember receiving a block
9    assignment file.
10       Q.     At least two, could have been more;
11   is that fair?
12       A.     Possibly, yes.
13       Q.     Do you recall -- I'll go back to the
14   Congressional proposal in a minute, but just in
15   terms of work that was done directly with
16   Mr. DiRossi and Ms. Mann or through Tom
17   Whatman, do you recall any other ways in which
18   you engaged in the process of revising
19   Congressional district maps in Ohio in 2011?
20              MR. SHEEHY:   Objection, form.
21       A.     The only way I would have been making
22   revision was within Maptitude.    There was no
23   other software or platform I would have been
24   using at the time.
25       Q.     Was there any other Maptitude


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 273
1              A. Kincaid - CONFIDENTIAL
2    technique that you'd use other than the ones
3    you've already described?
4                 MR. SHEEHY:   Objection to form.
5         A.      The sense of selecting a -- one block
6    or one precinct or one county at a time, I
7    mean, you can select multiple at one time.      But
8    no, I mean, that's -- that's the basic way that
9    you would use Maptitude --
10       Q.     Okay.
11       A.     -- to assign geographies to
12   districts.
13       A.     Let's talk about the Congressional
14   proposal work you did also.
15       A.     Okay.
16       Q.     First of all, to have a clean record,
17   can you describe for me the Congressional -- I
18   mean, we had some testimony already but so we
19   are all in one place and don't have to go back
20   and forth between different deposition pages.
21   Can you please describe your deposition [sic]
22   proposal process, the work you did.
23              MR. SHEEHY:     Objection to form.
24       A.     As the redistricting coordinator in
25   2011 and 2012, my job was to facilitate the


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 274
1             A. Kincaid - CONFIDENTIAL
2    development of proposed maps with members of
3    Congress, specifically in Ohio, so that they
4    would have a proposal that they could bring
5    back to state legislators for their
6    consideration when they were -- since state
7    legislators were the ones responsible for
8    redistricting and passing maps into law.      So my
9    job was to facilitate the development of those
10   proposals in Ohio.
11       Q.    And what did you do to facilitate
12   those proposals?
13             MR. SHEEHY:    Objection to form.
14       A.    I meet with -- in Ohio, I met with
15   Tom Whatman a number of times.    I met with the
16   Republican members of Congress; some once, some
17   not at all, and a couple of them multiple times
18   to receive feedback from them and from others
19   via them on what to include or not include in a
20   proposal for the Ohio legislature.
21       Q.    And did that process take place
22   during August of 2011?
23             MR. SHEEHY:    Objection to form.
24       A.    As said in my last deposition, I
25   don't remember when that process began in 2011.


              TSG Reporting - Worldwide - 877-702-9580
                                                          Page 275
1                A. Kincaid - CONFIDENTIAL
2    But I'm sure in August and September is
3    probably when I was the busiest doing that, but
4    I don't recall when that began.
5         Q.      Do you recall when it ended?
6         A.      It would have ended whenever the
7    final map was -- well again, it ended with that
8    email exchange that you and I went over in the
9    last deposition.
10       Q.      So sometime around --
11       A.      Whatever the date was on that email
12   exchange.
13       Q.      But before the -- it ended before the
14   map went to -- before a map proposal went --
15   was considered by the Ohio General Assembly, so
16   that's certainly an end date; is that right?
17               MR. SHEEHY:   Objection to form.
18       A.      The proposal would have been sent
19   over before that point and then my involvement
20   in the process ended from a drafting
21   perspective with that final change, with
22   Mr. Whatman and Ray and Heather.
23       Q.      And that was on the evening of
24   September 12, 2011 --
25       A.      I -- I'm not --


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 276
1              A. Kincaid - CONFIDENTIAL
2         Q.    -- that those emails --
3         A.    I don't remember the date, but --
4         Q.    Yeah.   But the proposal would have
5    gone in before that email exchange; is that
6    right?
7         A.    Yes.
8         Q.    Okay.   Do you recall roughly how many
9    times they -- you provided your proposal before
10   the final email exchange?
11              MR. SHEEHY:   Objection to form.
12       A.     It could have been a week or two.     I
13   really don't recall.
14       Q.     Was that proposal -- do you recall
15   how it was transmitted?     Did you transmit it or
16   was it transmitted by Mr. Whatman?
17       A.     I don't have a specific recollection.
18       Q.     Do you recall who it was sent to?
19              Was it sent to Speaker Batchelder?
20              Do you recall?
21       A.     Speaker Batchelder would not have
22   been -- the only people that I know of that
23   received the maps from me or Tom that were
24   working for the Ohio legislature would be Ray
25   and Heather.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 277
1                A. Kincaid - CONFIDENTIAL
2         Q.      Okay.   And in the process of working
3    on those, on the Congressional proposal map --
4         A.      I'm sorry, let me correct that real
5    quick.    The other person that would have been
6    working with the Ohio legislature was their
7    attorney, which was Mark Braden, who also would
8    have received files on a couple occasions.
9         Q.      Did you send him the Congressional
10   proposal?
11       A.      I did.
12       Q.      Did he ever make any revisions to the
13   Congressional proposal before it was sent?
14               MR. SHEEHY:   Objection to form.
15       A.      Did he make any revisions?
16       Q.      Right.   Before you sent the proposal
17   to the Ohio legislature, did Mr. Braden provide
18   any input on the proposal?
19               MR. SHEEHY:   Objection to form.
20       A.      In his role as counsel, I know that
21   he gave legal advice to the state legislature
22   on how that process should have been conducted,
23   and I would have received feedback on that
24   through Tom Whatman via the Ohio legislature.
25   But Mark was representing the Ohio legislature


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 278
1              A. Kincaid - CONFIDENTIAL
2    and I didn't receive any feedback from him
3    directly.
4         Q.     Did Mr. Whatman ever say to you that
5    Mr. Braden wanted you to move a geography from
6    one district to another --
7                MR. SHEEHY:   Objection.
8         Q.     -- while were you working on the
9    Congressional proposal?
10               MR. SHEEHY:   Objection to form.
11       A.      I never received any instructions to
12   that respect from Mark Braden via Tom or
13   anybody else.
14       Q.      What about Mr. Hofeller?   Did he
15   provide any input on the Congressional
16   proposal, the late Dr. Hofeller?
17               MR. SHEEHY:   Objection to form.
18       A.      Dr. Hofeller had been in touch with a
19   couple members as well through previous
20   relationships so I know that he -- I think he
21   advised a couple members separate from what I
22   was working on with Mr. Whatman, but his
23   specific guidance I couldn't speak to.
24       Q.      During the formulation of the
25   Congressional proposal did Dr. Hofeller ever


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 279
1               A. Kincaid - CONFIDENTIAL
2    provide an instruction to you as to which
3    districts certain geographies should be?
4                MR. SHEEHY:   Objection, form.
5         A.     No.
6         Q.     Do you know if he provided any to --
7    any instructions or input to Mr. Whatman who
8    then conveyed that to you?
9                MR. SHEEHY:   Objection to form.
10       A.      I couldn't tell you what Tom
11   received, what Tom Whatman received from
12   anybody else.     I don't know who, you know, was
13   giving -- I don't know if Hofeller gave Whatman
14   any specific instructions or feedback or not.
15       Q.      Well, let's talk about the work you
16   did on the Congressional proposal so we've got
17   that clear.
18               In this instance you were working
19   with Maptitude, did you also have a block
20   equivalency file that had been loaded into
21   Maptitude that you were working in?
22       A.      At the beginning of this process?
23       Q.      At any point while you were -- let me
24   back up.    The end product --
25       A.      Uh-huh.


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 280
1              A. Kincaid - CONFIDENTIAL
2         Q.    -- for the proposal, the
3    Congressional proposal, was that a map
4    generated in Maptitude?
5         A.    Yes.
6         Q.    And did that include a block
7    equivalency file also, the end product?
8         A.    The final proposal from the
9    delegation from Ohio would have been
10   transferred via a block equivalency file.
11       Q.     So you'd send that block equivalency
12   file over to Ms. Mann and Mr. DiRossi and then
13   they would load that into Maptitude so they
14   could see a rendering of the map; is that
15   right?
16              MR. SHEEHY:   Objection to form.
17       A.     Ray and Heather would have uploaded
18   that file into whatever software they were
19   using.
20       Q.     During the course of the work on the
21   Congressional proposal was the block
22   equivalency file amended over time indirectly
23   through clicking on Maptitude districts
24   themselves?
25              MR. SHEEHY:   Objection to form.


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 281
1                 A. Kincaid - CONFIDENTIAL
2            A.    Redistricting is an iterative process
3    so there are always changes being made to any
4    draft proposal.      It's not static, especially in
5    Ohio.
6                  Ohio came out of the, you know, 2010
7    census -- went into the 2010 census with 18
8    districts and left the 2010 census with 16
9    districts, so yes, there were changes made
10   between the map that existed and the new map.
11        Q.       And so when you -- your work on the
12   Congressional proposal, did you start with a
13   baseline block equivalency file which then
14   iterated?
15        A.       The baseline map I would have worked
16   off of was the existing Congressional map in
17   Ohio.
18        Q.       And how did you -- I'm assuming you
19   obtained a block equivalency file for the
20   existing, and that would have been the
21   18-district map; is that correct?
22        A.       That's correct.
23        Q.       Who did you receive that from?
24        A.       Maptitude.
25        Q.       Maptitude itself?


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 282
1              A. Kincaid - CONFIDENTIAL
2         A.      Maptitude provides the existing
3    geographies for the districts as part of the
4    package you would get with Maptitude.
5         Q.      Now, in the work on the Congressional
6    proposal did you also have election results
7    data loaded into Maptitude?
8                 MR. SHEEHY:   Objection to form.
9         A.      Yes.
10       Q.     Do you recall what the source of that
11   election results data was, who it was?
12              MR. SHEEHY:     Objection to form.
13       A.     You're asking who I got the political
14   data from?
15       Q.     Yes, please.
16              MR. SHEEHY:     Same objection.
17       A.     The Ohio political data, some of it
18   came from a state university in Ohio I know
19   produced political data for the state, which is
20   one source of the political data.      Another
21   source was the Republican National Committee.
22       Q.     Okay.    Now, the Republican -- the
23   Ohio -- the Cleveland State University election
24   data, do you recall that was limited to the
25   2008 and 2010 election cycles?


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 283
1               A. Kincaid - CONFIDENTIAL
2         A.     I don't recall what was in that set
3    of data.
4         Q.     Do you recall any differences between
5    what you got from the Republican National
6    Committee and the Cleveland State University
7    data?
8         A.     Yes.
9         Q.     What were the differences, please?
10       A.      The Republican National Committee
11   data was based off of the census blocks, and
12   the Cleveland state data was based off their
13   own geographies.
14       Q.      Okay.
15       A.      They split blocks and merged blocks
16   and --
17       Q.      Did you rely on one rather than the
18   other when you were doing your work on the
19   Congressional proposal?
20               MR. SHEEHY:   Objection to form.
21       A.      I tried to utilize both.
22       Q.      You said you tried.   In the end, did
23   you wind up relying more on one or the other?
24               MR. SHEEHY:   Objection to form.
25       A.      One was based off of the census data


                TSG Reporting - Worldwide - 877-702-9580
                                                            Page 284
1                A. Kincaid - CONFIDENTIAL
2    that was actually being used for redistricting,
3    and the other one was based off of census
4    geographies that didn't exist, so I used the
5    one based off of the actual census geographies,
6    which was the RNC data.
7           Q.    Okay.   Now, the RNC data, it was your
8    understanding, was that generated -- well, let
9    me back up.
10                Do you know whether Mr. Clark Benson
11   had something to do with generating the RNC,
12   what you're calling the RNC data?
13                MR. SHEEHY:   Objection to form.
14          A.    I'm not familiar with the contracts
15   of who did or did not contribute to what states
16   in -- with the data that was produced by the
17   RNC.
18          Q.    Do you know if The Magellan Group had
19   anything to do with generating those census
20   blocks?     That's a bad -- that political -- I'm
21   sorry, that's a terrible question.
22                Do you know whether The Magellan
23   Group had anything to do with generating the
24   election results for the census blocks that you
25   used in your work on the Congressional


                 TSG Reporting - Worldwide - 877-702-9580
                                                          Page 285
1              A. Kincaid - CONFIDENTIAL
2    proposal?
3                 MR. SHEEHY:   Objection to form.
4         A.      Again, I don't know who the
5    consultants or staff would have been that
6    generated the Ohio political data.
7         Q.      Do you recall whether Dr. Hofeller
8    provided you with the RNC -- what you call the
9    RNC data?
10               MR. SHEEHY:    Objection to form.
11       A.      I would not have received that data
12   from Tom Hofeller.    That data may have come
13   from Mike Wild.    That's the more likely source
14   for distributing that data.
15       Q.      Do you know if Tom Hofeller had
16   anything to do with any part of the process of
17   generating the RNC data?
18               MR. SHEEHY:    Objection to form.
19       A.      Tom was the resistor team director at
20   the RNC, and in that role I would assume that
21   he had some role over which consultants were
22   assigned to what states and what data was
23   generated.
24               But again, I couldn't speak to which
25   consultants were put on what states or how that


               TSG Reporting - Worldwide - 877-702-9580
                                                            Page 286
1               A. Kincaid - CONFIDENTIAL
2    data was separated out for development
3    production.
4         Q.     As you were working on the
5    Congressional proposal, when you would scroll
6    over a district, did a label appear?      I think
7    you testified -- is that right?
8         A.     The label would be there, yes.       It
9    wouldn't just appear if I scrolled over it, but
10   yes, it would.
11       Q.      And do you recall, you said the label
12   could have population information in it.       Could
13   it also have election scorings in it?
14               MR. SHEEHY:   Objection to form.
15       A.      The label is customizable within
16   Maptitude so it could be anything I wanted it
17   to be.
18       Q.      And did you, in fact, in Ohio working
19   on the Congressional proposal include PVI
20   scorings in the label?
21               MR. SHEEHY:   Objection to form.
22       A.      At what geographies?    I think --
23       Q.      Oh, at any geography.    We will break
24   it down.
25       A.      Yes.


                TSG Reporting - Worldwide - 877-702-9580
                                                             Page 287
1                 A. Kincaid - CONFIDENTIAL
2            Q.    Which geographies?
3                  MR. SHEEHY:   Objection to form.
4            A.    PVI scoring specifically I would have
5    had only at the Congressional district level.
6            Q.    Okay.   And when you would reassign or
7    iterate a geography from one district to the
8    other would that in real time change the PVI
9    scorings for the Congressional district?
10                 MR. SHEEHY:   Objection to form.
11        A.       When you would -- when I would move a
12   geography from one district to another within,
13   you know, within Ohio, the software would
14   recalculate that, that index, yes, in real
15   time.
16        Q.       So you could immediately see the
17   change in the PVI scoring when you moved a
18   geography; correct?
19        A.       Yes.
20        Q.       And other than PVI scoring were there
21   any other election result information that
22   appeared in the labels?
23                 MR. SHEEHY:   Objection to form.
24        A.       Yes.
25        Q.       What other election result


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 288
1              A. Kincaid - CONFIDENTIAL
2    information appeared in the labels?
3                 MR. SHEEHY:   Objection to form.
4         A.      Again, it would just depend on what I
5    was looking at at any point in time.      There
6    were multiple elections that we had in the
7    database that we were able to utilize.
8         Q.      So just focus on Ohio in 2011.
9         A.      Uh-huh.
10       Q.     Now focusing on the Congressional
11   proposal part of the process, that's -- for
12   then, do you recall what other election result
13   information appeared in the labels for the
14   Congressional districts?
15              MR. SHEEHY:     Objection to form.
16       A.     Sure.   In 2011, we were just coming
17   out of a very close race for governor in Ohio.
18   John Kasich had barely beaten Ted Strickland
19   and so that race was one of the ones I would
20   have looked at from time to time on how
21   districts were formed relative to the 2010
22   elections.
23              The McCain percentages and Obama
24   percentages from 2008 would have been something
25   we would have looked at.      Carrie Bush numbers


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 289
1              A. Kincaid - CONFIDENTIAL
2    from 2004.     I think there was an '06 race or
3    two in there, probably auditor or Attorney
4    General or something like that.     So, I mean, it
5    really just depended from --
6         Q.    Did they all appear in the label, all
7    those individual elections for each district?
8               MR. SHEEHY:    Objection to form.
9         A.    I wouldn't have had all of them up on
10   the screen at one time because that would have
11   been a mess.
12       Q.     It's a lot to put into a label, I
13   understand.
14       A.     Yeah.
15       Q.     Rather than put it into a label, did
16   you ever put it into a table that would appear
17   on the side of the map?
18              MR. SHEEHY:   Objection to form.
19       A.     Maptitude gives you a -- a table that
20   exists that's there that is based off of any
21   data that you include in your base data for
22   drawing maps in Ohio.    So you would merge the
23   political data with census data that's matched
24   the block and then Maptitude takes that data
25   from the block level and rolls it up to the


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 290
1              A. Kincaid - CONFIDENTIAL
2    precinct level well, VTD, but just for ease of
3    use, precinct data and up to the county or
4    district or whatever it is you're looking at.
5         Q.    And is that sometimes -- was that
6    known as the Dataview 1 table?
7         A.    I don't know Dataview 1 or Dataview,
8    2 but it's Dataview something, yeah.
9         Q.    So we're clear, in the Dataview --
10   well, let's break it apart.    What's in the
11   label as opposed to being in the Dataview
12   table.
13       A.     Uh-huh.
14       Q.     So the label, there was at least PVI
15   scoring; is that right?
16       A.     No, not at least.   I mean, I didn't
17   always look at the PVI data for a district.
18       Q.     But you did look at the PVI data in
19   the label from time to time for a district; is
20   that right?
21              MR. SHEEHY:   Objection to form.
22       A.     Sometimes.
23       Q.     Did you ever have other election
24   result data in the label other than PVI?
25              MR. SHEEHY:   Objection to form.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 291
1               A. Kincaid - CONFIDENTIAL
2         A.     Yes.
3         Q.     What would be in the -- what other
4    election result data did you at least on some
5    occasions have in the label?
6                MR. SHEEHY:    Objection to form.
7         A.     What I told you before.    Those
8    various races that I would have, you know,
9    switched them in and out depending on what I
10   was looking at.
11       Q.      Did you ever use any indices that
12   would average several different races, either
13   in the Dataview table or in the label?
14               MR. SHEEHY:    Objection to form.
15       A.      The PVI and -- is kind of an average
16   more of an index, and then the Ohio elections
17   average that we talked about the last time.
18       Q.      Right, the five elections that we
19   looked at the Excel function, if I recall.
20       A.      Yeah.
21       Q.      And that sometimes -- would that
22   index information appear sometimes in the
23   label?    Is that right?
24               MR. SHEEHY:    Objection to form.
25       A.      I don't recall ever having the Ohio


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 292
1               A. Kincaid - CONFIDENTIAL
2    average in a label, but it's entirely possible
3    I could have at some point in time.       I just
4    don't recall having that in a label.
5         Q.      Did you have it in the Dataview
6    table?
7                 MR. SHEEHY:   Objection to form.
8         A.      I know I had the races that would
9    have made up that average in the Dataview
10   table, but I'm not sure I ever built that
11   average into -- because you have to customize a
12   formula within Maptitude.     You can't just --
13   you have to create that, and I'm not sure I
14   ever created that in Maptitude.
15       Q.      We saw you did it in Excel.
16       A.      I did it in Excel separately.
17       Q.      Right.
18       A.      But I'm not sure I ever did it within
19   Maptitude.
20       Q.      So you would export the election
21   results from Maptitude, is that right, to an
22   Excel form and then you copied it into a change
23   sheet, if I recall your testimony; is that
24   correct?
25       A.      That's basically it, yeah.


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 293
1              A. Kincaid - CONFIDENTIAL
2         Q.    And so once you had the election
3    results exported from Maptitude you could then
4    use Excel to do the averaging for the
5    five-election index?
6         A.    Yeah, you could do the average within
7    Excel for that.
8         Q.    Well, let me ask you a question.    Did
9    you use the same elections for all the
10   districts or did you sometimes focus more on
11   some rather than the other, depending upon the
12   geography or location of the district?
13              MR. SHEEHY:   Objection to form.
14       A.     When you say did I use, what do you
15   mean by did I use?
16       Q.     Start with did you look at, sort
17   of -- and did you -- yeah, did you in any way
18   look at -- did you always look at the same
19   election results for all districts or did you
20   look at some elections for some districts or
21   other elections for other districts?
22              MR. SHEEHY:   Objection to form.
23       A.     When it came to just the basic
24   process that we've already talked about of
25   geographies from one place to another, that's


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 294
1              A. Kincaid - CONFIDENTIAL
2    something where I would have used the same
3    elections across the state when I was looking
4    at different geographies.
5               Later during the analysis process I
6    would have looked at different elections in
7    different areas of the state.
8         Q.    Let's talk about that a little bit.
9    We're talking still in the Congressional
10   proposal; is that right?    Are we talking about
11   now you've moved into -- beyond the
12   Congressional proposal?
13       A.     I would say that was the entire Ohio
14   redistricting process.    Whether it was a
15   proposal or whether it was a, you know, a
16   map-out of the Ohio legislature that was passed
17   or whatever, I would have -- I mean, the
18   analysis process would have applied for it.    It
19   would have applied to the entire analysis
20   process, whether it was a drafting of a map for
21   a proposal or whether it was an analysis of a
22   map from the Ohio legislature, so that.
23       Q.     You mentioned the Strickland 2010 --
24       A.     Uh-huh.
25       Q.     -- governor race.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 295
1              A. Kincaid - CONFIDENTIAL
2         A.    Uh-huh.
3         Q.    Do you recall the part of the state
4    where Strickland came from, his home base was?
5         A.    I'm pretty sure Ted Stickland's home
6    base was pretty much Congressman's Johnson's
7    seat, which ran from -- along the West Virginia
8    border.
9         Q.    That would be District 6, if you
10   recall?
11       A.     Yeah.
12       Q.     Okay.   Would you rely upon -- did you
13   rely upon the 2010 election involving
14   Mr. Strickland when evaluating or considering
15   the election result information for District 6?
16              MR. SHEEHY:   Objection to form.
17       A.     It would have been a metric that
18   would have been included in -- you know,
19   obviously, since it was part of the Ohio
20   average, it would have showed up as a number in
21   an analysis sheet, a changes sheet, or whatever
22   you want to characterize it as.
23              For the actual redistricting of the
24   map, I don't think the -- for the proposal
25   itself, I don't think there was a specific


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 296
1              A. Kincaid - CONFIDENTIAL
2    inflection point on the Strickland race.
3         Q.    I mean, if Strickland was not running
4    against Johnson --
5         A.    Right.
6         Q.    -- would considering the Strickland
7    result in some sense be inaccurate in terms of
8    understanding the political history of
9    District 6?
10              MR. SHEEHY:   Objection to form.
11       A.     No, it certainly wouldn't be
12   irrelevant.   I mean, the fact that that
13   district had elected a Democrat previously and
14   could have elected a Democrat again was -- was
15   entirely relevant, but it's -- I mean, that
16   district was a Democrat seat that has trended
17   Republican over the last decade.    Just the
18   geography there, the counties have changed
19   their voting patterns.
20       Q.     What I'm trying to understand is
21   whether or not you considered, looking at these
22   historical -- these past elections whether or
23   not the home base, if you will, of the
24   individuals who were involved in the elections,
25   you just took the data as it was, if you will.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 297
1                A. Kincaid - CONFIDENTIAL
2                 MR. SHEEHY:   Objection to form.
3         Q.      In other words -- let me restate the
4    question.     Someone could say let's not look at
5    Strickland.     When we're trying to figure out
6    the political tilt of Johnson's district, let's
7    not consider how Strickland did because that's
8    a -- that's a unique case.      I mean,
9    Strickland's from that district and he's not in
10   this election.
11       A.      Uh-huh.
12       Q.      So let's put that aside.
13       A.      Okay.
14       Q.      Did you ever go through that kind of
15   filtering process?
16               MR. SHEEHY:    Objection to form.
17       A.      I'm sure some people would.    I think
18   that's the exact opposite of what you should
19   consider.
20       Q.      Okay.   And why that is?
21       A.      If you are running for Congress,
22   you're probably from that district so I think
23   it would be entirely relevant whether
24   Mr. Strickland was from that district or not
25   and how he performed in that district.


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 298
1               A. Kincaid - CONFIDENTIAL
2          Q.    Okay.
3          A.    So whether -- Mr. Johnson's opponent,
4    you know, likely would come from that district
5    if he -- someone was running against him so I
6    think that would be relevant.
7          Q.    Well, you mentioned a couple times
8    analysis of the -- after the proposal's
9    submitted, there was an analysis of the Ohio
10   Congressional map; correct?
11               Is that right?
12         A.    The final passed map?   Is that what
13   you're asking about, or are you asking for
14   something different?
15         Q.    Did you analyze proposals as well as
16   final pass -- well, how many analyses did you
17   do?
18               MR. SHEEHY:   Objection to form.
19         A.    Anytime there was a proposal that was
20   in a final place in the sense of it was being
21   looked at by somebody, I would have had an
22   analysis sheet made up for it so the people
23   would know what the -- you know, how those
24   districts would have performed, what the
25   demographics were in those places.


                TSG Reporting - Worldwide - 877-702-9580
                                                             Page 299
1                 A. Kincaid - CONFIDENTIAL
2                  So, I mean, I couldn't tell you how
3    many different iterative proposals were -- you
4    know, had analysis -- analyses made of them.
5    So I couldn't tell you a number.
6            Q.    Okay.
7            A.    But it would have happened in any
8    proposal in -- for a final map.
9            Q.    And so that was true for both HB 319,
10   the first map that passed, as well as HB 369,
11   the second map that passed; is that right?
12                 MR. SHEEHY:   Objection to form.
13        A.       In my role at the NRCC, my job was to
14   provide members of Congress and the members of
15   the NRCC at large with election data and
16   demographics on, you know, proposed and final
17   maps.    That was part of my job so that would
18   have been something I did.
19        Q.       You did it for both of those maps?
20        A.       Absolutely.
21        Q.       You also did it for the proposals for
22   those maps?
23                 MR. SHEEHY:   Objection to form.
24        A.       I created the sheets for the
25   proposals, yes.


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 300
1              A. Kincaid - CONFIDENTIAL
2         Q.    And just so we are using the same
3    language, I think you used the phrase "change
4    sheet" in your last deposition.     Is -- is that
5    the -- I want to use the language you were
6    comfortable with.
7         A.    I think there's a couple different
8    documents that we looked at last time with
9    different formats; right?     There was the
10   changes sheets that showed how the districts
11   were -- you know, the districts that incumbents
12   were in before and after the redistricting and
13   how they compared to each other.    That's what I
14   would have called a changes sheet.
15              Another thing would have been just a
16   simple spreadsheet showing the districts and
17   the way they performed based off of those
18   elections and demographics.    So those are two
19   different things.
20              But the changes sheets I think is
21   what you and I --
22       Q.     Okay.
23       A.     -- spent a lot of time on last time
24   going through.
25       Q.     Just so I understand, the changes


               TSG Reporting - Worldwide - 877-702-9580
                                                            Page 301
1                A. Kincaid - CONFIDENTIAL
2    sheets -- you called them the changes sheets.
3           A.    You can call them changes sheets.
4    That's fine.
5           Q.    Just in terms of what you actually --
6    you described two different kinds of sheets
7    now.    I just want to make sure we at least
8    substantively are on the same page.
9                 So one is -- looks at the
10   different -- say it again.     What was the -- one
11   is the difference between?
12          A.    Well, the changes sheets that we
13   talked about last time would have shown how a
14   district changed from before the redistricting
15   to after the redistricting.
16          Q.    Okay.
17          A.    Or before the proposal to after the
18   proposal; right?
19          Q.    Okay.
20          A.    So other things I would have done was
21   just to create a simple Excel sheet of every
22   district under a proposal or a final map and
23   how they would have performed in previous
24   election cycles and those demographics
25   underlying them.


                 TSG Reporting - Worldwide - 877-702-9580
                                                           Page 302
1                A. Kincaid - CONFIDENTIAL
2         Q.      Okay.
3         A.      So that way, you wouldn't have the
4    changes.     It would be simpler and easier to
5    look at.
6         Q.      Okay, you would just look in there.
7    So one case, you would just look at the
8    district, the second district, just look at the
9    district, look what election results were or
10   PVI scorings were for the district, full stop,
11   is one kind of --
12       A.      Yes.
13       Q.      -- approach.    And the other is to
14   compare a particular map or proposal to a prior
15   map or proposal to see how -- what the
16   differences were.    Do I have that right?
17               MR. SHEEHY:    Objection to form.
18       A.      Roughly, yeah.
19       Q.      When doing the analysis of the Ohio
20   map, did you do that -- let's go through the
21   mechanics of how that worked.
22               Did you receive a block equivalency
23   file and then load that into Maptitude?      Is
24   that the first step in your doing this
25   analysis?


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 303
1               A. Kincaid - CONFIDENTIAL
2                MR. SHEEHY:   Objection to form.
3         A.     For the final two maps, the -- the
4    two passed maps, the first one and the second
5    one, I would have taken a block assignment file
6    and uploaded that into Maptitude.      The election
7    data would have already been there and it would
8    have told me how those districts would have
9    performed.
10       Q.      And you said block assignment files.
11   I just want to make sure our reference is
12   clear.    Sometimes I have been using the phrase
13   the block equivalency file.     Block equivalency
14   file and block assignment file, are they the
15   same thing?
16       A.      They're interchangeable terms.
17       Q.      Okay.   And who did you get these
18   block assignment files from when you were doing
19   your analysis work?
20               MR. SHEEHY:   Objection to form.
21       A.      For the two passed maps, I think in
22   both cases I got them from Ray and Heather.
23       Q.      And do you recall how they sent --
24   would these be transferred to you as an email
25   attachment or are they too big for that and you


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 304
1                 A. Kincaid - CONFIDENTIAL
2    had to have some sort of a sharing website?
3    How did that work?
4            A.    They're not too large to be attached
5    to an email, generally speaking.        Sometimes you
6    have to zip them, but they're typically not too
7    large to email.      In some states they are, but
8    not in Ohio.
9                  I can't remember if in Ohio after a
10   map was passed how quickly the equivalence or
11   assignment file was posted online because most
12   states typically post a block assignment file
13   online for public consumption at some point in
14   time.
15                 And there's a possibility I would
16   have gotten one or both of those final passed
17   maps from a website.        But if I hadn't gotten it
18   from there, I would have gotten it from Ray and
19   Heather.
20        Q.       And you also got proposals -- did you
21   get them from Ray and Heather or did you get
22   them from somebody else?
23                 MR. SHEEHY:   Objection to form.
24        Q.       The block equivalency files.
25                 MR. SHEEHY:   Objection to form.


                  TSG Reporting - Worldwide - 877-702-9580
                                                           Page 305
1               A. Kincaid - CONFIDENTIAL
2         A.     Apart from the email exchange at the
3    very end that we talked about before, I don't
4    recall receiving block assignment files
5    directly from Ray and Heather.
6                I did receive a file or two from Tom
7    Whatman via -- well, from Ray and Heather via
8    Tom Whatman, but not directly from Ray and
9    Heather.
10       Q.      Did you ever get any from
11   Dr. Hofeller?
12               MR. SHEEHY:   Objection to form.
13       A.      I don't have a recollection of
14   receiving any block assignment files from Tom
15   Hofeller for Ohio redistricting.
16       Q.      Did you ever get any from Mark
17   Braden?
18               MR. SHEEHY:   Objection to form.
19       A.      I don't recall receiving any from
20   Mark Braden.
21       Q.      Do you recall ever sending any block
22   assignment files to Dr. Hofeller?
23               MR. SHEEHY:   Objection to form.
24       A.      I don't have any recollection of
25   sending block assignment files to Dr. Hofeller.


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 306
1               A. Kincaid - CONFIDENTIAL
2    I do know on a couple occasions he came down to
3    my office to look at maps just to see what was
4    going on in Ohio, but I don't recall giving him
5    a file at that time.
6         Q.     As he came down to your office, the
7    two of you were working in the same building;
8    is that right?
9         A.     That's correct.
10       Q.      That's over in Southeast?    It was in
11   Southeast here.
12       A.      It's still there.
13       Q.      Still there?   Sorry, I forgot the
14   address.    Was it Third, the address.
15       A.      310 First.
16       Q.      310 First?   I'm sorry, 310 First.
17   And were you on the same floor?
18       A.      No.
19       Q.      And Tom, Mr. Whatman, was also in the
20   same -- all three of you were in the same
21   building; is that right?
22       A.      Yes.
23       Q.      Mr. Wild also?
24       A.      Yes.
25       Q.      You say he came down to your office.


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 307
1              A. Kincaid - CONFIDENTIAL
2    Literally came down a floor?    Were you on a
3    different floor than he was?
4         A.    Tom was on the third floor in 2011
5    and I was on the second floor.
6         Q.    Mr. Whatman, was he on the first
7    floor?
8         A.    Yes.
9         Q.    And do you recall how many times
10   regarding Ohio redistricting in 2011, whether
11   it was part of Congressional proposal or the
12   analysis, that Dr. Hofeller visited your
13   office?
14              MR. SHEEHY:   Objection to form.
15       A.     I don't recall Tom coming by more
16   than five times.   It may have been two or three
17   but it was not often.    But I know there were a
18   couple of occasions where, you know, in his
19   role at the RNC it was kind of his job to kind
20   of know what was going on around country so he
21   would come down and looked at it.
22       Q.     And he looked at what was on the
23   computer screen; is that right?
24       A.     That's correct.
25       Q.     And on the screen, would you have one


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 308
1                 A. Kincaid - CONFIDENTIAL
2    or more Congressional districts on the screen?
3                  MR. SHEEHY:   Objection to form.
4            A.    It's most likely, yes.
5            Q.    Do you recall him ever making a
6    suggestion as to whether certain geographies
7    should be within certain districts?
8                  MR. SHEEHY:   Objection to form.
9            A.    You already asked me that question
10   once.    I said no, I really don't recall Tom
11   ever telling me that one geography should be in
12   one place, another in another district.      So I
13   really don't recall him giving much -- giving
14   any instruction in Ohio for him.
15                 When he did come to my office for
16   Ohio, I recall it being a lot more of just
17   looking at what was going on and just you --
18   just kind of looking, going through the map.
19                 I don't recall anything about him
20   instructing me that County A should be in
21   District 1 and County B should be in District 8
22   or whatever it is.
23        Q.       Do you recall, when he came down to
24   your office and looked at that computer screen,
25   were any of the labels up on the districts?


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 309
1              A. Kincaid - CONFIDENTIAL
2               MR. SHEEHY:    Objection to form.
3         A.    I'm sure there would have been.
4         Q.    Were those labels, in the ordinary
5    course, they included the PVI scorings; is that
6    right?
7               MR. SHEEHY:    Objection to form.
8         A.    I wouldn't call that the ordinary
9    course.
10       Q.     Okay.
11       A.     There were times when the PVI was up
12   on the screen.     There were times when a
13   Presidential election result was up on the
14   screen.   There were times when a governor's
15   race was up on the screen.    There wasn't -- I
16   wouldn't call anything normal course.
17       Q.     Do you recall him ever discussing any
18   election result information regarding any
19   district with you?
20              MR. SHEEHY:   Objection to form.
21       A.     I don't recall him asking a
22   specific -- what a specific race or index would
23   have been, but if I was sitting down with Tom,
24   he would have been asking me questions about
25   demographics and election results for various


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 310
1               A. Kincaid - CONFIDENTIAL
2    districts.    But I don't recall what -- you
3    know, a specific question of what's the X, you
4    know, percentage in that seat or that seat.
5    But he certainly would have asked those kinds
6    of questions.
7         Q.     And do you recall that these visits
8    take place during the Congressional proposal
9    process?
10               MR. SHEEHY:   Objection to form.
11       A.      Yes.
12       Q.      And they also take place during what
13   you described as the Ohio map analysis process?
14               MR. SHEEHY:   Objection to form.
15       A.      No, the Ohio map analysis process,
16   I -- you would have just gotten the final
17   passed map just like I would have from, you
18   know, online or somewhere else and uploaded it
19   himself.    I probably would have passed along
20   the final passed map to him, honestly, but not
21   any of the proposed maps.
22       Q.      For your analysis of the proposed
23   maps, who did you provide that information to?
24               MR. SHEEHY:   Objection to form.
25       A.      Like we talked about before, the


                TSG Reporting - Worldwide - 877-702-9580
                                                            Page 311
1                A. Kincaid - CONFIDENTIAL
2    proposed maps would have been -- the analysis
3    of any proposed maps would have been given to
4    Tom Whatman.     They would have -- so Tom and
5    Tom.    To Tom Whatman, also to, you know, staff
6    at the NRCC, members of Congress if they had
7    asked for it, so those sorts of people.
8           Q.    Did Mr. Whatman convey that -- do you
9    know who Mr. Whatman conveyed that information
10   to after you provided it to him?
11                MR. SHEEHY:   Objection to form.
12          A.    It's my understanding he provided it
13   to Ray and Heather, but apart from that I'm not
14   sure who else he would have shared that with.
15          Q.    Do you recall ever getting any
16   feedback from Mr. Whatman concerning the
17   reaction of Mr. DiRossi or Ms. Mann to your
18   analyses?
19                MR. SHEEHY:   Objection to form.
20          A.    The analyses?
21          Q.    You said you did an analysis of
22   proposals; is that right?
23          A.    Sure.   Their reaction to that
24   analysis.
25          Q.    Yeah, I've got it right here.    You


                 TSG Reporting - Worldwide - 877-702-9580
                                                          Page 312
1              A. Kincaid - CONFIDENTIAL
2    did analysis of some proposed maps and you
3    provided that to Mr. Whatman, among others.
4         A.    Uh-huh.
5         Q.    It's your understanding that he
6    provided that to --
7         A.    Ray and Heather.
8         Q.    -- Mr. DiRossi and Ms. Mann.
9         A.    Uh-huh.
10       Q.     Is that -- I got that right so far?
11       A.     Yes.
12       Q.     Okay.   My question is, after that was
13   done, did you ever -- was there ever any
14   feedback saying now, after that information was
15   given to them, so what their reaction was to
16   the analysis that had been shared with them?
17              MR. SHEEHY:   Objection to form.
18       A.     I know that Mr. Whatman found the
19   spreadsheets helpful, thought they were well
20   organized and clear so was able to look at it
21   and understand what was going on pretty easily.
22              I think Ray and Heather -- I believe
23   they gave the same feedback, that they thought
24   it was a helpful way to organize the
25   information.   But apart from that, nothing, no


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 313
1               A. Kincaid - CONFIDENTIAL
2    other reaction to it that I recall.
3         Q.     Do you recall whether any changes
4    were made to the Ohio map after Mr. DiRossi and
5    Ms. Mann received your analyses?
6         A.     The analysis of the past maps, or --
7         Q.     During the proposal, while the
8    proposals were being formulated for a map and
9    during which time they received your analyses
10   through Mr. Whatman and received your
11   spreadsheets they thought were clear --
12       A.      Uh-huh.
13       Q.      -- do you recall whether or not they
14   then made any changes to the proposed map?
15               MR. SHEEHY:   Objection to form.
16       A.      It was a collaborative process so I'm
17   sure they made -- I know they made edits on
18   there, and it wasn't just -- they didn't just
19   take our proposals, you know, and enact them.
20   It was a collaborative process between -- you
21   know, it was the members proposing a map and
22   the state legislature putting their feet back
23   in and Ray and Heather making those edits
24   there.    So no, it wasn't -- yes, they -- they
25   did make changes.


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 314
1                 A. Kincaid - CONFIDENTIAL
2            Q.    Okay.
3            A.    But I don't know if it would be -- I
4    don't think I would characterize it as because
5    of my analysis sheets.       Those weren't -- the
6    analysis sheets weren't there to provide
7    advice; they were there to provide facts and
8    information.
9            Q.    They were part of the collaborative
10   process, as I understand.
11        A.       Sure, just an analytical document.
12                 MR. SHEEHY:   Is now a good time to
13        stand up stretch our legs?
14                 MR. FRAM:   Let me do a quick check.
15        This is a good time.
16        (Recess taken.)
17   BY MR. FRAM:
18        Q.       A couple of cleanup items.   Am I
19   right that you do not recall sending Mr. Braden
20   any block equivalency files in connection with
21   Ohio Congressional redistricting in 2011?         Do
22   youIf    that's what I said, that would be
23   incorrect.      I -- that's not what I said.
24        Q.       Please correct it.   I probably got it
25   wrong.


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 315
1              A. Kincaid - CONFIDENTIAL
2         A.    At Mr. Whatman's instruction, I did
3    provide Mark Braden with block assignment files
4    on at least one occasion.
5         Q.    Do you recall when that was?
6               MR. SHEEHY:   Objection to form.
7         A.    I don't.
8         Q.    Was it part of the Congressional
9    proposal process or part of what we have been
10   calling the analysis process?
11              MR. SHEEHY:   Objection to form.
12       A.     I believe it during the proposal
13   process, but it could have been further on.     I
14   don't honestly don't remember at what time
15   during the process I did that.
16       Q.     And do you know if Mr. Braden -- the
17   block equivalency file, to make use of it, you
18   have to load it into Maptitude; is that right?
19       A.     You can use other software.    You
20   don't have to just use Maptitude.
21       Q.     Maptitude or some other map drawing
22   software; is that right?
23       A.     Some other GIS software.
24       Q.     Do you know if Mr. Braden had access
25   to either Maptitude or some other GIS software?


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 316
1              A. Kincaid - CONFIDENTIAL
2               MR. SHEEHY:   Objection to form.
3         A.    I have no idea.
4         Q.    Do you have any idea what he did with
5    the block equivalency file you provided to
6    him --
7               MR. SHEEHY:   Objection to form.
8         Q.    -- through Mr. Whatman?
9               MR. SHEEHY:   Same objection.
10       A.     What Mark did with it?
11       Q.     Uh-huh.
12       A.     I'm sure Mark, if he didn't have the
13   software himself, he would have found somebody
14   who had the software to look at it, but I --
15   I'm -- I don't know if -- I don't recall Mark
16   ever telling me what he did with the block
17   assignment files for Ohio.
18       Q.     Do you recall why you were asked to
19   send a block equivalency file to Mr. Braden?
20              MR. SHEEHY:   Objection to form.
21       A.     Mr. Braden was the attorney for the
22   Ohio state legislature and so in that role as
23   their attorney he would provide legal counsel
24   to the Ohio legislature.     And I'm sure this was
25   part of that request, they asked that Mark have


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 317
1              A. Kincaid - CONFIDENTIAL
2    a chance to look at the maps.
3         Q.    Do you know whether or not Mr. Braden
4    also had access to the RNC election results
5    data?
6               MR. SHEEHY:   Objection to form.
7         A.    Could you be clearer what you mean by
8    access to it?
9         Q.    Whether he had -- he had the block
10   equivalency file.   I'm just trying to find out
11   what other information was provided to him.
12              Did you know whether or not election
13   results data had been provided to him?
14              MR. SHEEHY:   Objection to form.
15       A.     I don't recall sending Mark a changes
16   sheet or an analysis sheet or anything.    The
17   only thing I recall sending Mark was a block
18   assignment file.
19              Whether the RNC provided him with
20   political data, that's not something I know.
21       Q.     So I'm clear, as regards
22   Dr. Hofeller, did you provide him with block
23   equivalency files as part of the Congressional
24   proposal or analysis process?
25              MR. SHEEHY:   Objection to form.


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 318
1               A. Kincaid - CONFIDENTIAL
2         A.     Like I said before, I don't recall
3    sending Tom a block assignment file of the
4    proposed maps.
5                I know that as you and I talked about
6    before, he came down to my office to look at
7    the maps a couple times, but I don't recall
8    sending Tom a block assignment file during the
9    proposal process.       I could have, but I don't
10   recall doing so.
11               MR. FRAM:    I'd like to have marked
12       next as 42 a document that's got Bates
13       number REV_00023341.
14       (Exhibit No. 42 was marked for
15       identification.)
16   BY MR. FRAM:
17       Q.      I should say for the record that this
18   is an email string of two emails, both dated
19   December 15, 2011.      The earlier in time appears
20   to be at 9:26 in the morning, and it's from
21   Heather Mann to her Gmail address,
22   heathermann@gmail.com to Tom Whatman and Adam
23   Kincaid.    Subject, Equivalency and Shapefiles.
24               The second email is from Adam Kincaid
25   at akincaid@NRCC.org to Tom Hofeller      -


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 319
1               A. Kincaid - CONFIDENTIAL
2    redistricting; Mike Wild - redistricting, and
3    that's it.    It appears to be at 2:28 p.m. on
4    the same date just forwarding the equivalency
5    and shapefiles per the subject line.
6                The first question is, do you
7    recognize either one of these emails?
8          A.    Yes.
9          Q.    Did you, in fact, receive this email
10   from Ms. Mann on or about December 15, 2011?
11         A.    It appears I did, yes.
12         Q.    That's the 9:26 a.m. email?
13         A.    Uh-huh.
14         Q.    Turning to the 2:28 p.m. email, do
15   you recall forwarding that email to
16   Mr. Hofeller -- Dr. Hofeller and Mr. Wild?
17         A.    Do I remember sending the email?   I
18   don't remember sending the email, but it's
19   clear I did send the email.
20         Q.    You have no reason to doubt you sent
21   it?
22         A.    No.
23         Q.    You forwarded it with the
24   attachments; is that right?
25         A.    Yes.


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 320
1               A. Kincaid - CONFIDENTIAL
2         Q.     Those attachments included an
3    equivalency file as well as shapefile; is that
4    right?
5         A.     Yes.
6         Q.     So on this occasion, do you recall
7    forwarding equivalency files to Dr. Hofeller?
8         A.     Well again, I think it's important to
9    clarify.    As I said before, this is not during
10   the proposal process, this is at the end of the
11   process where it would have been a final map
12   that I, as I said before, I could have shared
13   it with Tom.    So yes, this is something I sent
14   to Tom.
15               MR. FRAM:   I just want to be clear.
16       I'll mark the next as 43 metadata for
17       this email.
18       (Exhibit No. 43 was marked for
19       identification.)
20   BY MR. FRAM:
21       Q.      Take a look.   You see that the
22   created date -- I'm sorry, the -- the date
23   sent, do you see 12-15-2011?     Do you see that?
24       A.      I do.
25       Q.      That matches with the date on the --


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 321
1               A. Kincaid - CONFIDENTIAL
2    on Exhibit 42.      Do you see that?
3         A.     Yes.
4         Q.     Going down to the bottom, see where
5    it says from Adam Kincaid?      Do you see that?
6         A.     Yes.
7         Q.     Is that your email address?    Do you
8    see that there?
9         A.     That was my email address.
10       Q.      That was at the time at the NRCC;
11   correct?
12       A.      Yes.
13       Q.      And under it, it says to Mike Wild -
14   redistricting.      Do you see that?
15       A.      I do.
16       Q.      And under that there's an email
17   address for mmwild@RNCHQ.org.
18               Do you see that?
19       A.      I do.
20       Q.      Was that, as you recall, his address
21   in 2011?
22       A.      Seems to be, yes.
23       Q.      And under that, there's Tom Hofeller
24   - redistricting.
25               Do you see that?


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 322
1              A. Kincaid - CONFIDENTIAL
2         A.    Yes.
3         Q.    And there's a thofeller@RNCHQ.org.
4               Do you see that?
5         A.    Yes.
6         Q.    Was that, as you recall, his email
7    address in 2011?
8         A.    Yes.
9         Q.    And so that -- those are the email
10   addresses that you used when you forwarded the
11   equivalency and shapefiles on December 15,
12   2011; is that right?
13       A.     Yes.
14       Q.     Okay.   RNCHQ, was that an email
15   address used by the Republican National
16   Committee in 2011, RNCHQ?
17       A.     Yeah, yes.
18       Q.     Do you recall there being any
19   communications from either Mr. Wild or
20   Dr. Hofeller in -- after they received this
21   email and its attachments in December 2011?
22              MR. SHEEHY:   Objection to form.
23       A.     Any communications to me?
24       Q.     Yes.
25              MR. SHEEHY:   Same objection.


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 323
1               A. Kincaid - CONFIDENTIAL
2         A.     I don't remember an email back.    They
3    could have said thank you or something, but I
4    don't --
5         Q.     Did Dr. Hofeller come by your office
6    and talk with you about it?
7         A.     I don't recall.
8                MR. SHEEHY:   Objection to form.
9         Q.     Did Mr. Wild?
10               MR. SHEEHY:   Objection to form.
11       A.      Mike wouldn't have come to my office,
12   so no.
13       Q.      Do you recall communicating with
14   Ms. Mann after receiving this email from her
15   December 15, 2011 regarding the subject matter
16   of this email?
17               MR. SHEEHY:   Objection to form.
18       A.      I don't recall.   I could have said
19   thank you, but I don't know.
20       Q.      Do you recall performing any analysis
21   of the map as reflected in the block
22   equivalency and shapefiles after you received
23   it from Ms. Mann on or about December 15, 2011?
24       A.      I don't remember performing analysis,
25   but I would have because that was my job.


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 324
1              A. Kincaid - CONFIDENTIAL
2         Q.    That would have included generating a
3    changes sheet; is that right?
4         A.    Most likely, yes.
5         Q.    Do you recall anything about that
6    changes sheet?
7               MR. SHEEHY:   Objection to form.
8         A.    Can you be more specific?
9         Q.    Do you recall any of the content of
10   the changes sheet?
11       A.     It would have been identical to all
12   the other changes sheets that we have gone over
13   just with the numbers for the last map.
14       Q.     Meaning you compared the HB 369 as
15   enacted to previous maps?
16              MR. SHEEHY:   Objection to form.
17       A.     Previous iterations and proposals, or
18   what do you mean by previous?
19       Q.     Well, let's take it one at a time.
20   Do you recall, did you prepare a comparison in
21   the changes sheet between HB 369 as enacted and
22   HB 319, the prior map, as enacted?
23              MR. SHEEHY:   Objection to form.
24       A.     I don't recall doing that analysis.
25       Q.     Do you recall comparing it to -- did


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 325
1              A. Kincaid - CONFIDENTIAL
2    you compare HB 369 as enacted to HB 369 as it
3    had been introduced in the Ohio legislature?
4                 MR. SHEEHY:   Objection to form.
5         A.      I don't recall doing that either.
6         Q.      What analysis do you recall?
7                 MR. SHEEHY:   Objection to form.
8         A.      The standard for the changes sheets
9    would have been doing the enacted map versus
10   the previously enacted map, meaning the one
11   that came out of the 2010 elections.     That was
12   used in the 2010 elections.
13       Q.     So you compared the HB 369 as against
14   the map where Ohio had had 18 --
15       A.     Yes --
16       Q.     -- districts?
17       A.     -- that's right.
18       Q.     I want to show you a document
19   introduced at your prior deposition.     It was
20   Exhibit 5.
21       A.     Okay.
22       Q.     So let's not make things confusing.
23   Let's stick with that.     I asked some questions
24   and there were instructions on it so I have to
25   go back to that.    That's the reason I'm doing


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 326
1                A. Kincaid - CONFIDENTIAL
2    it.
3                  MR. FRAM:    Just for the record, I'm
4          trying to think how we should do that
5          here because I want him to have it.         I
6          guess we could put 5 back on, a label, a
7          sticker on saying 5 again.
8                  MR. SHEEHY:    Whatever you want.
9                  MR. FRAM:    It's NRCC000012, four of
10         them.
11         (Exhibit No. 5, previously marked, was
12         referenced and indexed.)
13   BY MR. FRAM:
14         Q.     For the record, this is a spreadsheet
15   that's got the words "Ohio Changes" at the top
16   of it.     And at your last deposition, correct me
17   if I'm wrong, but the testimony was that you
18   created this document.       Is that correct?
19                MR. SHEEHY:    Objection to form.
20         A.     Yes.
21         Q.     And you created it on or about -- you
22   populated the document with data on or around
23   July 25; is that right?
24         A.     Seems to be the case, yes.
25         Q.     Okay.   Do you recall why you prepared


                TSG Reporting - Worldwide - 877-702-9580
                                                             Page 327
1                 A. Kincaid - CONFIDENTIAL
2    this document around July 25?
3                  MR. SHEEHY:   Objection to form.
4            A.    Somebody would have asked for it, but
5    I'm not sure who that would have been.
6            Q.    You provided it to Mr. Whatman?
7                  MR. SHEEHY:   Objection to form.
8            A.    I don't recall.   It's likely, but I
9    don't recall.
10        Q.       Do you recall anybody else?
11                 MR. SHEEHY:   Objection to form.
12        A.       I don't know who this document
13   specifically would have been shared with.
14        Q.       Now, this one on the left, you see
15   there are districts going up to 18.        Do you see
16   that?
17        A.       Yes.
18        Q.       And it's current with a bunch of
19   elections that come thereafter, the two
20   elections, an average, and a PVI.        Do you see
21   that?
22        A.       Yes.
23        Q.       Those were -- if I use the phrase and
24   say scorings for the districts under the prior
25   map, do you understand that question?


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 328
1              A. Kincaid - CONFIDENTIAL
2         A.    You're asking if I would call these
3    scorings, or what?
4         Q.    Yeah.   What would you call these
5    election results?    I just want to use the same
6    phrase you're comfortable with.
7         A.    Okay.   I'd say these are the -- well,
8    for the McCain and Bush percentages, those are
9    the results for those districts.    And then the
10   average is the average for those districts and
11   the PVI is the PVI for those districts.
12              I don't know that I'd call them
13   scores, but I would say those are the numbers
14   for those districts.
15       Q.     Okay.   And average, is that averaging
16   just -- well, the McCain and Bush results; is
17   that right?   I'm trying to know what you were
18   averaging in the average.
19       A.     You and I when we went through this
20   before, the average there is clearly the Ohio
21   GOP average, I believe.
22       Q.     So your understanding is that average
23   would include all -- not just those two
24   elections, but all five elections; is that
25   right?


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 329
1               A. Kincaid - CONFIDENTIAL
2         A.     It would have been whatever the five
3    elections were that were used in the Ohio GOP
4    average.
5         Q.     Okay, that's helpful.     I notice on
6    the right-hand, you see something that says
7    "Ohio GOP Average."
8                Do you see that?
9         A.     Uh-huh.
10       Q.      Is that the same thing?    I only ask
11   because on the left-hand column, left hand, it
12   just says the word "average" and on the
13   right-hand, it says Ohio GOP Average.      I'm just
14   making -- sometimes there's just more room in a
15   spreadsheet to use more words.
16       A.      It's the cell size.
17       Q.      If that's all it is, that's fine.       I
18   just want to make sure it's no difference.
19       A.      It's the same metric, the same
20   percentage.
21       Q.      And was this document prepared as
22   part of something called the Congressional
23   proposal process, this changes sheet?      First of
24   all, let me back up.    This is a changes sheet;
25   is that right?


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 330
1              A. Kincaid - CONFIDENTIAL
2         A.    Yes.
3         Q.    And was this prepared as, this
4    changes sheet, as part of your work in the
5    Congressional proposal process?
6               MR. SHEEHY:    Objection to form.
7         A.    Yes.
8         Q.    Do you recall whether it was
9    communicated to members of Congress?
10              MR. SHEEHY:    Objection to form.
11       A.     I don't have any specific
12   recollection of sharing this with any members
13   of Congress.
14       Q.     In order to generate the as of
15   July 25 list, do you see that?
16       A.     Uh-huh, yes.
17       Q.     Now there, there's 16 districts that
18   are identified.   Do you see that?
19       A.     Yes.
20       Q.     They're not all in numerical order.
21   It's broken up a little; right?     It is 16, if
22   I've got the numbers right.     Is that true?
23       A.     Yes.
24       Q.     Do you recall the source of the
25   information for those 16 districts?


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 331
1              A. Kincaid - CONFIDENTIAL
2         A.    The source of the information?
3         Q.    Well, let's be clear here.     For
4    example, 9 says Kaptur/Kucinich.      Do you see
5    that?
6         A.    Yes.
7         Q.    Did someone inform that you that
8    under a proposed map as of July 25 that Kaptur
9    and Kucinich would be in the same district?
10              MR. SHEEHY:   Objection.
11       Q.     Proposed to be in the same district.
12              MR. SHEEHY:   Objection.
13       A.     Nobody informed me of that, no.
14       Q.     How were you able to include that
15   information in this changes sheet?
16              What was the source of your
17   information?
18              MR. SHEEHY:   Objection to form.
19       A.     We had created a layer within
20   Maptitude that had the addresses of the members
21   of Congress on it.   We were able to see where
22   they lived in Maptitude.
23       Q.     That required you to have a proposed
24   Congressional district map in order to see
25   where those addresses landed; right?


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 332
1              A. Kincaid - CONFIDENTIAL
2         A.    No.   I could have seen the addresses
3    on a blank Ohio map.
4         Q.    Then how did you know to put Kaptur
5    and Kucinich both within District 9?
6               MR. SHEEHY:   Objection to form.
7         A.    There would have been a map at that
8    point, some kind of a proposal draft that I
9    would have looked at to see that their two
10   addresses were in that district.
11       Q.     And who do you recall sending you
12   that proposed map as of about July 25, 2011?
13              MR. SHEEHY:   Objection to form.
14       A.     This is not a map I would have
15   received from anybody.
16       Q.     You say there would have been a
17   proposed map which you needed to use to know
18   where Kaptur and Kucinich lived; right?
19       A.     There would have been a draft of a
20   proposed map that would have had the addresses,
21   you know, mapped within, yes.
22       Q.     And how did you obtain that draft
23   proposed map?
24              MR. SHEEHY:   Objection to form.
25       A.     I would have created it myself.


               TSG Reporting - Worldwide - 877-702-9580
                                                            Page 333
1                A. Kincaid - CONFIDENTIAL
2           Q.    So you created a map that put Kaptur
3    and Kucinich in the same district; is that
4    right?
5           A.    This would have been a draft that we
6    had been working on, you know, with -- yeah.
7           Q.    Similarly, you see there's a -- going
8    down to District 11, you got Fudge and Sutton
9    in the same district, proposed District 11.      Do
10   you see that?
11          A.    Yes.
12          Q.    That was also something you had
13   created to put them in the same district; is
14   that right?
15                MR. SHEEHY:   Objection to form.
16          A.    This would have told me that they
17   were in the same district in that draft map,
18   yes.
19          Q.    Which you had created?
20          A.    Yeah, sure.
21          Q.    And similarly, going down to the
22   bottom of the district list, there's 10-Open.
23                Do you see that?
24          A.    I do.
25          Q.    Is that a new district that was being


                 TSG Reporting - Worldwide - 877-702-9580
                                                             Page 334
1                 A. Kincaid - CONFIDENTIAL
2    created?
3            A.    It was an open district so no member
4    of Congress lived within the borders of that
5    district.
6            Q.    But was that a new -- is that -- you
7    drafted that new district; is that right?
8                  MR. SHEEHY:   Objection, form.
9            A.    The map I would have been working off
10   of that July 25 would have been a map on my
11   computer that was -- that we were in the
12   process of drafting, so I -- yes, I think the
13   10th was probably something at that point in
14   time that I had at least started some sort of
15   process on.
16        Q.       And that District 10 draft on your
17   computer, is it your recollection that was
18   heavily centered around the center of the
19   state, Franklin County and the Columbus, Ohio
20   area?
21        A.       Yes.
22        Q.       And do you recall discussing that
23   proposed District 10 with Mr. Wild?
24                 MR. SHEEHY:   Objection to form.
25        A.       Yes.


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 335
1                A. Kincaid - CONFIDENTIAL
2         Q.      Do you recall discussing with him in
3    the July 25 approximate time frame?
4                 MR. SHEEHY:   Objection to form.
5         A.      I don't have a specific recollection
6    of talking to him around July 25, but I have --
7    I remember talking with Tom Whatman about the
8    10th district at the time.      I think it became
9    the 3rd at the end of the process.      But yeah,
10   we had conversations about it.
11       Q.      Other than Mr. Whatman -- and these
12   conversations with Mr. Whatman, you don't
13   recall precisely July 25 but you recall talking
14   with him about it.
15       A.      Sure.
16       Q.      Generally in the July time frame; is
17   that correct?
18       A.      July, August, September, yes,
19   absolutely.    During the proposal process I
20   definitely talked to Tom Whatman about the 10th
21   district.
22       Q.      Had you talked with him about it
23   before you created this change sheet?
24               MR. SHEEHY:    Objection to form.
25       A.      Again, I don't recall the specific


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 336
1              A. Kincaid - CONFIDENTIAL
2    time in which I talked to Tom about the 10th
3    district, whether it was before or after this
4    changes sheet was -- well, it definitely was
5    after because I know we talked about it in
6    August, but I don't recall whether we talked
7    about it before July 25 or not.
8         Q.    I'm just trying to pin down if we can
9    accurately the genesis of the idea of who
10   thought of it first.
11              Did you think of let's do a new
12   district around the Columbus Ohio area on your
13   own and then present it to Mr. Whatman, or did
14   he say why don't you give this a shot and then
15   you went off and drew a map?
16              MR. SHEEHY:   Objection to form.
17       A.     I don't recall who had the idea
18   first.
19       Q.     It was collaborative?
20       A.     It was a collaborative process, like
21   I said before.
22       Q.     During this time frame do you recall
23   any communications with Mr. DiRossi or Ms. Mann
24   about creating a new district in the Columbus,
25   Ohio area during the summer of 2011?


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 337
1              A. Kincaid - CONFIDENTIAL
2               MR. SHEEHY:   Objection to form.
3         A.    I don't recall any conversations with
4    Ray and Heather about that district in that
5    time period.
6         Q.    Do you recall any conversations with
7    any members of Congress during the summer of
8    2011 about the creation of a new district in
9    the Columbus, Ohio area?
10              MR. SHEEHY:   Objection to form.
11       A.     Yes.
12       Q.     Which members, please?
13              MR. SHEEHY:   Objection to form.
14       A.     Let's see here.   I remember having
15   conversations with Mr. Stivers and Mr. Tiberi
16   regarding that district since both of them had
17   districts that included parts of Franklin
18   County so I would have talked to them about
19   that district because it directly impacted
20   their own seats.
21       Q.     Let's take them one at a time.     What
22   do you recall about conversations with -- well,
23   let me back up.
24              These conversations would have been
25   during the proposal process; is that right?


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 338
1                A. Kincaid - CONFIDENTIAL
2                 MR. SHEEHY:   Objection to form.
3         A.      That is correct.
4         Q.      So that would be during the summer of
5    2011; is that right?
6         A.      Yes.
7         Q.      Let's talk about your discussions
8    with Representative Stivers.
9                 What do you recall about that, those
10   communications?
11               MR. SHEEHY:    Objection to form.
12       A.      Mr. Stivers would have come into my
13   office and we would have talked about Franklin
14   County generally, where the different lines
15   were with the districts within Franklin County.
16   Likely, however, his district was comprised
17   outside of Franklin County.
18               But specifically with District 10 we
19   would have probably just looked at the
20   boundaries between the 10th district, at that
21   time, the 10th and then -- and his, which was
22   the 15th.
23       Q.      And what do you recall about
24   discussions about the boundaries between the
25   proposed 10th and his district, the 15th?


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 339
1               A. Kincaid - CONFIDENTIAL
2                MR. SHEEHY:   Objection to form.
3         A.     One thing I recalled of Mr. Stivers
4    is that embarrassingly, we had his address
5    wrong.    I think he had moved at some point
6    during that process and so we had had his old
7    address and had not received his new address,
8    or something like that.     There was some mixup.
9    So we had him mapped at the wrong spot so that
10   was a bit of a conversation we had.
11       Q.     Anything else?
12              MR. SHEEHY:    Objection to form.
13              MR. FRAM:   I just want to say for
14       the record I'm so glad we got that
15       initially what objection to form means
16       because it's the first time in my career
17       the question "Anything else?" has gotten
18       a form objection.
19       Q.     Keep going.
20       A.     Other things, I -- with Mr. Stivers
21   specifically with that district, I recall him
22   talking about what communities were in his
23   district and which ones were not in his
24   district within Franklin County and outside of
25   Franklin County.


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 340
1               A. Kincaid - CONFIDENTIAL
2         Q.     What do you recall about those
3    conversations, please?
4                MR. SHEEHY:    Objection to form.
5         A.     It was really just identifying which
6    ones were or were not in his seat.      That's the
7    only thing I remember about it.
8         Q.     Do you recall any particular
9    communities that you thought were -- that you
10   two agreed should be in his district, should go
11   into 15?
12               MR. SHEEHY:    Objection to form.
13       A.      No, I don't.
14       Q.      Do you recall any conversation about
15   any communities within Franklin County that you
16   thought should not go into his district?
17               MR. SHEEHY:    Objection, form.
18       A.      Honestly, it was seven and a half
19   years ago so I don't remember specifically what
20   communities, you know, we did or, you know, we
21   talked about in that way.
22               I don't recall him saying -- you
23   know, I have no recollection of him telling me
24   that shouldn't be in my district or that should
25   be in my district.    It was more of just the two


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 341
1               A. Kincaid - CONFIDENTIAL
2    of us sitting down and going through what
3    communities were or were not in the draft
4    iterations that we had at that time, which may
5    or may not have been before or after this
6    sheet.    It was sometime in that August time
7    frame.
8         Q.     When you had that conversation with
9    him, did you have any -- did that conversation
10   involve in any way any demographic information
11   about the communities you were discussing?
12              MR. SHEEHY:   Objection to form.
13       A.     No, I don't recall any demographic
14   conversations with Mr. Stivers about Franklin
15   County.
16       Q.     Do you recall any -- discussing any
17   election results, information about the
18   communities that you were discussing should be
19   in District 15 or not?
20              MR. SHEEHY:   Objection to form.
21       A.     No, I don't recall having any
22   conversations with Mr. Stivers about the
23   partisan makeup of one community or another.
24              Like I said before, the only thing I
25   recall is going through Franklin County and


               TSG Reporting - Worldwide - 877-702-9580
                                                         Page 342
1             A. Kincaid - CONFIDENTIAL
2    telling him what county -- you know, what
3    communities were or were not, you know, in that
4    seat or which ones maybe -- I do remember a
5    couple streets that we talked about as the
6    borders that were between the districts, that
7    sort of thing.   But no, I don't recall any
8    about the partisan makeup of one community or
9    another that may have come up.
10       Q.    Did he say anything about which
11   streets should be the border or not?
12             MR. SHEEHY:    Objection to form.
13       A.    Not that I recall.    I just recall
14   saying your line goes up to this point in
15   downtown Columbus, and this would be the border
16   between the two seats, that sort of thing.
17       Q.    Did you recall, did he say anything
18   in response?
19             MR. SHEEHY:    Objection to form.
20       A.    No, I don't.    I don't think he said
21   anything really in response to that.
22       Q.    Do you recall, did he express any
23   preferences or ideas about which neighborhoods
24   or communities should be in his district?
25             MR. SHEEHY:    Objection to form.


              TSG Reporting - Worldwide - 877-702-9580
                                                          Page 343
1                A. Kincaid - CONFIDENTIAL
2         A.      The only thing I recall is again what
3    we talked about before, which was where he
4    lived and making sure we had the right address.
5    Apart from that, I don't recall.
6                 I do not recall him saying, you know,
7    I want this community or I want that community.
8    I don't recall that being a part of our
9    conversation.
10       Q.      Do you recall him ever saying he did
11   not want a certain community to be part of his
12   district?
13               MR. SHEEHY:   Objection to form.
14       A.      No, I don't recall that either.
15       Q.      What about with Mr. -- Representative
16   Tiberi?   Do you recall those conversations you
17   had with him about the effect of creating a new
18   Franklin County Columbus district and that
19   effect on his district?
20               MR. SHEEHY:   Objection to form.
21       A.      My conversations with Mr. Tiberi were
22   similar to my ones with Mr. Stivers, apart from
23   the fact we had his address right.
24               I recall that there were several
25   communities within Franklin County that were I


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 344
1              A. Kincaid - CONFIDENTIAL
2    believe new to him and several that had -- that
3    were not new to him that were in the new 10th
4    district and so he was curious about what
5    communities were comprising the new 10th and
6    which communities -- I think he was picking
7    up -- he may have been picking up on the east
8    side of Franklin County.    That's pretty much
9    the gist of those conversations.
10       Q.     Did he -- did you share any election
11   result data with Mr. Tiberi regarding different
12   communities that would be included or not
13   included in his district?
14              MR. SHEEHY:   Objection to form.
15       A.     I don't have a specific recollection
16   about saying, you know, Franklin County
17   Township 5 performed X, you know, at this
18   percent for McCain and this percent for Bush.
19   I don't have any recollection of that.
20       Q.     Did these meetings with either
21   Mr. Tiberi or Mr. Stivers take place in your
22   office?
23       A.     Yes.
24       Q.     Was your computer on when you had
25   these meetings?


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 345
1              A. Kincaid - CONFIDENTIAL
2         A.      Yes.
3         Q.      Was the map of their district up on
4    your computer?
5                 MR. SHEEHY:   Objection to form.
6         A.      It would have had to have been, yes.
7         Q.      Did they look at it?
8                 MR. SHEEHY:   Objection to form.
9         A.      Yes.
10       Q.     And were there labels that appeared
11   over their districts --
12              MR. SHEEHY:     Objection.
13       Q.     -- when you were looking at them?
14              MR. SHEEHY:     Objection to form.
15       A.     The district number would have
16   appeared on there.    But again, I mean, meeting
17   to meeting varied as far as what label may or
18   may not have been appearing so I really don't
19   recall specifically with Mr. Tiberi, with
20   Mr. Stivers what number would have been up on
21   the label.
22       Q.     Let me back up.     Without recalling
23   what label you had up, were any labels up when
24   you showed them the map on your computer?
25              MR. SHEEHY:     Objection to form.


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 346
1               A. Kincaid - CONFIDENTIAL
2          A.    The district number would have been
3    up.   Apart from that, I couldn't speak to what
4    was or was not up on the screen because I don't
5    recall.
6          Q.    Would the Dataview table have been
7    up?
8                MR. SHEEHY:   Objection to form.
9          A.    I don't recall if it would have been.
10   I'm trying to think if it had one monitor or
11   two, and I don't recall having two monitors and
12   so I probably would not have had it up on the
13   screen at that time while they were looking at
14   the map.
15         Q.    Was there any discussion of PVI
16   scorings for their district under the proposal
17   that you were talking with them about?
18               MR. SHEEHY:   Objection.
19         A.    My standard would be to tell them
20   what the draft PVI would have been for their --
21   for that district we were looking at.    That
22   would have been part of our conversation.
23         Q.    And the district you're looking at
24   would have included their district.    In the
25   case of Mr. Stivers, 15; and in the case of


                TSG Reporting - Worldwide - 877-702-9580
                                                            Page 347
1                A. Kincaid - CONFIDENTIAL
2    Mr. Tiberi, 12.     Is that right?
3                 MR. SHEEHY:   Objection to form.
4           A.    That's correct.
5           Q.    Would you also have informed them
6    about the PVI scoring of proposed new
7    District 10?
8                 MR. SHEEHY:   Objection to form.
9           A.    Not unless they'd asked, unless it
10   was relevant to our conversation.
11          Q.    You just don't remember whether or
12   not, in addition to discussing the PVI scoring
13   with them, they actually could see it on the
14   screen or not; is that right?
15                MR. SHEEHY:   Objection to form.
16          A.    Well, like I said before, I don't
17   recall what labels were or were not on the
18   screen because it was seven and a half years
19   ago.
20                So, I mean, they were sitting in a
21   meeting with me and their district number would
22   have been on there, but I don't know what other
23   labels would have appeared for them to see.
24          Q.    Did you have any hard copy of any
25   maps with you in the meetings with either


                 TSG Reporting - Worldwide - 877-702-9580
                                                           Page 348
1               A. Kincaid - CONFIDENTIAL
2    Mr. Stivers or Mr. Tiberi?
3                MR. SHEEHY:   Objection to form.
4          A.    That would not have been my practice,
5    no.
6          Q.    Did you have any changes sheet with
7    you during these meetings?
8                MR. SHEEHY:   Objection to form.
9          A.    I don't recall.
10         Q.    Did you have any spreadsheets just
11   regarding the data for their districts during
12   these meetings?
13               MR. SHEEHY:   Objection to form.
14         A.    That's likely.
15         Q.    Would that -- let's just call them
16   district-specific spreadsheets.     Are you
17   comfortable with it, my calling them that, the
18   district specific as opposed to a full map?
19         A.    Yeah, that'd be fine.
20         Q.    That district -- would those
21   district-specific spreadsheets include election
22   results data?
23               MR. SHEEHY:   Objection to form.
24         A.    Yes.
25         Q.    And that would include the Ohio


                TSG Reporting - Worldwide - 877-702-9580
                                                             Page 349
1                 A. Kincaid - CONFIDENTIAL
2    average?
3                  MR. SHEEHY:   Objection to form.
4            A.    I don't recall that.
5            Q.    Would it include the PVI score?
6                  MR. SHEEHY:   Objection to form.
7            A.    Probably, yes.
8            Q.    Do you recall their asking any
9    questions about the election results data for
10   their proposed districts when you met with
11   them?
12                 MR. SHEEHY:   Objection to form.
13        A.       "They," being Mr. Tiberi and
14   Mr. Stivers?
15        Q.       Either one of them, please.
16                 MR. SHEEHY:   Same objection.
17        A.       I would have provided them with some
18   basic numbers, like the McCain percentage and
19   the Bush percentage and the Obama percentage
20   and the Carrie percentage.       And the PVI would
21   have been part of my standard practice for
22   these meetings, just to walk them through those
23   numbers.
24                 Apart from that, I don't recall them
25   asking for any specific other elections than


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 350
1                A. Kincaid - CONFIDENTIAL
2    those.
3         Q.      Okay.   Do you recall anything about
4    the conversation about the election results
5    data?    Start with Mr. Stivers.
6                 MR. SHEEHY:   Objection to form.
7         A.      No, I don't recall any conversations
8    about that.
9         Q.      What about with Mr. Tiberi?
10               MR. SHEEHY:    Objection to form.
11       A.      The meetings all kind of blurred
12   together, honestly.     They were all pretty much
13   the same.    We'd sit down, go over the maps.
14   I'd, you know, brief them on how the
15   districts -- you know, what their Presidential
16   performance were and their PVIs were.
17               There'd be some generic questions
18   back and forth, and I'd -- and that -- all of
19   those meetings kind of blurred together for the
20   most part with those numbers.
21               So I couldn't tell you specifically,
22   you know, whether, you know, Congressman A was
23   asking about, you know, these six races versus
24   Congressman B, who only cared about this race.
25   That's just -- it was seven and a half years


               TSG Reporting - Worldwide - 877-702-9580
                                                            Page 351
1                A. Kincaid - CONFIDENTIAL
2    ago.     I don't recall.
3           Q.    Okay.   We'll take them one at a time
4    to help refresh your recollection.
5           A.    Okay.
6           Q.    Looking at District 12 for
7    representative Tiberi --
8           A.    Uh-huh.
9           Q.    -- under the prior map, it was a --
10   actually, its PVI score that you see was a D+1.
11   Do you see that?
12          A.    Yes.
13          Q.    And your proposal all of a sudden is
14   an R+10 in the far right.      Do you see number
15   11?
16          A.    Yeah, I see that.
17          Q.    That's the delta between the proposal
18   here of R+10 and the prior map of D+1; is that
19   right?
20          A.    Yes.
21          Q.    And so when you showed Mr. Tiberi
22   you'd come up with a map that changed his
23   district from being a D+1 to an R+10, do you
24   recall him having any reaction to that?
25                MR. SHEEHY:   Objection to form.


                 TSG Reporting - Worldwide - 877-702-9580
                                                          Page 352
1              A. Kincaid - CONFIDENTIAL
2         A.    No, I don't actually recall
3    Mr. Tiberi's specific reaction to that.
4         Q.    Okay.    Do you recall whether
5    Mr. Stivers had any reaction to the fact that
6    his district had gone from a D+1 to an R+6, a
7    delta of 7?   Do you see that?
8               MR. SHEEHY:    Objection to form.
9         A.    I don't recall his reaction either.
10       Q.     Do you recall any conversations with
11   Mr. Whatman about the fact that your July 25
12   proposal would have resulted in Tiberi going
13   from a D+1 to an R+10?
14              MR. SHEEHY:   Objection to form.
15       A.     You're asking about specific
16   districts, and I -- no, I don't recall
17   Mr. Whatman's comments regarding whether, you
18   know, the fact that District 12 went from a D+1
19   to an R+10, I don't recall any comments.
20       Q.     Putting aside this -- I'll ask this
21   for completeness.    Do you recall any
22   conversations with Mr. Whatman about how
23   District 15 would go from a D+1 to an R+6?
24              MR. SHEEHY:   Objection to form.
25       A.     I don't remember any specific comment


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 353
1              A. Kincaid - CONFIDENTIAL
2    from Mr. Whatman on that district.
3         Q.    Putting aside specific comments
4    regarding specific numbers, do you recall any
5    conversations with Mr. Whatman on a qualitative
6    level about improving Republican partisan
7    strength in District 12 or 15?
8               MR. SHEEHY:    Objection to form.
9         A.    In broad strokes is what you're
10   asking basically, about whether I remember --
11   just trying to be clear about what you're
12   asking here.
13       Q.     The qualitative or broad stroke
14   matter.   Did you ever talk with Tom Whatman
15   about how your coming up with a proposal would
16   increase the Republican partisan strength in
17   Districts 12 and/or 15?
18              MR. SHEEHY:   Objection to form.
19       A.     We would have talked about it
20   generally, like here's -- you know, these
21   seats, District 12 goes from D+1 to an R+10.
22   District 15 goes from a D+1 to an R+6.     I would
23   have viewed that as favorable.    Tom would have
24   viewed that as favorable.
25       Q.     Part of that change was due to the


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 354
1               A. Kincaid - CONFIDENTIAL
2    creation of the new Franklin County district,
3    which put larger Democratic votes in this new
4    proposed District 10; isn't that right?
5                  MR. SHEEHY:   Objection to form.
6          A.      Yes.
7          Q.      This was also in your December 4
8    deposition.      There was some questions I asked
9    that you were unable to answer at the time
10   because of instructions, so we can go back to
11   it.
12         A.    Okay.
13         Q.    And actually, let me --
14               MR. FRAM:   Maybe we can do two at
15         once.    This one has an attachment to the
16         other.    We had -- we should mark it
17         again and circle it.     It was Exhibit 7
18         last time, and that's got -- the first
19         page is an email string.     The first page
20         is Bates number LWVOH00018302.     So this
21         was 7.
22         (Exhibit No. 7, previously marked, was
23         referenced and indexed.)
24               MR. FRAM:   And then I think we had
25         8 last time, an attachment, and that's


                TSG Reporting - Worldwide - 877-702-9580
                                                             Page 355
1                 A. Kincaid - CONFIDENTIAL
2            BRADEN001387.    It's a spreadsheet
3            entitled "Ohio Changes."
4            (Exhibit No. 8, previously marked, was
5            referenced and indexed.)
6    BY MR. FRAM:
7            Q.    We have already gone through the
8    foundation on it that you sent it.       There's a
9    lot of different emails, but the one I'm
10   focusing on is on September 2, 2011, you sent
11   an email to Mr. DiRossi, Ms. Mann, and
12   Mr. Whatman regarding new idea redraft, okay?
13   You did that at September 2 at 6:41.       Okay?
14                 Do you recall that?
15        A.       Yes.
16        Q.       And you sent the screenshots and the
17   block file again on September 3, 2011 at
18   8:13 a.m.
19                 Do you see that?
20        A.       Yes.
21        Q.       Okay.   And again, that goes to
22   DiRossi, Mann, and Whatman.      Do you see that?
23   Okay.
24                 Now, at this point you were involved
25   in -- you were involved in what you call the


                  TSG Reporting - Worldwide - 877-702-9580
                                                             Page 356
1              A. Kincaid - CONFIDENTIAL
2    Congressional proposal process at this time,
3    around September 3, 2011?
4                 MR. SHEEHY:    Objection to form.
5         A.      This would have been still part of
6    the proposal process and the -- yeah, this is
7    a -- part of the proposal.       As you can see,
8    it's a collaborative promotes.
9         Q.      All right.    So the proposal process
10   was a collaborative process between yourself
11   and Ms. Mann, Mr. DiRossi, and Mr. Whatman.        Do
12   I have that right?
13              MR. SHEEHY:     Objection to form.
14       A.     Yeah, we were -- yes.
15       Q.     And one of the things you sent
16   them -- let's try and understand what you did
17   send them, okay?
18              Looking at the September 2, 6:45 p.m.
19   email on the second page of Exhibit 7, you sent
20   them some images of different districts.
21   That's what those JPEG attachments are; is that
22   right?
23       A.     They're either districts or counties
24   or regions, kind of a mixture of all three, for
25   the state.


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 357
1               A. Kincaid - CONFIDENTIAL
2         Q.     Now, you also sent them a zip file;
3    is that right?
4         A.     Yes.
5         Q.     That zip file, would that have
6    included a block equivalency file?
7                MR. SHEEHY:   Objection to form.
8         A.     From our previous conversation in
9    December, I think you showed me another
10   document that showed that it was the
11   shapefiles, so yes, or the block assignment
12   file, so yes.
13       Q.      And then there's a .xls.   Do you see
14   that, newidea.xls?
15       A.      Yes.
16       Q.      And that's a changes sheet; is that
17   right?
18       A.      Yes.
19       Q.      And then if we turn to what would
20   have been marked as 8, which is BRADEN001387,
21   do you see that?
22       A.      Yes.
23       Q.      And you created this; is that
24   correct?
25               MR. SHEEHY:   Objection to form.


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 358
1              A. Kincaid - CONFIDENTIAL
2         A.    Yes.
3         Q.    And this is the changes sheet you
4    sent to Mr. DiRossi and Ms. Mann and
5    Mr. Whatman on or around September 2, 2011; is
6    that correct?
7               MR. SHEEHY:    Objection to form.
8         A.    No, I don't think so.
9         Q.    You don't think so?
10       A.     It was my practice to name the
11   changes sheet whatever the file was, and this
12   is named differently than what the file is.
13       Q.     Okay.   Hold on one second.    Because
14   it says the name is Ohio changes rather than
15   new idea redraft?     Is that what you're saying?
16       A.     The file that's attached to the
17   8:13 a.m. email is Ohio Changes New Idea
18   Redraft.xls, and that is not what is reflected
19   in BRADEN001387, at least the title of it.
20       Q.     The title's different, but hold on.
21       A.     It could -- it -- I mean --
22       Q.     Hold on.    Here it is.   So what you're
23   saying is for it to be the attachment, the file
24   name would have to be New Idea Redraft.xls, is
25   that right, to be the attachment?


               TSG Reporting - Worldwide - 877-702-9580
                                                         Page 359
1             A. Kincaid - CONFIDENTIAL
2        A.    The attachment is named Ohio Changes
3    New Idea Redraft.     That's not reflected here.
4    So all I'm saying is it seems unlikely to me
5    based off of how I typically name things --
6        Q.    Sure.
7        A.    -- that this spreadsheet is the one
8    that was attached to that email.
9              MR. FRAM:     Let's mark next as 44,
10       the metadata for BRADEN1387.
11       (Exhibit No. 44 was marked for
12       identification.)
13             MR. FRAM:    This is the metadata for
14       Braden 001387.
15             THE WITNESS:    Okay.
16             MR. SHEEHY:    I think in our
17       previous depositions we had
18       stipulated -- we said we wouldn't agree
19       that the metadata was necessarily
20       accurate.
21             MR. FRAM:    You don't have to agree
22       or -- okay, that may be your position.
23       I will point out to you that -- well, we
24       had a long conversation about case law
25       yesterday but we don't have to do that


              TSG Reporting - Worldwide - 877-702-9580
                                                            Page 360
1               A. Kincaid - CONFIDENTIAL
2          now.
3    BY MR. FRAM:
4          Q.     Let's talk about the words.     You see
5    the words Ohio changes - new idea redraft.xls
6    where it says file name?     Do you see that?
7          A.     I do.
8          Q.     That is the same file name that
9    appears as an attachment to your September 2,
10   2011 email; is that right?
11         A.     Uh-huh.
12         Q.     And that's the part that you said
13   would need to be the file name in order for a
14   document to be an attachment to that email.       Do
15   you recall that testimony?
16         A.     That would have been the file name
17   for the attached document, yes.
18         Q.     And so assuming this metadata
19   accurately is the metadata from BRADEN001387,
20   okay, then BRADEN001387 would, in fact, be the
21   attachment, because it's using your normal
22   naming conventions for your files?
23         A.     Yeah, that's the part I'm not clear
24   on.   Typically, that title at the top of the
25   right side of the sheet would have lined up


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 361
1               A. Kincaid - CONFIDENTIAL
2    with the name of the Excel file so it's
3    possible that that header was changed after I
4    said file, or it's possible that I didn't
5    follow my standard naming conventions.
6                 But I couldn't tell you which one it
7    is.   It just doesn't line up with what I
8    usually do, because I like to keep things
9    organized and that doesn't -- that's not
10   organized.
11         Q.    So what you're telling me is you
12   don't have -- the words Ohio changes - new idea
13   redraft does not appear on the face of
14   BRADEN001387?
15         A.    That's -- it's not on the sheet is
16   all I'm saying.
17         Q.    Not on that document, which is
18   Exhibit 8; correct?
19         A.    That's right.
20         Q.    However, it does appear -- those
21   words appear on Exhibit 44 next to file name.
22   Do you see that?
23         A.    It does.
24         Q.    So if one assumes that the metadata
25   is, in fact, the metadata -- the metadata in


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 362
1                A. Kincaid - CONFIDENTIAL
2    Exhibit 44 is the metadata for Exhibit 8, one
3    assumes that then that would be consistent with
4    your practice that Exhibit 8 would be the
5    attachment that was included in the email in
6    Exhibit 7 that we have been discussing?
7         A.      The file name's the same, like we
8    talked about.     All I'm saying is that the
9    header here does not line up with the name of
10   the file, which is not in line with what I
11   typically would have done.
12               So the last author could be incorrect
13   based off the metadata, could have been edited
14   by somebody else, or I did this.    I don't know.
15   I'm just saying that I can't -- it's hard for
16   me to tell you this is -- I accept your -- the
17   metadata.    I'm just saying that this doesn't
18   line up with what I typically would have named
19   things so it seems odd.    It seems like a
20   one-off sort of thing for some reason.
21       Q.      Well, last time you did testify with
22   regards to Exhibit 8 that you created the
23   spreadsheet itself.
24       A.      I created the spreadsheet.
25       Q.      Right.


               TSG Reporting - Worldwide - 877-702-9580
                                                            Page 363
1                A. Kincaid - CONFIDENTIAL
2           A.    But if you remember from before with
3    a couple of the other documents you sent me, my
4    name showed up on the metadata but the format
5    of the file was completely different than
6    anything I would have created.
7           Q.    All right.   But in this case, you did
8    create Exhibit 8; correct?
9           A.    I would have created the original
10   version of this document, yes.     I just don't
11   know if the header of that is what I wrote or
12   not.
13          Q.    Okay.   Putting aside -- and the
14   header just being the words Ohio changes?
15          A.    No, the Franklin County sinkhole.
16   That's where I would have put the title.
17          Q.    I haven't asked about that yet.
18          A.    No, I'm just saying that that's the
19   part that gives me pause as to whether or not
20   the metadata's accurate, because I would have
21   typically put the name of -- the fact it's Ohio
22   changes, new idea redraft, new idea redraft
23   typically would have been what appeared on the
24   header there.
25          Q.    I understand.


                 TSG Reporting - Worldwide - 877-702-9580
                                                          Page 364
1              A. Kincaid - CONFIDENTIAL
2         A.    That's all I'm saying.
3         Q.    New idea.    In the ordinary practice,
4    where the word Ohio changes are should have
5    been new Ohio redraft?     Is that what you're
6    saying?
7         A.    Typically, yes.
8         Q.    Okay.
9         A.    That's what would have been there.
10       Q.     In this instance, just so we're --
11   what does and doesn't line up, we can agree on.
12   You testified that -- your name does appear as
13   the last author for the -- for 1387, exhibit --
14   in the metadata 44.     Do you see that?
15       A.     I see that, yes.
16       Q.     Okay.   And you see the last modified
17   date of September 3, 2011?    Do you see that?
18       A.     I do.
19       Q.     Do you see your name is author again
20   also as Kincaid?
21       A.     Yes.
22       Q.     All right.    And so that's -- in that
23   sense, the metadata's consistent with your
24   recollection about Exhibit 8 that you were --
25   with the exception -- we will get to the


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 365
1                A. Kincaid - CONFIDENTIAL
2    question of the words Franklin County sinkhole,
3    with the exception of those words, that you
4    authored this spreadsheet; is that right?
5          A.     Apart --
6                 MR. SHEEHY:   Objection.
7          A.     Apart from that cell, it, yes, it
8    seems like something I would create, just that
9    part doesn't line up.
10         Q.    Those words, Franklin County --
11         A.    Yes.
12         Q.    -- sinkhole.
13         A.    Yes, doesn't line up with the name of
14   the file.    And they typically would have lined
15   up.   That's all I'm saying.
16         Q.    You're saying the words Franklin
17   County sinkhole should have appeared in the
18   file name, or the word Ohio changes should have
19   appeared in the file name?
20         A.    My typical naming convention for
21   these sheets would have been Ohio changes,
22   dash, whatever the map was nicknamed for that
23   purpose, whether it be new idea redraft or, you
24   know, HB 319 or whatever that, you know, would
25   have been final Ohio map typically would have


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 366
1               A. Kincaid - CONFIDENTIAL
2    showed up in the name of the file as well as in
3    the top header for --
4         Q.     And that is the name that does appear
5    in the metadata, Ohio changes - new idea
6    redraft?
7         A.     Sure.
8         Q.     So that --
9         A.     It typically lined up is all I'm
10   saying.
11       Q.      So -- so --
12       A.      The header and the title of the file
13   typically lined up --
14       Q.      Okay.
15       A.      -- where they should have lined up.
16       Q.      Okay.   Just so I understand, looking
17   at Exhibit 44 in the metadata, the file name is
18   consistent with your naming convention; is that
19   right?
20       A.      File name is consistent with my
21   naming conventions.
22       Q.      And it's same file name that appears
23   as the attachment to the email that you sent on
24   September 2, 2011 to Mr. DiRossi, Ms. Mann, and
25   Mr. Whatman; correct?     The .xls attachment, the


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 367
1               A. Kincaid - CONFIDENTIAL
2    same file name?
3         A.     Yes, it's the same file name.
4         Q.     So if, in fact, the file name on 1387
5    is what the metadata says it is, that is
6    consistent with your naming convention;
7    correct?
8         A.     Yes.
9         Q.     And it's the same file name as the
10   attachment on the email?
11       A.      Yes.
12       Q.      Okay.   Now I just want to ask you a
13   question about -- you raised the question about
14   the Franklin County sinkhole words.
15       A.      Okay.
16       Q.      Is it your testimony you don't recall
17   writing those words?
18       A.      No, I don't have a specific
19   recollection of naming that.     I don't -- yeah.
20       Q.      The name for the file was, in fact,
21   Ohio Changes - New Idea Redraft.xls?
22       A.      Yes, that's the file name.
23       Q.      Not asking whether that was the name
24   of Exhibit 8.
25       A.      No, I know.   I know what you're


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 368
1              A. Kincaid - CONFIDENTIAL
2    asking.   I'm just -- you asked me if I remember
3    writing these words.    I don't recall writing
4    those words.
5         Q.    Okay.   Do you have any reason to
6    think you did not write those words?
7         A.    The only thing that gives me pause is
8    the fact it doesn't line up with the file name
9    because typically, the file name, like I said,
10   would have lined up with whatever I put in that
11   top --
12       Q.     Okay.
13       A.     -- cell.
14       Q.     But on the left hand you got current
15   in the top cell.
16       A.     Yes.
17       Q.     With your naming convention, would
18   have included the word current in the --
19       A.     Yes.
20       Q.     -- name?
21       A.     Yes.
22       Q.     File name?
23       A.     Yes.
24       Q.     Okay.   I see "Ohio changes" though
25   appears above the whole spreadsheet.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 369
1              A. Kincaid - CONFIDENTIAL
2         A.    Yes.
3         Q.    See that?     And that does appear in
4    the file name.
5         A.    Uh-huh.
6         Q.    So --
7         A.    Like I've told you, it all lines up.
8    That cell doesn't make sense.
9         Q.    The cell doesn't make sense because
10   you think in the ordinary course you would have
11   included that in the file name; is that right?
12       A.     Usually I would have included that in
13   the file name, yes.
14       Q.     Okay.   Do you recall ever using the
15   phrase "Franklin County sinkhole" during any of
16   your work in 2011 involving Congressional
17   redistricting in Ohio?
18              MR. SHEEHY:    Objection to form.
19       A.     I don't recall personally using that
20   phrase, no.
21       Q.     Do you recall anybody else using that
22   phrase?
23              MR. SHEEHY:    Objection to form.
24       A.     I don't have a -- I don't know -- I
25   don't have a specific memory of anybody saying


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 370
1               A. Kincaid - CONFIDENTIAL
2    that phrase out loud, no.       I don't recall that
3    being something we typically called that
4    district.
5                I do have a vague memory of hearing
6    that phrase, but I don't have a memory of one
7    person saying that.       Again, it was seven and a
8    half years ago.
9          Q.    Do you recall Mr. Whatman ever using
10   that phrase?
11               MR. SHEEHY:    Objection to form.
12         A.    I have a memory of that phrase being
13   used in a conversation with Mr. Whatman, but I
14   don't recall if there were other people in the
15   room or not and so I couldn't tell you if it
16   was Tom saying that.
17               I don't recall saying it myself
18   because it doesn't sound like something I would
19   say, but I don't remember Mr. Whatman saying
20   it.
21               I do remember hearing -- I have a
22   vague memory of the phrase coming up in the --
23   in the course of a conversation about the Ohio
24   map, but --
25         Q.    Do you recall --


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 371
1              A. Kincaid - CONFIDENTIAL
2         A.    -- it's just a vague recollection.
3         Q.    -- in that meeting, was that during
4    the Congressional proposal period?
5               MR. SHEEHY:   Objection to form.
6         A.    It would have been in the August or
7    early September time frame, so in the proposal
8    and collaboration period, yes.
9         Q.    Do you recall whether Dr. Hofeller
10   was in the room for that conversation?
11              MR. SHEEHY:   Objection to form.
12       A.     I have no recollection being in the
13   meeting with Dr. Hofeller and Tom Whatman at
14   the same time.
15       Q.     What about Mr. Wile?
16              MR. SHEEHY:   Objection to form.
17       A.     No.
18       Q.     What about Speaker Boehner?
19              MR. SHEEHY:   Objection to form.
20       A.     No.
21       Q.     Anybody else in the room?
22              MR. SHEEHY:   Objection to form.
23       A.     Again, I really -- I have a vague
24   recollection of people being in that meeting
25   but I don't recall who that was.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 372
1              A. Kincaid - CONFIDENTIAL
2         Q.    Was anybody on the phone, on
3    speakerphone?
4               MR. SHEEHY:   Objection to form.
5         A.    I don't recall having any
6    speakerphone meetings over Ohio.      Typically
7    when we had a meeting about Ohio, it was in
8    person.
9         Q.    Do you recall whether Mr. DiRossi was
10   ever at that meeting?
11              MR. SHEEHY:   Objection to form.
12       A.     I don't recall being on a conference
13   call with -- with Ray and Heather.
14       Q.     Did any of them ever come to
15   Washington to meet with you during the
16   Congressional proposal process?
17              MR. SHEEHY:   Objection to form.
18       A.     Not that I remember, no.
19       Q.     Did anybody else work with you in
20   creating these change sheets?
21       A.     I created the changes sheets myself.
22       Q.     So if one -- do you have any reason
23   to doubt the authenticity of this document?
24              MR. SHEEHY:   Objection to form.
25       A.     All I'm telling you, Mr. Fram, is I


               TSG Reporting - Worldwide - 877-702-9580
                                                            Page 373
1                A. Kincaid - CONFIDENTIAL
2    don't remember writing that phrase.       I mean,
3    you're asking me if I remember writing specific
4    words on a spreadsheet seven and a half years
5    ago.    I don't have a memory of typing those
6    words out.
7           Q.    I just want to know --
8           A.    The format of the document is
9    something that I would have produced.        This
10   lines up with all the other things you and I
11   have looked at that have changes sheets.       All
12   I've done here is I don't remember typing
13   "Franklin County sinkhole," enter, and putting
14   that on there.       That's all I'm telling you.
15          Q.    And I just want to be totally
16   transparent with you, but I just want to make
17   sure that you don't say, you know, no, no, I
18   didn't type it, somebody else typed it, or
19   something.     You just don't remember one way or
20   the other, if I understand correctly.
21          A.    Yes, that's --
22          Q.    Fair enough.   We're on the same page?
23          A.    Okay.
24          Q.    I just wanted to --
25          A.    Yeah, I mean, it was in the summer


                 TSG Reporting - Worldwide - 877-702-9580
                                                           Page 374
1              A. Kincaid - CONFIDENTIAL
2    and fall of 2011 so it was a while ago.        Lots
3    has happened since then.
4         Q.    I understand.    All right, do you
5    recall the phrase "Franklin County sinkhole"
6    coming up as any part of the discussions with
7    Mr. DiRossi or Ms. Mann at any time?
8               MR. SHEEHY:    Objection to form.
9         A.    Like I told you before, just as a
10   blanket statement, I don't recall having a
11   conversation with Ray or Heather at all during
12   the process.   Our interactions were typically
13   through Tom Whatman, and then those emails that
14   you've seen.
15       Q.     Okay.    And just so we are clear, you
16   referenced that district in reference to
17   Franklin County sinkhole.    Would that have been
18   the 10-Open district, the one that's got the
19   D+16 PVI scoring at the bottom of Exhibit 8?
20       A.     On this sheet, it would have been the
21   10th district.     I think at the end of the
22   process it was the Third is what it was --
23   actually ended up being.    But yes, it was that
24   10th district.
25       Q.     Looking at the file name in the


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 375
1              A. Kincaid - CONFIDENTIAL
2    metadata and on the -- on Exhibit 44 and also
3    on the attachment to the September 2 email,
4    Exhibit 7, this name Ohio changes - new idea
5    redraft, do you see that?
6         A.      Yes.
7         Q.      Do you have an understanding of what
8    the phrase "new idea" referred to?
9         A.      At some point in time during the
10   proposal and collaborative process we had a
11   file name.    I guess it was -- you know, you saw
12   the one that was as of July 25, and at some
13   point we had a new idea.    So it was a different
14   approach to how we were drafting the map.
15       Q.     And were there sequential iterations
16   of the map, new idea 1, new idea 2, new idea 3?
17       A.     I think so, yes.
18       Q.     Do you recall whether or not the
19   iteration of the Congressional proposal to
20   create a new district in Franklin County area,
21   that iteration took place in late August or
22   early September 2011?
23       A.     Could you ask it again?
24       Q.     Trying to find out when the new
25   Franklin County district idea was generated.


               TSG Reporting - Worldwide - 877-702-9580
                                                               Page 376
1                 A. Kincaid - CONFIDENTIAL
2    So I'm trying to figure out, was it around the
3    time of the September 2 email?         Was it around
4    the time?      Was it some other time?     Was it
5    earlier than that?
6            A.    I don't know when the -- well, it
7    says the date last modified here is 9-3-2011 so
8    that would have been whenever I sent this file.
9    I don't know how many days before that or weeks
10   that new file name came into use.        I'm not
11   sure.
12        Q.       You said that the file name came into
13   use or the idea of creating the district?
14        A.       For me, that's one in the same.       The
15   new file name would have come into existence at
16   the same time as the new map was being -- you
17   know, a new iteration was being created.
18        Q.       We can put some boundaries on it.
19   Let's take a look.      So back, in fact, as early
20   as July, in Exhibit 5, as early as July 25,
21   2011 there was a new District 10 open in PVI of
22   D+15.    Do you see that?
23        A.       Just a second.   Okay.
24        Q.       Does refresh your recollection that
25   the fact of creating a new district around


                  TSG Reporting - Worldwide - 877-702-9580
                                                            Page 377
1                A. Kincaid - CONFIDENTIAL
2    Franklin County, heavily Democratic, was
3    something you were working on as part of the
4    Congressional proposal as early as July 25,
5    2011?
6                 MR. SHEEHY:   Objection to form.
7           A.    You know, I'm not entirely certain
8    that new idea refers to the 10th district at
9    all.     If you look at the McCain numbers for the
10   as of July 25 versus this, you know, Exhibit 5
11   versus Exhibit 8, you'll notice that the first
12   district is different, the second is different,
13   the third is different, the fourth is
14   different.     I mean, these are -- this is a
15   significantly different map across the entire
16   state.
17                And so without having a picture of
18   the as of July 25 map, I couldn't tell you
19   specifically what new idea's referring to.      It
20   could have been a new idea in regards to a
21   different part of the state.     It may not have
22   been the 10th district.
23          Q.    I'm not asking about the meaning of
24   the phrase "new idea."     I'll ask my question
25   more clearly this time.


                 TSG Reporting - Worldwide - 877-702-9580
                                                          Page 378
1              A. Kincaid - CONFIDENTIAL
2         A.    Okay.
3         Q.    I'm saying whether or not an idea of
4    creating a new district --
5         A.    Uh-huh.
6         Q.    -- in the Franklin County area --
7         A.    Okay.
8         Q.    -- which was initially designated as
9    10 --
10       A.     Uh-huh.
11       Q.     -- whether or not that idea was
12   something you were working on as of July 25,
13   2011, consistent with Exhibit 5.
14       A.     I mean, clearly it was something we
15   were looking at as of July 25.
16       Q.     Right.    And that the -- as we said
17   before, that had certain effects on the PVI
18   scoring for 12 and 15; correct?
19       A.     Yes.
20       Q.     September 3, 2011, 11:54 a.m. email
21   in Exhibit 7.
22       A.     Exhibit 7?
23       Q.     Yeah.    It's a long email string.
24       A.     Let's see.
25       Q.     It's on page 4 of 8.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 379
1              A. Kincaid - CONFIDENTIAL
2         A.    Okay.
3         Q.    Mr. Whatman is emailing to you.    You
4    have no reason to doubt you received this
5    email; is that right?
6         A.    Where it says "Adam, did we tell you
7    we need the four-way split?"
8         Q.    Yeah.
9         A.    Yeah, I have no reason to doubt I
10   received that email.
11       Q.     Okay.   And that was also -- no reason
12   to doubt that Mr. DiRossi and Ms. Mann were
13   included in that email string; is that right?
14              MR. SHEEHY:   Objection to form.
15       A.     No.
16       Q.     Okay.   It's part of the
17   collaboration; is that right?
18       A.     Yeah, yes.
19       Q.     Do you have a recollection of what
20   the phrase "four-way split" meant?
21              MR. SHEEHY:   Objection to form.
22       A.     I didn't last time, but you and I,
23   when we went through the whole process and
24   looked at the screenshots, four-way split had
25   to do with four districts splitting up Franklin


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 380
1                  A. Kincaid - CONFIDENTIAL
2    County.
3            Q.     That was an alternative to creating a
4    new district in Franklin County that would
5    include most of Franklin County within it; is
6    that right?
7            A.     That's correct.
8            Q.     Two different options, in other
9    words.       One is create a whole new district
10   around Franklin County; the other is split it
11   up four ways.        Is that right?
12        A.       That's correct.
13                 MR. SHEEHY:    Objection to form.
14        Q.       Those are two options that were being
15   considered around September 3, 2011; is that
16   right?
17                 MR. SHEEHY:    Objection to form.
18        A.       I suppose so, yes.
19        Q.       And he said:    "Did we tell you we
20   needed the four-way split?"
21                 Do you see what Mr. Whatman's saying
22   there?
23        A.       Yes.
24        Q.       Do you understand who "we" was in
25   that?    Talking about Mr. DiRossi and Ms. Mann?


                  TSG Reporting - Worldwide - 877-702-9580
                                                           Page 381
1               A. Kincaid - CONFIDENTIAL
2                MR. SHEEHY:   Objection to form.
3         A.     That would have been my
4    understanding.
5         Q.     Do you recall a conference call with
6    them about this issue, about wanting to
7    discussion the option between the new district
8    in Franklin County versus the four-way split?
9                MR. SHEEHY:   Objection to form.
10       A.      Like I said before, I don't recall
11   having any conference calls with Ray or
12   Heather.
13               MR. FRAM:   Let's take a look then
14       at -- let's see.      This is a document
15       that was produced after your deposition.
16       This is OHCF0001438.
17       (Exhibit No. 45 was marked for
18       identification.)
19   BY MR. FRAM:
20       Q.      Mr. Kincaid, looking at this
21   document, this appears to be the exact same
22   format as the other change sheets we have been
23   looking at; isn't that right?
24       A.      Yes.
25       Q.      You created this, didn't you?


                TSG Reporting - Worldwide - 877-702-9580
                                                             Page 382
1                 A. Kincaid - CONFIDENTIAL
2                  MR. SHEEHY:     Objection, form.
3            A.    It seems likely that I did.
4            Q.    Do you see the title Four-Way Split
5    up there?
6            A.    I do.
7            Q.    Is this a change sheet that you
8    generated to show what the -- to depict
9    analysis of what the four-way split would look
10   like?    Is that right?
11                 MR. SHEEHY:   Objection to form.
12        A.       This would have reflected the
13   partisan makeup of it, yes.
14        Q.       There's no open -- there's no 10-Open
15   district here; is that right?
16        A.       That's correct.
17        Q.       That's because the four-way split,
18   like you say, was dividing up Franklin County
19   four ways.      It wasn't creating a new district
20   centered in Franklin County; correct?
21        A.       That's right.
22                 MR. FRAM:   Now, the metadata, let's
23        mark that as 46.
24        (Exhibit No. 46 was marked for
25        identification.)


                  TSG Reporting - Worldwide - 877-702-9580
                                                            Page 383
1               A. Kincaid - CONFIDENTIAL
2    BY MR. FRAM:
3         Q.     The metadata for this document --
4    refresh your recollection about the date.       Just
5    to point you down to the created date of
6    9-6-2011, do you see that?
7         A.     Yes.
8         Q.     And does that refresh your
9    recollection as to the approximate date you
10   were working generating a change sheet for the
11   four-way split?
12       A.      It says at the top, as you see here,
13   four-way split as of September 6, so it -- it
14   says at the top of the document four-way split
15   as of September 6 so it seems like it was as of
16   September 6.
17       Q.      Okay.   Once again, on the left hand,
18   current, that's under the pre-redistricting
19   map, the 18 districts; is that right?
20       A.      That would have been as of, yes,
21   January of 2011 before redistricting.
22       Q.      And you see there are six elections
23   that are indicated there?    Do you see those
24   columns?
25       A.      Yes.


                TSG Reporting - Worldwide - 877-702-9580
                                                             Page 384
1                 A. Kincaid - CONFIDENTIAL
2            Q.    I think, as we indicated, when you
3    actually did the averaging you used a function.
4    You only used five of them; is that right?
5            A.    That's correct.
6            Q.    And same thing's true.   If you look
7    at the four-way split, you've got -- similarly,
8    you've got those six elections but you got the
9    Ohio GOP average.      That's just for the five; is
10   that right?
11        A.       Yes.
12        Q.       Okay.
13        A.       As we covered before.
14        Q.       And if we go down looking at the PVI
15   values under the four-way split on the far
16   right, do you see those?
17        A.       Yes.
18        Q.       And if I count correctly, 13
19   districts which have R+ PVI scores, do you see
20   that?
21        A.       I do.
22        Q.       And just for the record, I'll just
23   state it to make sure I'm reading this right.
24   So that means for the proposed District 1 would
25   be R+6; is that right?


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 385
1              A. Kincaid - CONFIDENTIAL
2         A.    No.
3         Q.    Proposed District --
4         A.    Proposed District 1, R+6, yes.
5         Q.    That's right.   And the same thing for
6    district 2.   It's an R+8; is that right?
7         A.    Yes.
8         Q.    And District 3, that's an R+4; is
9    that right?
10       A.     Yes.
11       Q.     And so on down that line until you
12   get to 13 of them; is that right?     Okay.
13              MR. FRAM:   I've put in front of you
14       what are Exhibit 8, BRADEN001387; and
15       Exhibit 45, OHCF001438.
16       A.     Okay.
17       Q.     Look for some of the differences
18   that -- in Exhibit 8 there was a pairing of
19   Turner and Austria.
20              Do you see that?
21       A.     Yes.
22       Q.     But in Exhibit 45, the four-way
23   split, they each have their own district; is
24   that right?
25       A.     Yes.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 386
1              A. Kincaid - CONFIDENTIAL
2         Q.    Kaptur and Kucinich, they're paired
3    in both of them; is that right?
4         A.    Yes.
5         Q.    And Renacci is paired with Sutton in
6    Exhibit 45, the four-way split.
7               Do you see that?
8         A.    Yes.
9         Q.    But not in -- not in Exhibit 8, not
10   in BRADEN001387, the ones with the word
11   Franklin County sinkhole.
12       A.     Yes.
13       Q.     Do you recall changing some of these
14   incumbent pairings between the -- what's
15   labeled as the Franklin County sinkhole
16   spread -- map and the four-way split?
17              MR. SHEEHY:   Objection to form.
18       A.     Do I recall changing them?
19       Q.     Well, let me back up for a minute.
20   If the metadata's correct, Exhibit 8 was sent
21   on or about September 2 or 3, 2011.
22       A.     Okay.
23       Q.     And if the metadata's correct and the
24   labeling is correct, Exhibit 45's within a few
25   days, September 6.


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 387
1              A. Kincaid - CONFIDENTIAL
2         A.     Okay.
3         Q.     I'm saying in that three-day period
4    do you remember changing the incumbent
5    pairings?
6                MR. SHEEHY:   Objection to form.
7         A.     If you go back and look at Exhibit 7,
8    it seems pretty clear from those emails that
9    the four-way split map and the new idea map
10   were -- existed at the same time so I don't
11   think I changed the pairings.      I think they
12   were two different drafts.
13       Q.      Two different ideas were on the
14   table, and I --
15       A.      Two different ideas.    It's not that I
16   would change one from this to this, I think
17   they're just two simultaneous maps.
18       Q.      So but in the period generally
19   between -- in early September, the two ideas
20   were on the table, the four-way split idea and
21   this new district in Franklin County.      They
22   were both on the table at the same time; is
23   that right?
24       A.      That seems to be the case, yes.
25       Q.      And if you compare the PVI scorings


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 388
1              A. Kincaid - CONFIDENTIAL
2    in Exhibits 8 and 45 --
3         A.    Uh-huh.
4         Q.    -- it seems like for five of the
5    districts, the PVI scorings are the same.     That
6    would be Districts 1, they're both R+6; is that
7    right?
8         A.    Yes.
9         Q.    And District 6, they're both the same
10   at R+5; is that right?
11       A.     Yes.
12       Q.     And at District 8, they're both the
13   same --
14       A.     Yes.
15       Q.     -- at R+11?
16       A.     Uh-huh.
17       Q.     Okay.   And at District 14, it also
18   seems to be the same at R+3.   Do I have that
19   right?
20       A.     Yes.
21       Q.     Okay.
22       A.     District 7's also the same.
23       Q.     And District 7 also?   Okay.
24       A.     They're both R+5 seats.
25       Q.     But there's several districts where


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 389
1               A. Kincaid - CONFIDENTIAL
2    there's a lower R scoring in the four-way
3    split.    Do you see that in Exhibit 45?    And in
4    particular, District 2 went from an R+10 in
5    what I'll call the Franklin County sinkhole map
6    down to R+8 in the four-way split.
7                Do you see that?
8         A.     I see that.   I don't think I would
9    characterize it as it went down.     These are --
10   like we just talked about, these are two
11   simultaneous maps.
12       Q.     Okay.
13       A.     So it's not that one's changing to
14   the other one; they're different maps.
15       Q.     Okay.
16       A.     So the districts are going to be
17   different, significantly different.
18       Q.     Fair enough.   I didn't mean to create
19   a temporal suggestion in my question.      Let me
20   clean it up a little bit.
21              When one compares the two maps, there
22   are several districts where there's a lower R+
23   scoring under the PVI column; correct?
24       A.     Yes.    If you are comparing the two
25   maps simultaneously, the second would be more


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 390
1              A. Kincaid - CONFIDENTIAL
2    Republican than the other second, yes.
3         Q.    Second?
4         A.    The second in the --
5         Q.    CD 2?
6         A.    Yes.
7         Q.    CD 2, which is stronger Republican
8    strength in the --
9         A.    In the BRADEN001387.
10       Q.     137, which has the words "Franklin
11   County sinkhole" on it?
12       A.     Uh-huh.
13       Q.     Okay.    And similarly, CD 3, it goes
14   from R+6 in that the spreadsheet with the words
15   "Franklin County sinkhole" on it down to R+4 in
16   the four-way split spreadsheet; correct?
17       A.     Third?
18       Q.     CD 3.
19       A.     Yes.
20       Q.     And for CD 4, it goes from R+8 down
21   to an R+5 between the spreadsheet with the
22   words "Franklin County sinkhole" on it down to
23   the spreadsheet with the words "four-way
24   split"; is that right?
25       A.     Yes.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 391
1              A. Kincaid - CONFIDENTIAL
2         Q.    And similarly for CD 5, it goes down
3    from R+7 -- that's Latta's district -- down to
4    an R+4 between the spreadsheet with the words
5    "Franklin County sinkhole" on it and the
6    four-way split spreadsheet; is that right?
7         A.    Yes.
8         Q.    And then for Tiberi in District 12 it
9    goes down from an R+10 in the spreadsheet that
10   has "Franklin County sinkhole" on it down to
11   R+5 in the four-way split.
12              Do you see that?
13       A.     I do.
14       Q.     And for District 15, which is
15   Stivers, it goes down from an R+6 in the
16   spreadsheet that's got "Franklin County
17   sinkhole" on it down to R+5 in the four-way
18   split spreadsheet; is that right?
19       A.     Yes.
20       Q.     So as a general matter, the
21   spreadsheet that has the "Franklin County
22   sinkhole" words on it had stronger Republican
23   PVI scorings than did the four-way split
24   option; is that right?
25              MR. SHEEHY:   Objection to form.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 392
1               A. Kincaid - CONFIDENTIAL
2         A.     The Franklin County sinkhole map
3    had -- the districts that were Republican had
4    higher overall -- as a general statement had
5    higher R+ scores than the four-way split, I
6    guess.
7         Q.     Thank you.
8         A.     It also had another Democrat seat
9    than the other one did.
10       Q.      All right.    So the tradeoff would be
11   it was -- in one of them there were 13
12   Republican seats that had stronger Republican
13   PVI and the other only had 12; is that right?
14               MR. SHEEHY:   Objection to form.
15       A.      Yes.   I mean, the four-way split map
16   had 13 districts that could have sent a
17   Republican to Congress and three that sent a
18   Democrat, and the other one had, you know, 12
19   seats that were likely sending a Republican in
20   Congress, and four Democrats.
21       Q.      You say both options were on the
22   table.    Do you recall any conversation as to
23   which option was going to be proposed or
24   recommended?
25               MR. SHEEHY:   Objection to form.


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 393
1               A. Kincaid - CONFIDENTIAL
2         A.     Which option was going to be proposed
3    by whom?
4         Q.     First of all, do you recall any
5    conversation with anything you were considering
6    proposing to Mr. Whatman?     Take it each step.
7                MR. SHEEHY:   Objection to form.
8         A.     These are both drafts that we had
9    worked on with the delegation and, you know,
10   presented to -- with Mr. Whatman, you know,
11   over this -- the Ohio legislature, you know, to
12   bring in Heather and the Ohio legislature.
13       Q.      Do you recall any discussion as to
14   which way to go, whether to go for the 13-3 map
15   versus the 12-4 map?
16               MR. SHEEHY:   Objection to form.
17       A.      When you say R -- our proposal for
18   which one they should choose of the two?       Is
19   that what you're asking?
20       Q.      Basically, at a certain point you've
21   testified there were two options on the table.
22       A.      Yeah.
23       Q.      At the end of the day, you picked one
24   or the other; is that right?
25       A.      I didn't pick one or the other.


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 394
1              A. Kincaid - CONFIDENTIAL
2         Q.    Somebody picked one or the other.
3    I'm trying to understand the process towards
4    getting to the result of picking one or the
5    other, like any conversations, any
6    communications, like which one to pick?
7               MR. SHEEHY:   Objection to form.
8         A.    You saw those emails before that
9    we've already have gone through.      They asked
10   for both maps.   Both options.   The Ohio
11   legislature looked at the two of them and made
12   a decision.   I wasn't part of that
13   conversation.
14       Q.     Okay, so who was -- the conversation
15   as you understand it involved Ms. Mann,
16   Mr. DiRossi, Mr. Whatman?
17       A.     No.
18              MR. SHEEHY:   Objection to form.
19       A.     No, it was -- Ray and Heather took
20   those maps and I think showed them to -- made
21   changes in various things and did things on
22   their end with the Ohio state legislature, and
23   somewhere with the Ohio state legislature
24   decided which way to go.
25       Q.     So they made the decision whether to


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 395
1                 A. Kincaid - CONFIDENTIAL
2    go for 12-4 versus 13-3 is your understanding?
3                  MR. SHEEHY:    Objection to form.
4            A.    I don't know who made that decision
5    or how that decision was made apart from that.
6    I do recall being told that the Democrats in
7    the Ohio legislature were willing to vote for
8    the new map if it created four Democrat seats
9    versus three.
10        Q.       And who told you that?
11        A.       Mr. Whatman.
12                 MR. SHEEHY:    Objection.
13        Q.       Do you recall around when he told you
14   that?
15                 MR. SHEEHY:    Objection to form.
16        A.       It would have been around the time
17   that the map was -- the final map was being
18   proposed and moving toward passage.
19        Q.       The final map, we're talking about
20   HB 319 or a later one, 369?
21        A.       319.
22        Q.       Okay.   Do you have an understanding
23   of how the Democrats voted on 319?
24        A.       From my recollection, several
25   Democrats voted for 319.        It was a bipartisan


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 396
1              A. Kincaid - CONFIDENTIAL
2    support of --
3         Q.    About three in the House.
4         A.    Okay.
5         Q.    The overwhelming majority of
6    Democrats voted against 319?
7         A.    I know that some did, though.
8         Q.    But a tiny minority?    Do you have a
9    memory?   Do you have a memory of the numbers?
10       A.     I don't remember the exact numbers.
11   I know that some Democrats were willing to vote
12   for that map and then voted more than voted for
13   the next one.
14       Q.     Okay.   But on this one, we trying to
15   figure out the 12-4.     I'm trying to figure out
16   whether you have any recollection of saying the
17   12-4 was being chosen because that's what the
18   Democrats wanted.
19              MR. SHEEHY:   Objection to form.
20       A.     I don't think it was why it was
21   chosen but I think it was a part of that
22   decision-making process.
23       Q.     Do you have any idea why it was
24   chosen?
25              MR. SHEEHY:   Objection to form.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 397
1                A. Kincaid - CONFIDENTIAL
2         A.      I wasn't part of that conversation.
3         (Exhibit No. 47 was marked for
4         identification.)
5                 MR. FRAM:   So we got up to
6         September 6.     I want to take us to
7         September 8.
8    BY MR. FRAM:
9         Q.      This is an email string.    The Bates
10   number, though, applies to all of them,
11   00023234.    And let me just start with the first
12   page with you.
13               September 8, 2011 email at 4 o'clock
14   in the afternoon from Tom Hofeller to Mark
15   Braden entitled New Idea 3.
16               Do you see that?
17       A.      I'm sorry, from Tom to Mark?
18       Q.      From Tom Hofeller.   I'm looking at
19   the second email.    Sorry about that.
20       A.      Yeah.
21       Q.      It's from Dr. Hofeller to Mr. Braden
22   on September 8, 2011 at 4 p.m.     Subject re: New
23   Idea 3.
24               Do you see that?
25       A.      Yes.


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 398
1              A. Kincaid - CONFIDENTIAL
2         Q.    I think you've already testified that
3    thofeller@RNCHQ.org, do you recognize that as
4    Mr. Hofeller's email address in 2011; correct?
5         A.    Yes, that was Tom Hofeller.
6         Q.    Hofeller.     I apologize.   Hofeller's
7    email address.   And I don't know if you
8    recognize Mr. Braden's email address or not.
9         A.    I don't.
10       Q.     Now, this title, New Idea 3, does it
11   ring a bell in terms of what New Idea 3 was?
12              MR. SHEEHY:    I'm just going to
13       object.    I don't see Adam being copied
14       on any of these emails.
15              MR. FRAM:   I just haven't asked him
16       that question.     We don't have to make
17       those statements.      There's no question
18       pending on that.
19       Q.     I'm just asking.    Just so we are
20   clear, I just want to know whether or not you
21   have any idea what New Idea 3 is.
22       A.     Not to be glib, but I'm assuming New
23   Idea 3 is the third iteration of the new idea
24   that we talked about before.
25       Q.     That was kind of my guess also.      Did


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 399
1                 A. Kincaid - CONFIDENTIAL
2    you come up with the -- you are very precise
3    about naming things.        Did you come up with a
4    New Idea 3?
5                  MR. SHEEHY:    Objection to form.
6            A.    I think it's likely I named a
7    iteration New Idea 3.
8            Q.    Okay.   Go back to the -- in Outlook,
9    the chronological order and spatial are
10   reversed so to get the earliest in time we have
11   to go to the end document.       So if you go to the
12   September 8, 2011 at 1:05 p.m., do you see
13   that?
14        A.       Yes.
15        Q.       You see that Dr. Hofeller is sending
16   Mr. Braden a DVF plan file.       Do you see that
17   reference?
18        A.       Yes.
19        Q.       Do you have an understanding of what
20   a DBF plan file is?
21        A.       A DBF plan file is a block
22   equivalency or block assignment file.
23        Q.       Okay.   Were you aware that such a
24   file was being sent to Mr. Braden?
25        A.       No, I don't remember this.


                  TSG Reporting - Worldwide - 877-702-9580
                                                             Page 400
1                 A. Kincaid - CONFIDENTIAL
2            Q.    Okay.   Do you see referencing that
3    Dr. Hofeller had put Hamilton back the way it
4    was except for five persons needed to reunite
5    three cities?
6                  Do you see that?
7            A.    I do.
8            Q.    And it says:    "I gave the plan to
9    Adam as directed."
10        A.       I see that.
11        Q.       Do you recall Dr. Hofeller giving you
12   any plans in September 2011?
13                 MR. SHEEHY:    Objection to form.
14        A.       No.   I mean, like I testified before,
15   I don't recall Tom giving me any block
16   assignment files, but he says he did so he may
17   have.    But I do not recall that.
18        Q.       Okay.   Do you recall any changes
19   being made to Hamilton County?
20                 MR. SHEEHY:    Objection to form.
21        A.       There were lots of changes made to
22   Hamilton County over the course of the drafting
23   of the map, so yeah, I remember.
24        Q.       Do you recall Dr. Hofeller ever
25   suggesting to you to make changes in Hamilton


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Page 401
1                 A. Kincaid - CONFIDENTIAL
2    County?
3                  MR. SHEEHY:     Objection to form?
4            A.    No.     Like I testified before, I don't
5    recall Tom giving me any advice as to anything
6    to change anywhere in the map.         I don't recall
7    him sending me a file, but this email says that
8    he sent me a file, but it doesn't say he gave
9    me any direction on the Hamilton County map,
10   so --
11        Q.       It does say:    "I gave the plan to
12   Adam as directed."        Do you see that?
13        A.       Yeah.    I'm agreeing with you that it
14   says that, I just don't remember him giving me
15   the file, that's all.
16        Q.       Do you recall whether Mr. Braden was
17   giving directions to Dr. Hofeller about what to
18   include in different districts?
19                 MR. SHEEHY:    Objection to form.
20        A.       I wasn't privy to Mark and Tom's
21   conversations so I don't know what they talked
22   about.
23        Q.       Then going to a little later in the
24   afternoon, around 2:25 in the afternoon, do you
25   see that email from Dr. Hofeller to Mr. Braden?


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 402
1              A. Kincaid - CONFIDENTIAL
2         A.    Yes.
3         Q.    It says:   "Mike, Franklin won't work
4    because of one of the cities I moved in the
5    County has our incumbent in it."
6               Do you see that?
7         A.    Yes.
8         Q.    Do you recall any conversations about
9    Franklin County not working because an
10   incumbent was in the new Franklin County
11   district and should not have been?
12              MR. SHEEHY:   Objection to form.
13       A.     I don't recall a conversation with
14   Tom about it, but I recall a conversation with
15   Steve Stivers about it, so --
16       Q.     And if you go up a little bit higher
17   up in the chain --
18       A.     Mike, I mentioned before.
19       Q.     -- it's talking about Steve Stivers
20   as the person being referred to by
21   Dr. Hofeller.
22       A.     Uh-huh.
23       Q.     And the problem was whether or not
24   he -- someone had the right address?    Is that
25   what --


               TSG Reporting - Worldwide - 877-702-9580
                                                            Page 403
1                A. Kincaid - CONFIDENTIAL
2           A.    That's -- yes.
3           Q.    You remember that.   Okay.
4                 And at one point, somebody thought he
5    lived at 1971 Concord Road.
6                 Do you see that?
7           A.    Yeah, I see that in the email here.
8           Q.    Yeah.   But previously, that you had
9    thought he lived in Grandview Heights; is that
10   right?
11          A.    It looks like that's the case, yes.
12          Q.    And that Mr. Braden says he sent the
13   right address because Stivers had just bought
14   that house.     Do you see that going up in the
15   3:39 p.m.?
16          A.    Yes.
17          Q.    Do you recall whether -- so
18   Mr. Braden was the source of the correct
19   address for Representative Stivers --
20                MR. SHEEHY:   Objection to form.
21          Q.    -- as far as you know?
22                MR. SHEEHY:   Objection to form.
23          A.    Mark apparently sent that address to
24   Tom.    I didn't recall receiving that address
25   from Mark.     Tom probably told me I had the


                 TSG Reporting - Worldwide - 877-702-9580
                                                             Page 404
1                 A. Kincaid - CONFIDENTIAL
2    wrong address and then Mr. Stivers apparently,
3    you know, definitely told me that, so --
4            Q.    Okay.    Now looking at the 3:18 p.m.
5    email, read the whole thing if you can please
6    that's short.        One paragraph.
7            A.    Okay.
8            Q.    And you notice it says:      "The area
9    Adam has on his version included Grandview
10   Heights and some of the more downtown area."
11                 Do you see that?
12        A.       Yes.
13        Q.       And then there's a reference where it
14   says:    "Which I took out of the map I sent."
15                 Do you see that?
16        A.       I see that.
17        Q.       Do you recall Dr. Hofeller at any
18   point taking certain downtown areas out of the
19   Franklin County map?        Strike that.
20                 Do you recall Dr. Hofeller at any
21   point taking any of the downtown area out of
22   the proposed District 15?
23                 MR. SHEEHY:   Objection to form.
24        A.       Like I said before, I don't recall
25   receiving files from Tom so this is something


                  TSG Reporting - Worldwide - 877-702-9580
                                                           Page 405
1              A. Kincaid - CONFIDENTIAL
2    that I don't have any memory of.      So I don't
3    have a memory of him removing anything from
4    downtown Franklin County -- Columbus.      So all I
5    can go off of is what Tom is saying here to
6    Mark in this email.      I don't have a memory of
7    him doing that.
8         Q.    Okay.   You don't remember him
9    affirmatively not doing it, you just don't
10   remember one way or the other?
11       A.     I have no memory of this.
12       Q.     Do you know whether Dr. Hofeller was
13   in direct communication with Mr. DiRossi or
14   Ms. Mann at any point?
15              MR. SHEEHY:    Objection to form.
16       A.     Not to my knowledge.
17       Q.     With Mr. Whatman?
18              MR. SHEEHY:    Objection to form.
19       A.     I'm sorry?
20       Q.     Was he in communication with
21   Mr. Whatman about changes to the map?
22       A.     Tom Hofeller?
23       Q.     Yes.
24              MR. SHEEHY:    Objection to form.
25       A.     Not to my knowledge, I don't know.


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 406
1                 A. Kincaid - CONFIDENTIAL
2            Q.    Do you know whether or not -- what
3    would happen to any changes he made in the map
4    that he said that he was sending to Mr. Braden?
5                  MR. SHEEHY:   Objection to form.
6            A.    Based off this email chain, Tom made
7    changes and gave those changes to me.        I don't
8    recall getting those changes from Tom.        So it
9    seems like Tom is referring to changes that he
10   made in -- at this 3:18 email that he gave to
11   me on September 8.
12        Q.       Now, there's a reference to,
13   quote-unquote, "dog meat voting" territory.
14                 Do you recall -- do you see that?
15        A.       Yes.
16        Q.       Do you have any understanding of what
17   that means, dog meat voting?
18                 MR. SHEEHY:   Objection to form.
19        A.       He calls it awful voting territory in
20   the next sentence, so that's what I'm --
21        Q.       What does awful voting territory
22   mean?
23                 MR. SHEEHY:   Objection to form.
24        A.       I can only assume Tom meant by that
25   that it was not a friendly area to Republicans.


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 407
1              A. Kincaid - CONFIDENTIAL
2         Q.      So heavily Democratic area?
3         A.      That seems --
4                 MR. SHEEHY:   Objection to form.
5         A.      That seems likely.
6         Q.      Is it your understanding that
7    downtown Columbus was a heavily Democratic
8    area?
9                 MR. SHEEHY:   Objection to form.
10       A.     Yes.
11       Q.     So the dog meat voting territory was
12   heavily Democratic territory; is that right?
13              MR. SHEEHY:     Objection to form?
14       A.     Based off of these two sentences
15   here, I assume that's what he's saying.
16       Q.     Looking at the September 82011 email
17   at 3:42 p.m., again going later in the
18   afternoon.
19       A.     Okay.
20       Q.     Again, Dr. Hofeller to Mr. Braden.
21   Would you please read that short paragraph?
22       A.     Okay.
23       Q.     Then it says:     "Adam is changing the
24   NE-including the Black district."
25              Do you see that?


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 408
1                 A. Kincaid - CONFIDENTIAL
2            A.    I do.
3            Q.    Okay.   Do you recall any changes you
4    were making in northeast Ohio --
5                  MR. SHEEHY:   Objection to form.
6            Q.    -- around that time?
7                  MR. SHEEHY:   Objection to form.
8            A.    Apart from what's laid out above, I
9    don't have any other recollections about what
10   was being changed in northeast Ohio at that
11   time.
12        Q.       Was this district -- do you have an
13   understanding of what, quote-unquote, "the
14   Black district" was?
15        A.       That would have been Marsha Fudge's
16   district, which is 11.
17        Q.       Okay.   And it says:   "You are running
18   into some version control.       Maybe Adam should
19   have the controlling map, but you need to talk
20   with him directly about his changes in the NE."
21                 Do you see that?
22        A.       I do.
23        Q.       Do you remember any discussions about
24   version control as you were working on the
25   proposed map?


                  TSG Reporting - Worldwide - 877-702-9580
                                                           Page 409
1               A. Kincaid - CONFIDENTIAL
2                MR. SHEEHY:   Objection to form.
3         A.     No, I don't recall any conversations
4    about version control.
5         Q.     You had a version of the map; right?
6                MR. SHEEHY:   Objection to form.
7         A.     Yes, definitely I had a version of
8    the map.
9         Q.     Did anybody else?
10       A.      It seemed like Tom had a version of
11   the map.    Ray and Heather would have had a
12   version of the map.     Since we were all working
13   separately and collaboratively, we would have
14   had different iterations of maps.
15               MR. FRAM:   I want to mark next as
16       48 an email string with Bates number
17       REV_00023184.
18       (Exhibit No. 48 was marked for
19       identification.)
20   BY MR. FRAM:
21       Q.      Turning to the second email in the
22   chain, Friday, September 9, 2011 at 1:06 p.m.
23   do you see that?
24       A.      I do.
25       Q.      Is that an email that you sent to


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 410
1              A. Kincaid - CONFIDENTIAL
2    Mr. Braden, Mr. -- and Mr. Whatman on
3    September 9, 2011?
4         A.    Yes.
5         Q.    And you say right above it -- you see
6    there Mr. Braden's forwarding it to
7    Dr. Hofeller.
8               Do you see that?
9         A.    I do see that.
10       Q.     Okay.   And that's at 5:24 p.m.   Do
11   you see it?
12       A.     I do.
13       Q.     Did you know that Mr. Braden was
14   forwarding your emails to Dr. Hofeller?
15       A.     I didn't know that, no.
16       Q.     Now, in your email it says that
17   you're attaching certain documents.
18              Do you see that?
19       A.     Yes.
20       Q.     And you're indicating that for
21   District 11, which you just testified before,
22   that the NHBVAP has now been adjusted.
23              Do you see that?
24       A.     Yes.
25       Q.     That stands for non-Hispanic Black


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 411
1              A. Kincaid - CONFIDENTIAL
2    voting age population; is that right?
3         A.    That's correct.
4         Q.    And in the -- the day before, in the
5    September 8 email, Dr. Hofeller is telling
6    Mr. Braden that you're going to be adjusting
7    the Black district.
8               Do you see that?
9         A.    I see that.
10       Q.     Okay.   And then he -- you see in the
11   subsequent emails on Exhibit 47 there's a
12   question as to whether or not you'd be
13   increasing the Black voting age population in
14   District 11.
15              Do you see that?
16       A.     Yes.
17       Q.     And, in fact, just looking now at
18   Exhibit 48, does it refresh your recollection
19   that, in fact, you did increase the Black
20   voting age population in District 11 moving it
21   up from about 50.04 up to 50.90?
22       A.     I see that.
23              MR. SHEEHY:   Objection to form.
24       Q.     Okay.   Do you recall doing that?
25       A.     Yeah.


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 412
1               A. Kincaid - CONFIDENTIAL
2         Q.     Okay.   And do you recall doing that
3    at Dr. Hofeller's request?
4         A.     No, it was --
5                MR. SHEEHY:   Objection to form.
6         A.     -- definitely not at Tom Hofeller's
7    request.
8         Q.     Was that at Mr. Braden's request?
9                MR. SHEEHY:   Objection to form.
10       A.      No.   This was -- this change was
11   made -- I didn't talk to Mark.     Mark had
12   advised Whatman, I believe, he was concerned
13   about some issues and so Tom had asked -- Tom
14   Whatman had asked me to make those changes.
15       Q.      Okay.   So you did it at Tom Whatman's
16   request?
17       A.      I did it at Mark Braden's request via
18   Tom Whatman.
19       Q.      Okay.
20       A.      It was definitely not Hofeller.
21               MR. FRAM:   Now looking at -- let's
22       mark next as 49 the metadata for
23       Exhibit 48.      We will mark it as 49.
24       (Exhibit No. 49 was marked for
25       identification.)


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 413
1              A. Kincaid - CONFIDENTIAL
2    BY MR. FRAM:
3         Q.     Drawing your attention to the bottom
4    of the document, it appears to have attachments
5    that are listed there in the metadata.     Do you
6    see that?    It says source/attached, and then
7    it's got a bunch of REV numbers.
8                Do you see that?
9         A.     Yes.
10       Q.      Okay.   Those numbers, those REV
11   numbers, I believe those numbers were put on
12   by -- did you put those numbers, REV, an
13   abbreviation you used or is that something
14   your --
15       A.      I don't know what --
16       Q.      -- counsel put on?
17       A.      -- that refers to.
18       Q.      I'll state for the record these are
19   numbers that we received with the documents and
20   they were produced by your counsel so I don't
21   know who put them on, you or your counsel.
22   Those numbers line up with them, and I'll show
23   you one of them right now, in fact.     So you see
24   the reference to REV_00023188 and those
25   attachments?


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 414
1              A. Kincaid - CONFIDENTIAL
2         A.    Uh-huh.
3         (Exhibit No. 50 was marked for
4         identification.)
5    BY MR. FRAM:
6         Q.    Please take a look at Exhibit 50.
7    This is a document you created?
8         A.    It looks like all the other changes
9    sheets.
10       Q.     Right.    In fact, the number here,
11   00023188, does this refresh your recollection
12   that, in fact, this was attached on September 9
13   as the change sheet that you said you were
14   sending in your email?
15       A.     Which email?
16       Q.     In your email in Exhibit 48 you say
17   you're sending an updated changes spreadsheet.
18              Do you see that?
19       A.     Yes.
20       Q.     And the metadata for that email 48
21   includes 23188 as one of the attachments.
22       A.     Yes.
23       Q.     I'm just asking whether or not the
24   September 9 changes sheet, Exhibit 50, was, in
25   fact, the changes sheet you transmitted on or


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 415
1              A. Kincaid - CONFIDENTIAL
2    about September 9, 2011.
3         A.     Seems to be.    You'll notice from
4    before, map as of September 9 lines up with the
5    header like I was talking about before with the
6    naming --
7         Q.     Right.
8         A.     -- which is why I was skeptical of
9    the other one.
10       Q.      I understand.   Now, this one
11   architecture, if you will, of this map looks
12   like what we had previously -- the document
13   this had the phrase "Franklin County sinkhole"
14   on it, which was Exhibit 8.
15       A.      New Idea, yeah.
16       Q.      BRADEN001387.
17       A.      Uh-huh.
18       Q.      If you can put those two together,
19   the Exhibit 50 and Exhibit 8.
20       A.      Exhibit 50 and?
21       Q.      8.
22       A.      8?   Okay.
23       Q.      They both have this new
24   District 10-Open at the bottom.
25               Do you see that?


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 416
1              A. Kincaid - CONFIDENTIAL
2         A.    Yes.
3         Q.    And the PVI score for -- in each case
4    is D+16; is that right?
5         A.    Yes.
6         Q.    In Exhibit 50, the September 9 map,
7    if you look at the PVI scorings there and
8    compare that to the September 6 map, the
9    four-way split.
10       A.     Uh-huh.
11       Q.     Get that exhibit out.    That's
12   Exhibit 45.   Here we see certain Republican --
13   certain districts have increased Republican
14   strength, okay?     And in particular, Schmidt's
15   District 2 the PVI increased from 8 to 10.      Do
16   you see that?     Comparing 45 and 50.   You can
17   take your time.
18       A.     Again, this is two different -- they
19   didn't increase; these are two different
20   proposals that were existing simultaneously --
21       Q.     Okay.
22       A.     -- at the time of preparing them.
23       Q.     Fair enough.   If one compares the two
24   proposals as they existed contemporaneously,
25   simultaneously --


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 417
1              A. Kincaid - CONFIDENTIAL
2         A.    Uh-huh.
3         Q.    -- the -- in what I'll call the
4    September 9 map, okay, which is Exhibit 50.
5         A.    Yes.
6         Q.    All right, CD 2, which is Schmidt's
7    district, the PVI had increased from R+8 to
8    R+10; is that right?
9         A.    I wouldn't say it increased; I'd say
10   they're different.
11       Q.     Okay.
12       A.     The one in --
13       Q.     Yeah.
14       A.     -- the September 9 map is 2 -- is 2
15   points higher than the September 6 map.
16       Q.     Fair enough.
17       A.     But I wouldn't say it increased,
18   because it's two different maps.
19       Q.     In Jordan's district, which is
20   District 4 has a higher Republican PVI score.
21   It's 7 in the September 9 map, Exhibit 50, and
22   it was 5 in Exhibit 45, the four-way split map;
23   is that right?
24       A.     Yes.    They're different, yeah.
25       Q.     It's different in the way I said?


               TSG Reporting - Worldwide - 877-702-9580
                                                            Page 418
1                A. Kincaid - CONFIDENTIAL
2           A.    Uh-huh.
3           Q.    Okay.   And Latta's district, which
4    was district 5, the four-way split had an R+4
5    and the September 9, Exhibit 50, has a R+7; is
6    that right?
7           A.    Yes.
8           Q.    And gives -- also has a higher on
9    Republican PVI score in the September 9 map
10   that's 5 -- R+5 while it was only R+4 in the
11   four-way split map; is that right?
12          A.    Yes.
13          Q.    And similarly, Tiberi's -- Tiberi's
14   now is -- in the September 9 map is an R+10
15   while it was only R+5 in the four-way split
16   map, Exhibit 45; is that right?
17          A.    Yes.
18          Q.    Okay.   And Stivers in the September 9
19   map, Exhibit 50, is an R+ -- let's see, 7 while
20   in the four-way split map, let's see, it was
21   R+5.    Do I have that right?    Stivers, yeah.
22          A.    It was R5 and R7.
23          Q.    Yeah, so it gets -- it's higher by 2
24   points.     Okay, and finally, in Turner's
25   district, that's interesting.      Turner had his


                 TSG Reporting - Worldwide - 877-702-9580
                                                          Page 419
1              A. Kincaid - CONFIDENTIAL
2    own district in the -- in Exhibit 45 that was
3    old District 3.
4               Do you see that?
5         A.    I do.
6         Q.    But in Exhibit 50, the September 9
7    map now it's a Turner/Austria pairing district.
8               Do you see that?
9         A.    Uh-huh, I see that.
10       Q.     Although the -- that district now has
11   a R+6 rating; is that right?
12       A.     Yes.
13       Q.     Okay.   And previously, Turner --
14   Turner district -- the district Turner had was
15   R+4 is that right?    Okay.
16              So do you recall whether or not --
17   was this a third option that was under
18   consideration in this collaborative effort with
19   Mr. DiRossi and Ms. Mann, Mr. Whatman and
20   yourself around September 9?
21       A.     Third option?
22       Q.     Well --
23       A.     I'm still only tracking 2.
24       Q.     That's what I'm trying to understand.
25   We had the -- that September 2 or 3 map, which


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 420
1              A. Kincaid - CONFIDENTIAL
2    was Exhibit -- let's go through the three
3    different exhibits and see if that would be
4    helpful to get it cleared up.     We have
5    Exhibit 8.
6         A.    Okay.
7         Q.    The map -- the sheet that has the
8    words "Franklin County sinkhole" on it.
9         A.    Uh-huh, yes.
10       Q.     I believe we dated it around
11   September 2 or 3.   And then we have the --
12   simultaneously, we have the consideration the
13   four-way split, Exhibit 45, which we dated on
14   or about September 6.
15       A.     Okay.
16       Q.     And then we've got the September 9
17   map, Exhibit 50.
18       A.     Okay.
19       Q.     I'm trying to understand whether
20   there are three different options on the table
21   or two at the same time.
22              MR. SHEEHY:    Objection to form.
23       A.     Well, you said this is September 3.
24       Q.     That's when it seems to have been
25   transmitted.   Could have been September 2 but


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 421
1              A. Kincaid - CONFIDENTIAL
2    no later than September 3.
3         A.    I mean, this is -- the new map as of
4    September 9 is clearly an iteration of what had
5    been -- what I called New Idea that, you know,
6    it has "Franklin County sinkhole" on here so
7    there's still only -- there's only two.
8         Q.    So there's two basic architectures,
9    one that has the new district around Franklin
10   County and the other's the four-way split for
11   Franklin County?    Is that what you mean?
12       A.     Those would be the two maps that were
13   under consideration.
14       Q.     Okay.   So Exhibit 8 and Exhibit 50
15   are basically two different iterations of the
16   same basic idea.    There may be some details
17   that are different.
18       A.     Exhibit 8 is an earlier iteration of
19   Exhibit 50.
20       Q.     Understood.   Okay.   We will just call
21   that model, you haven't used the word, but the
22   new Franklin County district approach.
23       A.     It's new map as of September 9 is
24   what I would call it.
25       Q.     Oh, okay.   But that approach -- the


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 422
1              A. Kincaid - CONFIDENTIAL
2    reason why it's just an iteration of Exhibit 8
3    is because they both are based upon having a
4    new district in Franklin County.
5               MR. SHEEHY:    Objection to form.
6         A.    The architecture of new map is one
7    that creates a new Democrat seat in Franklin
8    County, yes.
9         Q.    Thank you.
10       (Recess taken.)
11              MR. FRAM:    So I'll mark next the
12       document with -- so as 51 a document
13       with Bates number REV_0023185.
14       (Exhibit No. 51 was marked for
15       identification.)
16              MR. FRAM:    While we're at it, the
17       metadata on it is marked 52.
18       (Exhibit No. 52 was marked for
19       identification.)
20   BY MR. FRAM:
21       Q.     I'd ask you to turn back to
22   Exhibit 49, which is the metadata on your
23   September 9 email.     You see where it says
24   attachments?   We already talked about 23184.
25   The next one down is 23185.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 423
1              A. Kincaid - CONFIDENTIAL
2               Do you see that?
3         A.    Yes.
4         Q.    And in the email itself you talk
5    about providing screenshots of major -- of the
6    major counties in question.
7               Do you see that?
8         A.    Yes.
9         Q.    And does 51, a colored map here,
10   appear to be a screenshot of Lucas County in
11   District 9?
12       A.     Yes.
13       Q.     And do you recall sending this to
14   Mr. Braden and Mr. Whatman on or around
15   September 9, 2011?
16              MR. SHEEHY:    Objection to form.
17       A.     I don't recall attaching this
18   document to an email and sending it, but I
19   recall the email overall.     I recall sending the
20   email to Tom and Mark at the time.
21       Q.     You recall saying were you going to
22   send -- you were sending them, saying there
23   were major counties in question.
24              Do you see that?
25       A.     Yeah, I see.    I'm not disagreeing.


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 424
1                 A. Kincaid - CONFIDENTIAL
2            Q.    You have no reason to think you
3    didn't send it.
4            A.    Yes.
5            Q.    You have no reason to think this was
6    not one of the attachments.
7            A.    No, I have no reason to think it's
8    not one of the attachments.
9            Q.    And my question for you is -- oh,
10   hold on a second.      In Exhibit 52 on the
11   metadata, you see there's a file name 9-9 Ohio
12   Map - Lucas County.jpg?
13        A.       Yes.
14        Q.       Would that be consistent with your
15   filing, your naming convention for a JPG
16   document?
17        A.       Yeah, it would be consistent with my
18   naming conventions.
19        Q.       You see in the metadata for
20   Exhibit 51 it indicates creation -- a date
21   modified and a date created of September 9,
22   2011?
23                 Do you see that?
24        A.       Yes.
25        Q.       And that's the same date as your


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 425
1              A. Kincaid - CONFIDENTIAL
2    email saying you're sending -- attaching
3    screenshots of major counties?
4                 Do you see that?
5         A.      Uh-huh, yes.
6         Q.      Do you have any recollection as to
7    whether Lucas County was a major county?
8                 MR. SHEEHY:    Objection to form.
9         Q.      Well, let me back up.    Do you have
10   any recollection what the phrase "major county"
11   meant in your email?
12              MR. SHEEHY:      Objection to form.
13       A.     I'd have to see the list of -- or, I
14   mean, I -- I'm assuming you have all of these
15   documents, so I -- yeah, I'm pretty sure I know
16   what major counties mean.
17       Q.     Okay.   What does it mean?
18       A.     It would mean the larger counties in
19   the state.
20       Q.     We will go through it.      I was going
21   to go through them one by one.       To keep the
22   record clear, let's talk about Lucas now.
23       A.     All right.
24       Q.     Do you have any recollection of why
25   Lucas was included on the list?


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 426
1              A. Kincaid - CONFIDENTIAL
2         A.    It's a major county.    It's one of the
3    larger counties in the state.
4         Q.    Just because it's larger?    Okay.
5         (Exhibit No. 53 was marked for
6         identification.)
7    BY MR. FRAM:
8         Q.    This is REV_00023186.    Again you can
9    see this is referenced as one of the
10   attachments in Exhibit 49, the metadata to your
11   September 9 email.
12       A.     Yes, I see that.
13              MR. FRAM:   Why don't we mark as
14       Exhibit 54 metadata for Exhibit 53.
15       (Exhibit No. 54 was marked for
16       identification.)
17   BY MR. FRAM:
18       Q.     And then under file name, it says 9-9
19   0hio map - Stark County.jpg on Exhibit 54?
20       A.     Yes.
21       Q.     Is that consistent with your naming
22   convention?
23       A.     Yes.
24       Q.     And does this show a -- this is a map
25   that includes -- let me ask you a question.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 427
1              A. Kincaid - CONFIDENTIAL
2    Which County's depicted on this one?      Is that
3    Stark County?
4         A.    The label says Stark County, yeah.
5    It's the city of Canton.
6         Q.    Right.    And Stark County was split up
7    between three districts?
8         A.    Yes, I see these three districts.
9         Q.    Do you recall conversations with
10   anyone about splitting up Stark County?
11              MR. SHEEHY:   Objection to form.
12       A.     Can you be more specific?
13       Q.     Let me ask you first, this was a map
14   you generated; correct?
15       A.     Yes.
16       Q.     Okay.    And when you generated it, one
17   of the things that happened was Stark County is
18   split between different districts.      I think
19   it's 7, 16 and 13.     Is that right?
20       A.     That seems to be the case, yes.
21       Q.     Do you recall any communications with
22   anyone at any time about splitting Stark County
23   between Districts 7, 13, and 16?
24              MR. SHEEHY:   Objection to form.
25       A.     The only specific conversation I


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 428
1              A. Kincaid - CONFIDENTIAL
2    remember is the one that -- the one reflected
3    in the email chain that is not reflected in
4    this map regarding the headquarters, which was
5    in Stark County.   Apart from that, I don't have
6    any recollection about a specific conversation
7    regarding Stark County, splitting or otherwise.
8               MR. FRAM:   Okay, why don't we have
9         marked next as Exhibit 55 a map that's
10       REV_00023187 and its metadata.    So the
11       map will be 55 and then the metadata
12       will be 56.
13       (Exhibit No. 55 was marked for
14       identification.)
15       (Exhibit No. 56 was marked for
16       identification.)
17              MR. FRAM:   On 55, REV_00023187 is
18       the Bates number.
19   BY MR. FRAM:
20       Q.     Now, this looks like a map of Summit
21   County.   Do I have that right?
22       A.     Yes.
23       Q.     Do you recall any -- so we are clear,
24   the naming convention on this is the metadata
25   9-9 Ohio Map Summit County.jpg is consistent


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 429
1              A. Kincaid - CONFIDENTIAL
2    with your naming convention; correct?
3         A.      Yes.
4         Q.      Do you have any reason to doubt that
5    Exhibit 55 was one of the major counties that
6    you transmitted on or about September 9 as an
7    attachment to Exhibit 48?
8         A.      No.
9         Q.      I forgot to ask that question.   It's
10   the same answer as regarding Exhibit 53?
11       A.     I don't have any doubt that was one
12   of the maps, if that's what you're asking.
13       Q.     That's what I'm asking.
14       A.     Yeah.
15       Q.     Thank you.
16              Do you recall any conversations with
17   anyone about the map about Summit County, the
18   map in 55?
19              MR. SHEEHY:   Objection to form.
20       A.     The question's kind of vague.
21       Q.     Let me see if I can do better.     You
22   recall sending the major counties to Mr. Braden
23   and Mr. Whatman on or about September 9.      I'm
24   just asking whether or not after they got them
25   you recall any conversations about the maps you


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 430
1               A. Kincaid - CONFIDENTIAL
2    sent.
3         A.     Oh.
4                MR. SHEEHY:    Objection to form.
5         A.     No, I don't think there was any
6    conversation after I sent this to Mark and Tom.
7         Q.     Any emails about them?
8         A.     Not that I recall, no.
9                MR. FRAM:    Okay, let's mark as 57 a
10       map with REV_23190, a map of Hamilton
11       County.
12       (Exhibit No. 57 was marked for
13       identification.)
14               MR. FRAM:    And its metadata will
15       make 58.
16       (Exhibit No. 58 was marked for
17       identification.)
18   BY MR. FRAM:
19       Q.      What we see here is Hamilton County
20   with a little bit of Warren County up in the
21   right.    Do you see that on 57?
22       A.      Yes.
23       Q.      And I don't know if it's pink or
24   orange, light red.      It is all District 1.    Do
25   you see that?


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 431
1                A. Kincaid - CONFIDENTIAL
2          A.     Yes.
3          Q.     And all the blue's in District 2 and
4    1 was Chabot and 2 was Schmidt; right?
5          A.     That's correct.
6          Q.     You see Warren County is now included
7    in District 1.      Do you see that?
8          A.     Yes, it's included in District 1.
9          Q.     Do you recall any conversations with
10   anybody about that fact, that Warren County was
11   now going to be included in District 1?
12               MR. SHEEHY:   Objection to form.
13         A.    Anybody?
14         Q.    Anybody.   Ever talk to anybody about
15   it?
16         A.    I would have told --
17               MR. SHEEHY:   Objection to form.
18         A.    I would have told Congressman Chabot
19   that Warren County was in his district.
20         Q.    Did you ever talk with Mr. Whatman
21   about it?
22               MR. SHEEHY:   Objection to form.
23         A.    I don't have a specific memory of
24   talking to Mr. Whatman about it.
25         Q.    Any communication of any kind?


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 432
1              A. Kincaid - CONFIDENTIAL
2               MR. SHEEHY:   Objection to form.
3         Q.    Any specific memory of it whether it
4    was in a meeting, whether it was a subject, an
5    idea?
6               MR. SHEEHY:   Objection to form.
7         A.    I recall telling Mr. Chabot that
8    Warren County was going to be in his district.
9    But we went through, as we talked about before,
10   going through the contours of their seats.
11   Apart from that, I have no memory of a
12   conversation about Warren County.
13       Q.     Do you recall whose idea -- this
14   was -- you generated this map, Exhibit 57;
15   right?
16       A.     Yes.
17       Q.     Do you have any reason to doubt that
18   this was not one of the major county maps you
19   transmitted on or around September 9, 2011 --
20              MR. SHEEHY:   Objection to form.
21       Q.     -- that's referenced in Exhibit 48?
22       A.     No.
23       Q.     No reason to doubt it?
24       A.     Huh-uh.
25       Q.     Okay.   Do you have any recollection


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 433
1              A. Kincaid - CONFIDENTIAL
2    as to whose idea it was to include Warren
3    County in District 1?
4               MR. SHEEHY:    Objection to form.
5         A.    No.
6         Q.    Was that going back to July plans
7    that you were doing?     Was Warren County always
8    part of the plan --
9               MR. SHEEHY:    Objection to form.
10       Q.     -- for District 1?
11       A.     I don't recall if it was always part
12   of the plan or not.
13       Q.     Do you know in this collaboration
14   from yourself and Mr. DiRossi and Ms. Mann or
15   Mr. Whatman where this idea generated,
16   including Warren County in District 1?
17              MR. SHEEHY:   Objection to form.
18       A.     I don't recall where the origin of
19   that idea came from.
20       Q.     And you were always -- the maps you
21   drew regarding District 1, they had Warren
22   County as part of District 1; is that right?
23              MR. SHEEHY:   Objection to form.
24       A.     I couldn't tell you that every
25   iteration of every map I drew had Warren County


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 434
1              A. Kincaid - CONFIDENTIAL
2    in District 1, because I don't remember, but
3    this map had Warren County in District 1.
4         Q.    Do you recall any iterations of
5    District 1 you drew that did not have Warren
6    County as part of District 1?
7               MR. SHEEHY:   Objection to form.
8         A.    I don't remember every iteration of
9    every map I drew.
10       Q.     Okay.   Of the ones you remember, do
11   you remember any that did not have Warren
12   County in District 1?
13              MR. SHEEHY:   Objection to form.
14       A.     I don't have a specific memory of a
15   draft of the map that didn't have Warren County
16   as part of District 1, so --
17       Q.     In fact, if we look at your various
18   changes sheets, they all show an increase in
19   Republican strength in District 1 from the
20   preexisting map; isn't that the case?
21       A.     I'd have to look at it.
22       Q.     We have them right here so we can go
23   back to them.   So let's see, exhibits 8, 45,
24   and 50, okay?   So just look at District 1 and
25   start with 8 in order.


               TSG Reporting - Worldwide - 877-702-9580
                                                            Page 435
1                A. Kincaid - CONFIDENTIAL
2                 So for 8, you got -- for District 1,
3    you see on the far right you see PVI and on the
4    far, far right you see the number 7?
5           A.    Yes.
6           Q.    And that's the increase in Republican
7    voting strength in District 1 as compared to
8    the pre-redistricting map where it had been a
9    D+1.    Do you see that?
10          A.    Yes.
11          Q.    Now it can be an R+6 under this
12   proposal.     Do you see that?
13          A.    I see that.
14          Q.    This is the -- Exhibit 8, of course,
15   is the changes sheet that has the words
16   "Franklin County sinkhole" on it.
17                Was one of the reasons for the
18   increased Republican strength in District 1 the
19   inclusion of Warren County in District 1 under
20   the proposal?
21                MR. SHEEHY:   Objection, form.
22          A.    It would have been one of the
23   reasons.
24          Q.    Would another reason be not including
25   certain portions of Cincinnati in District 1


                 TSG Reporting - Worldwide - 877-702-9580
                                                            Page 436
1                A. Kincaid - CONFIDENTIAL
2    instead of putting them into District 2?
3                 MR. SHEEHY:   Objection to form.
4           A.    Yes.
5           Q.    So take those two factors together,
6    less Democratic votes in Cincinnati on the one
7    hand and more Republican votes in Warren County
8    together resulted in increased Republican
9    strength for District 1; is that right?
10                MR. SHEEHY:   Objection to form.
11          A.    I have to look at the old map of
12   District 1 to be able to tell you specifically
13   what did or did not change, yeah, the district
14   from D+1 to R+6.
15          Q.    One thing that did happen was Warren
16   County got added.
17          A.    Between the old map and the new map,
18   yes.
19          Q.    And that added Republicans to
20   District 1; is that right?
21                MR. SHEEHY:   Objection to form.
22          A.    It did.
23          Q.    Now if we look at Exhibit 45, the
24   four-way split, on the changes sheet,
25   Exhibit 45 --


                 TSG Reporting - Worldwide - 877-702-9580
                                                           Page 437
1              A. Kincaid - CONFIDENTIAL
2         A.    Uh-huh.
3         Q.    -- once again, the same -- same PVI
4    doesn't change.      You got R+6 with a delta of 7.
5               Do you see that?
6         A.    Yes.
7         Q.    And it's the same reason that you got
8    Warren County adding Republicans into the
9    district and you've got a certain amount of
10   Democrats carved out of Cincinnati?
11              MR. SHEEHY:    Objection to form.
12       A.     I'd have to see a close-up of the map
13   for this one to be specific about what made
14   that PVI go up 7 points.
15       Q.     Part of it was adding Warren County;
16   is that right?
17              MR. SHEEHY:    Objection to form.
18       A.     Let's see if we have any pictures of
19   this four-way split anywhere.
20       Q.     Maybe we can make this easy.    If you
21   look at Exhibits 48, 45, and 50 --
22       A.     Uh-huh.
23       Q.     -- and you look at just District 1 --
24       A.     Okay.
25       Q.     -- PVI's the same for all three.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 438
1                A. Kincaid - CONFIDENTIAL
2         A.      Okay.
3         Q.      It's R+6 with an increase of 7 points
4    for Republicans for all three.
5         A.      I see that.
6         Q.      So what do you remember about what
7    increased Republican strength in -- for all
8    these options, for CD 1 for all the options
9    Republican strength goes up 7 points under PVI.
10       A.      Okay.
11       Q.      So I'm just asking what you remember
12   about why that happened.
13               MR. SHEEHY:    Objection to form.
14       A.      I mean, from map to map, iteration to
15   iteration, it's hard to remember every
16   single --
17       Q.      Yeah.
18       A.      -- county arrangement or --
19       Q.      Uh-huh.
20       A.      -- and precinct arrangement for every
21   single --
22       Q.      Right.
23       A.      -- iteration of every map, so -- and
24   I don't have a picture of it.      It's harder to
25   tell you much more than it went up 7 points.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 439
1              A. Kincaid - CONFIDENTIAL
2    For the map that's reflected in 57, Warren
3    County's clearly part of District 1.
4         Q.    Right.    So it includes -- for all
5    three of them, do you have any -- before, you
6    said as far as -- you can't recall any maps
7    where Warren County was not in CD 1, so I was
8    just going to ask you, for all three wasn't one
9    of the reasons why Republican strength goes up
10   for CD 1 in all three iterations, all three
11   options, was because Republican votes for
12   Warren County were added?
13              MR. SHEEHY:   Objection to form.
14       A.     And again, Mr. Fram, the only thing
15   I'm saying is I don't recall the county makeup
16   for the four-way split so I can't say yes to
17   all of them unless I saw a map for the four-way
18   split.
19       Q.     Okay.    So putting aside the four-way
20   split for the other two, for the other two we
21   will talk about the version for 8 and 50,
22   Exhibits 8 and 50 --
23       A.     Okay.
24       Q.     -- the Franklin County sinkhole and
25   the new map as of September 9, those two


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 440
1              A. Kincaid - CONFIDENTIAL
2    exhibits.
3         A.     Okay.
4         Q.     Was the inclusion of Warren County a
5    reason why Republican strength increases in CD
6    1?
7         A.     Partly, yes.
8                MR. SHEEHY:    Objection to form.
9         A.     Partly, yes.
10               MR. FRAM:    Why don't we mark next
11        as 59 and 60.      59 will be a map,
12        REV_00023192.
13        (Exhibit No. 59 was marked for
14        identification.)
15               MR. FRAM:    And 60 will be the
16        metadata for that document.
17        (Exhibit No. 60 was marked for
18        identification.)
19   BY MR. FRAM:
20        Q.     Does this appear to be a county map
21   of Franklin County?      Do you see that?
22        A.     Yes.
23        Q.     Do you have any reason to doubt this
24   is included in your September 9 email that was
25   Exhibit 48?


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 441
1                A. Kincaid - CONFIDENTIAL
2         A.      No.
3         Q.      Okay.   And looking at the 9-9 Ohio
4    Map Franklin County.jpg under the file name in
5    the metadata, that's consistent with your
6    naming convention, is it not?
7         A.      Yes, it is.
8         Q.      The created date's also September 9,
9    2011.
10               Do you see that?
11       A.      Yes.
12       Q.      Okay.    Is this a depiction of how
13   Franklin County would be divided up in -- for
14   the proposed new CD 10, new district?
15               MR. SHEEHY:    Objection to form.
16       A.      This is how Franklin County was laid
17   out as per the map that was sent over to Tom
18   and Mark.
19       Q.      That you sent over?
20       A.      Yes.
21       Q.      And I see there's certain areas that
22   are in CD 10 but certain are in 15.      For
23   example, you see Valleyview is in CD 15.
24               Do you see that?
25       A.      Okay.


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 442
1               A. Kincaid - CONFIDENTIAL
2         Q.     But Grandview Heights is in CD 10.
3                Do you see that?
4         A.     Yes.
5         Q.     Was Grandview Heights part of the
6    downtown area --
7                MR. SHEEHY:   Objection to form.
8         Q.     -- in Columbus?
9                MR. SHEEHY:   Objection to form.
10       A.      From what I remember, Grandview
11   Heights is a bit north of downtown.
12       Q.      What about Valleyview?
13               MR. SHEEHY:   Objection to form.
14       A.      That would be west of downtown.
15       Q.      West of downtown?   What about this
16   portion that goes all the way in to the right
17   at sort of like -- it's over to the east of
18   where the word "Valleyview" appears.
19               Do you see that?
20       A.      Yes.
21       Q.      Is that getting closer to downtown or
22   not yet?
23               MR. SHEEHY:   Objection to form.
24       A.      From what I recall, that's mostly the
25   downtown area, yes.


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 443
1              A. Kincaid - CONFIDENTIAL
2         Q.    And at this particular point that was
3    included in CD 15; is that right?
4         A.    That appears to be the case.
5         Q.    Okay.   And then the rest of downtown
6    goes into CD 10; is that right?
7         A.    I don't have a map here that shows me
8    the definition of what downtown is.
9         Q.    So you don't know?
10       A.     I know parts of downtown were south
11   of the river that runs through Columbus, and
12   that would be the downtown proper area.      So I
13   couldn't tell you if all of downtown is in 15
14   or if it's split between 15 and 10.
15       Q.     All right.    Do you recall any
16   conversation with anybody about how much of
17   downtown to include in 15 and how much to
18   include in 10?
19              MR. SHEEHY:   Objection to form.
20       A.     Not in regards to how much, no.
21       Q.     Whether to have it at all?
22              MR. SHEEHY:   Objection to form.
23       A.     I don't recall that conversation
24   either.
25       Q.     Do you recall any conversation as to


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 444
1                 A. Kincaid - CONFIDENTIAL
2    why Valleyview should be in 15?
3                  MR. SHEEHY:   Objection to form.
4            A.    I don't recall any conversation
5    regarding Valleyview.
6            Q.    Do you recall any conversation
7    regarding Lincoln Village?
8                  MR. SHEEHY:   Objection to form.
9            A.    I do not.
10        Q.       Any conversation regarding Grandview
11   Heights?
12                 MR. SHEEHY:   Objection to form.
13        A.       I do not.
14        Q.       Do you have any explanation -- you
15   can see that there's a piece of Franklin County
16   that's cut out, sort of like this red part that
17   goes from Lincoln Village to Lincoln View and
18   then to the east.
19                 Do you see that?
20        A.       Yes, I see that.
21        Q.       Do you have any reason as to why that
22   piece was cut out that way?
23                 MR. SHEEHY:   Objection to form.
24        A.       No, I don't remember why that was
25   done.


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 445
1              A. Kincaid - CONFIDENTIAL
2         Q.      Do you recall whether or not the
3    piece that's cut out, Lincoln Village and
4    Valleyview, are Republican or Democrat leaning?
5                 Do you recall?
6                 MR. SHEEHY:   Objection to form.
7         A.      I'd have to see a map with political
8    data to tell you for sure.      I don't recall.
9         Q.      At the time did you have that
10   political data?    At the time you drew the map?
11              MR. SHEEHY:     Objection to form.
12       A.     I believe we've already established I
13   had political data when the map was being
14   developed.
15       Q.     You had it for those particular
16   geographies?
17       A.     I had it for the state of Ohio.
18       Q.     Including those geographies?
19       A.     Yes.
20       Q.     What about Upper Arlington?
21              Do you see there's a piece of the
22   district that's Franklin County that looks like
23   Upper Arlington's not included in this version?
24   Do you recall any conversation about Upper
25   Arlington?


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 446
1              A. Kincaid - CONFIDENTIAL
2               MR. SHEEHY:   Objection to form.
3         A.    Only what we went through a few
4    minutes ago, what Mr. Stivers said about his
5    new house was in Upper Arlington.     That's the
6    only conversation I recall about Upper
7    Arlington.
8         Q.    What about Hillard?
9         A.    I don't recall any specific
10   conversations about Hilliard.
11       Q.     Hilliard, I'm sorry.    What about
12   Urbancrest?
13              MR. SHEEHY:   Objection to form.
14       A.     I don't recall any conversations
15   about Urbancrest.
16       Q.     Looking at it, there are a lot of
17   other geographies identified here.     I'll go
18   through each one if you want.     Blacklick
19   Estates I'm actually curious about.     Any
20   conversations about Blacklick Estates?
21              MR. SHEEHY:   Objection to form.
22       Q.     When I say conversations I mean
23   emails, communications of any kind.     Does that
24   change your answers?
25       A.     It would change none of my answers


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 447
1                 A. Kincaid - CONFIDENTIAL
2    because I don't remember having any
3    conversations about any specific geographies in
4    Franklin County apart from Upper Arlington
5    because that was where Mr. Stivers's new house
6    was.    Apart from that, I don't recall any other
7    specific conversations.
8            Q.    In A previous iteration of the
9    division between CD 15 and CD 10, had you
10   included Grandview Heights in CD 15?
11                 MR. SHEEHY:   Objection to form.
12          A.     I don't recall.
13          Q.     Had you included Valleyview -- strike
14   that.
15                 Okay.   Do you recall any
16   conversations about this map with anyone at any
17   time?
18                 MR. SHEEHY:   Objection to form.
19          Q.     After you sent it on September 9, I'm
20   curious if anybody talked to you about it.
21          A.     Like I said before, after I sent this
22   to Mark Braden and Tom Whatman, I don't recall
23   any further conversations about this draft of
24   the map.
25          Q.     Okay.   Did anybody at any time say


                  TSG Reporting - Worldwide - 877-702-9580
                                                           Page 448
1               A. Kincaid - CONFIDENTIAL
2    that the way the proposed Franklin County
3    district was drafted was insufficiently
4    compact?
5                MR. SHEEHY:   Objection to form.
6         A.     Not to my recollection.
7         Q.     Do you recall anybody asking why the
8    shape had so many different -- well, was jagged
9    in so many different directions?      Anybody ever
10   ask you that question?
11               MR. SHEEHY:   Objection to form.
12       A.      Not in that specific form, no.
13       Q.      In any form, like something like
14   that, like --
15               MR. SHEEHY:   Objection to form.
16       A.      Whatman and I had a couple
17   conversations about the fact that Ohio has
18   noncontiguous municipalities, which means that
19   a city can have multiple pieces in multiple
20   places, and how there are a lot of irregular
21   borders in municipalities throughout the state
22   of Ohio, especially in Franklin County.      And so
23   some of those little odd nooks and crannies
24   that are along the border of 10 and 15 and 12
25   and 10 are because of the fact that -- like the


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 449
1               A. Kincaid - CONFIDENTIAL
2    Blacklick Estates boundary or Valleyview or
3    whatever it might be, there were little nooks
4    and things.
5                 And in order to unite some of those,
6    you had to use zero population blocks to keep
7    those -- some of those municipal boundaries the
8    way they are.     That's why you see some of those
9    chunks in there, those dotted lines inside the
10   shading in 10.    In some cases that's because
11   there are noncontiguous municipal boundaries or
12   unincorporated areas within there.     So Tom and
13   I did have a couple conversations about that.
14         Q.    Did you ever consider including
15   Blacklick Estates within the new proposed CD
16   10?
17         A.    I don't recall.
18         Q.    Do you recall just as a simple
19   solution to the nooks and crannies, as you
20   described it, just including Valleyview in the
21   new CD 10?
22               MR. SHEEHY:   Objection to form.
23         A.    That wouldn't have resolved that
24   issue, but no, I don't recall a specific
25   conversation about including or not including


                TSG Reporting - Worldwide - 877-702-9580
                                                            Page 450
1                A. Kincaid - CONFIDENTIAL
2    Valleyview in the district.
3           Q.    What about Lincoln Village?
4                 MR. SHEEHY:   Objection to form.
5           A.    My answer's going to be the same for
6    all of them.     I don't recall having any
7    conversations about any of these municipalities
8    apart from what I just told you about the
9    boundaries being irregular and Upper Arlington
10   with Mr. Stivers.     Those are the only
11   conversations I remember about Franklin County.
12          Q.    I was just asking whether as an
13   option to having the nooks and crannies
14   approach, you'd just consider including an
15   entire municipality within CD 10 as another
16   alternative to nooks and crannies.
17          A.    It wasn't -- I wasn't saying it as
18   anything other than a fact that Tom and I had
19   talked about, that that's why some of those
20   lines existed the way they did.
21          Q.    Did partisan leanings of different
22   municipalities play any role in your deciding
23   which ones to include in the proposed CD 10 or
24   not?
25                MR. SHEEHY:   Objection to form.


                 TSG Reporting - Worldwide - 877-702-9580
                                                          Page 451
1              A. Kincaid - CONFIDENTIAL
2         A.    While I was looking at Franklin
3    County I would have had political data
4    available, and that would have been part of the
5    consideration, yes.
6               MR. FRAM:   We'll go next to 61.   61
7         is a map, Bates number REV_00023191.
8         (Exhibit No. 61 was marked for
9         identification.)
10              MR. FRAM:   Then 62 will be the
11       metadata for that one.
12       (Exhibit No. 62 was marked for
13       identification.)
14   BY MR. FRAM:
15       Q.     The metadata is another one of the
16   attachments to the email, Exhibit 48,
17   REV_00023184, also with a creation date of
18   September 9, 2011, the date of the email.     Just
19   ask you, is that 9-9 Ohio Map-Cuyahoga
20   County.jpg consistent with your naming
21   conventions?
22       A.     Yes.
23       Q.     Do you have any reason to doubt this
24   is one of the maps you included as an
25   attachment to your September 9 email,


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 452
1              A. Kincaid - CONFIDENTIAL
2    Exhibit 48?
3         A.    No.
4         Q.    This appears to be a county map for
5    Cuyahoga County; is that right?
6         A.    Yes.
7         Q.    Do you see under District 11, do you
8    see the -- how it goes down from -- goes from
9    north to south down from Cleveland down
10   through -- all the way down to Richfield?
11              Do you see that?
12       A.     Yes.
13       Q.     Do you recall any -- whose idea it
14   was to draw the map that way?
15              MR. SHEEHY:   Objection to form.
16       A.     Could you be more specific?
17       Q.     Do you recall whose idea it was?    Did
18   you get the suggestion to have that long
19   north-south corridor in District 11?
20              MR. SHEEHY:   Objection to form.
21       A.     It's my understanding from
22   Mr. Latourette that Congresswoman Fudge wanted
23   her district to run from Cleveland to Akron.
24       Q.     You were not in that conversation
25   with Congressperson Fudge; true?


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 453
1               A. Kincaid - CONFIDENTIAL
2         A.     I was not in that conversation.
3         Q.     It's just based on what Mr. Whatman
4    told you; is that right?
5         A.     I didn't say that.
6         Q.     I'm sorry.    Who was it based on?
7         A.     Mr. Latourette.
8         Q.     Latourette.    I'm sorry.
9    Mr Latourette.    Apologize.    He told you that --
10   did he say he heard that directly from
11   Congressperson Fudge or from somebody else?
12   Did he tell you the source?
13       A.      From what I recall, he said
14   Congresswoman Fudge's district needs to go from
15   Cleveland to Akron, but she had made that
16   request.
17       Q.      He said that she had made the request
18   but did he tell you whether she made the
19   request to him or through some third party, or
20   you don't recall?
21       A.      I don't recall.
22               MR. FRAM:    Just to round it out
23       with 63.
24       (Exhibit No. 63 was marked for
25       identification.)


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 454
1              A. Kincaid - CONFIDENTIAL
2               MR. FRAM:    63 is a map of the state
3         of Ohio with all the districts on it,
4         REV_00023189.     And 64 is the metadata
5         for that one.
6         (Exhibit No. 64 was marked for
7         identification.)
8    BY MR. FRAM:
9         Q.    The metadata, again, this is one of
10   the attachments to the email, Exhibit 48, sent
11   on September 9.   The metadata has a create date
12   of September 9, 2011.    And the file name, if
13   you take a look at the file name in the
14   metadata, Ohio Congressional Map As Of 9-9.jpg.
15              Do you see that?
16       A.     Yes.
17       Q.     That's consistent with your naming
18   convention?
19       A.     Yes.
20       Q.     Do you have any reason to doubt that
21   this map wasn't sent as an attachment to your
22   email Exhibit 48?
23       A.     No.
24       Q.     As of September 9 I think you said
25   there's several different options around the


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 455
1              A. Kincaid - CONFIDENTIAL
2    table, but this one has the District 10, that
3    Franklin County that we just saw separately in
4    Exhibit 59.
5               Do you see that in the middle of
6    Exhibit 63?
7         A.    Yes.
8         Q.    Is this a rendering of the map for
9    which -- the map that corresponds to the
10   September 9 change sheet, Exhibit 50?    Take a
11   look at it.
12       A.     Yes.
13       Q.     Do you recall any communications,
14   conversations, emails of any kind from anyone
15   after you sent this map on September 9?
16              MR. SHEEHY:   Objection to form.
17              MR. FRAM:   Why don't we have marked
18       next as Exhibit 65 an email string with
19       REV_00023497.
20       (Exhibit No. 65 was marked for
21       identification.)
22   BY MR. FRAM:
23       Q.     The emails, there are two of them,
24   they're both dated -- I take it back.    The
25   earlier in time is September 14, 2011 at what


               TSG Reporting - Worldwide - 877-702-9580
                                                            Page 456
1              A. Kincaid - CONFIDENTIAL
2    appears to be 5:50 p.m.       And the other one is
3    the next day at September 15, 2011 at
4    12:46 p.m.     Start with the first one, earlier
5    in time one.       And this is an email, appears to
6    be from you to Dr. Hofeller.
7                 Do you have any reason to doubt you
8    sent this email?
9         A.      No.
10       Q.     That's your email address, isn't it?
11       A.     Yes.
12       Q.     And it says, the subject is
13   "Awesome."
14              Do you see that?
15       A.     I do.
16       Q.     And would you please take a look at
17   the body of the email.      It's not long.   Okay?
18              Do you recall why you had the subject
19   of this email titled "Awesome"?
20              MR. SHEEHY:     Objection to form.
21       A.     Because I have a dry sense of humor.
22       Q.     Okay.     Illuminate.   Help me out here.
23   I'm always interested in learning new humorous
24   things.
25              MR. SHEEHY:     Objection.


               TSG Reporting - Worldwide - 877-702-9580
                                                               Page 457
1                 A. Kincaid - CONFIDENTIAL
2            Q.    What did you mean when you were being
3    humorous?      What were you saying in a humorous
4    way?
5                  MR. SHEEHY:   Objection to form.
6            A.    Just that it came in dead last.      It's
7    just me being me, just being -- having a dry
8    sense of humor and just sending it to Tom
9    because I knew he'd appreciate that, because he
10   also had a dry sense of humor.
11          Q.     What was last?   The fact that the
12   Ohio Campaign for Accountable Redistricting had
13   scored the new Congressional districts
14   introduced in the General Assembly by
15   Representative Huffman in HB 319, had scored
16   that as dead last?      That's what you were
17   commenting on?
18                 MR. SHEEHY:   Objection to form.
19          Q.     In a humorous way?
20          A.     I think it was just the overall
21   article.      I wouldn't say it was just the dead
22   last part.      I think it was just the article was
23   amusing to me and it was interesting and I sent
24   it to Tom.      It's just what I put in the subject
25   line.


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 458
1              A. Kincaid - CONFIDENTIAL
2         Q.      Was the fact that it scored dead last
3    part of what was humorous?
4                 MR. SHEEHY:   Objection to form.
5         A.      I'd have to read the entire article
6    to say for sure.
7         Q.      Do you recall whether or not -- let
8    me back up.      You did put an exclamation point
9    after the proposed -- let me back up.      The
10   words in this email, those are -- you wrote
11   those words?     The Ohio -- starting with "the
12   Ohio campaign"?
13       A.     No.    This isn't how I write or
14   punctuate things.     This would have been a copy
15   from that.    This isn't my own commentary here.
16       Q.     I see.    So this is a copy and paste
17   from the article?
18       A.     Uh-huh.
19       Q.     Your recollection?
20       A.     Yeah.
21       Q.     Okay.    But your recollection is that
22   there was an article saying that the -- that
23   HB 319 had scored dead last.
24              Do you recall that?
25       A.     This is a -- I copied and pasted this


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 459
1              A. Kincaid - CONFIDENTIAL
2    from the article and sent it to Tom but that's
3    what we found.
4         Q.    And you found the article in general
5    to be humorous?
6         A.    No, I just -- I think it was just me
7    being glib and sending Tom something that he
8    would also find interesting.    That's all.
9         Q.    Yeah.   You recall his response,
10   quote-unquote, "You should stand proud"?
11       A.     That would reflect Tom and I's sense
12   of humor at the time.
13       Q.     Okay.   You have no reason to doubt
14   that you received this from Dr. Hofeller on
15   September 15?
16       A.     No.
17       Q.     Or that you sent it on September 14?
18       A.     No.
19       Q.     Okay.
20              MR. FRAM:   This would be a decent
21       place -- time for a lunch break.
22       Changing the subject matter.
23              MR. SHEEHY:   All right.
24       (Recess taken.)
25              MR. FRAM:   We will mark the next as


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 460
1               A. Kincaid - CONFIDENTIAL
2         66.
3         (Exhibit No. 66 was marked for
4         identification.)
5                MR. FRAM:   That's a spreadsheet,
6         REV_000000 -- six 0s, followed by the
7         number 22.    And then what I'll mark as
8         67 is the metadata for that one.
9         (Exhibit No. 67 was marked for
10       identification.)
11               MS. RIGGINS:   And Rob, I'm sorry,
12       what was the prefix for that number?        I
13       didn't catch it.
14               MR. FRAM:   REV, six zeros, followed
15       by 22.
16               MS. RIGGINS:   There's no prefix?
17               MR. FRAM:   REV, REV.
18               MS. RIGGINS:   Okay.    Just wanted to
19       double-check.
20               MR. FRAM:   No problem.
21   BY MR. FRAM:
22       Q.      Mr. Kincaid, you created Exhibit 66,
23   didn't you?
24       A.      Yes.
25       Q.      One of your change sheets?


                TSG Reporting - Worldwide - 877-702-9580
                                                             Page 461
1                A. Kincaid - CONFIDENTIAL
2           A.    No.
3           Q.    What do you call these?
4    Spreadsheets?
5           A.    It's just a spreadsheet.
6           Q.    And that's because there's no changes
7    indicated, it's just the -- I'm learning.        It's
8    just the political scorings for a particular
9    map.
10                MR. SHEEHY:   Objection to form.
11          Q.    Right?   Okay.   Now, if you look at
12   the metadata, okay, we have a created date of
13   early, back in May 2011, but I take it that's
14   when the shell was created, the parent
15   document, if you will, of the spreadsheet; is
16   that right?     It's not when the data was
17   populated into it?
18          A.    No, the data was not populated into
19   it.
20          Q.    Was it populated into on the date
21   modified around September 15, 2011?
22          A.    That would seem to be the case.
23          Q.    And by the way, the file name, Ohio
24   Statewide.xls, is that consistent with your
25   naming convention?


                 TSG Reporting - Worldwide - 877-702-9580
                                                           Page 462
1              A. Kincaid - CONFIDENTIAL
2         A.     Yeah, roughly, yes.
3         Q.     All right.    And does this appear to
4    be a spreadsheet reflecting election result
5    information and PVI index information for
6    HB 319 as it was introduced in the General
7    Assembly?
8                MR. SHEEHY:     Objection to form.
9         A.     I'm not able to say that.       It says
10   Ohio statewide, the date's 9-15, but it
11   doesn't -- there's nothing on here that tells
12   me what map this is in regards to.
13       Q.      It would be Ohio statewide as of that
14   date; is that right?      Let me see if I
15   understand.    You created this -- when you
16   created this, do you know, in the ordinary
17   course would you have provided Mr. Whatman a
18   copy of this, of Exhibit 66?
19               MR. SHEEHY:   Objection to form.
20       A.      I'm not sure.    This is different than
21   the changes sheets, so I don't recall who I
22   would have sent this one to.
23       Q.      Would you have shared it with
24   Mr. Mann or Ms. DiRossi [sic]?
25               MR. SHEEHY:   Objection to form.


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 463
1                 A. Kincaid - CONFIDENTIAL
2            A.    As you've seen before, I didn't share
3    much directly with Heather and Ray so I
4    don't -- if I don't remember sending it to Tom
5    Whatman, I wouldn't remember sending it to
6    Heather and Ray.
7            Q.    Okay.   This has the five elections on
8    it that were used in the Ohio average; is that
9    right?
10        A.       It does.   It has six elections, but
11   yeah, those five are included.
12        Q.       Has the six and has the five which --
13   then it also has PVI.
14                 Do you recall ever talking to
15   Mr. DiRossi about whether to use PVI to score a
16   district or not?
17                 MR. SHEEHY:   Objection to form.
18        A.       No.
19        Q.       Do you recall communicating with any
20   way that he thought PVI was a good idea or bad
21   idea?
22                 MR. SHEEHY:   Objection to form.
23        A.       I have no recollection of any
24   conversation regarding PVI with Ray DiRossi.
25        Q.       No one ever told you it was a bad


                  TSG Reporting - Worldwide - 877-702-9580
                                                           Page 464
1                A. Kincaid - CONFIDENTIAL
2    idea to use PVI data --
3                 MR. SHEEHY:    Objection to form.
4          Q.     -- that you can remember?
5          A.     No.    I don't recall.
6          Q.     But one way or the other it's your
7    best recollection you created this document,
8    Exhibit 66, on or about September 15, 2011; is
9    that right?
10         A.    Yes.
11         Q.    I'll just say one more thing about
12   it.   If you look at Exhibit 66, go down to row
13   for the CD, Congressional District 3, do you
14   see that?
15         A.    Yes.
16         Q.    And that's 3-Open, do you see that?
17         A.    I do.
18         Q.    So by that point it appears that what
19   previously was discussed is Congressional
20   District 10 was now being numbered as 3; is
21   that right?
22         A.    That seems to be the case, yes.
23         Q.    And, in fact, in HB 319 there was a
24   new Congressional District 3 in Franklin
25   County, was there not?


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 465
1              A. Kincaid - CONFIDENTIAL
2         A.    Yes.
3               MR. SHEEHY:   Objection to form.
4         Q.    So this is that same heavily
5    Democratic, D+16 district; is that right?
6         A.    District 3 would have been the
7    Franklin County seat, yes.
8         Q.    And that was D+16?
9         A.    And PVI for that was D+16.
10       Q.     And I'm reading it right that
11   District 15 is an R+7 with Mr. Stivers; is that
12   right?
13       A.     That's what this says, yes.
14       Q.     And Mr. Tiberi's District 12 is an
15   R+10; is that right?
16       A.     That's what this says, yes.
17              MR. FRAM:   I'd like to mark as 68
18       an e-mail, Bates number REV_00023429,
19       dated December 14, 2011, from Adam
20       Kincaid to Mike Wild and Tom Hofeller,
21       subject, New Ohio Map.
22       (Exhibit No. 68 was marked for
23       identification.)
24              MR. FRAM:   And I'd like to mark as
25       Exhibit 69 metadata for -- a metadata


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 466
1                A. Kincaid - CONFIDENTIAL
2         sheet for 23430.
3         (Exhibit No. 69 was marked for
4         identification.)
5                 MR. FRAM:    And I'd like to mark as
6         Exhibit 70 a spreadsheet titled "HB 369
7         Data," REV_00023430.
8         (Exhibit No. 70 was marked for
9         identification.)
10   BY MR. FRAM:
11       Q.      Why don't we start with 68.    That's
12   an email.
13               Do you see that?
14       A.      Yes.
15       Q.      And that's your email address?      It
16   was your email address back in 2011?
17       A.      Yes.
18       Q.      Do you have any reason to doubt you
19   sent this email on or about December 14, 2011
20   to Mr. Wild and Dr. Hofeller?
21               MR. SHEEHY:    Objection to form.
22       A.      No.
23       Q.      Now, if you turn to the metadata,
24   Exhibit 69, do you see -- well, date created
25   and modified are both December 14, 2011.


              TSG Reporting - Worldwide - 877-702-9580
                                                          Page 467
1              A. Kincaid - CONFIDENTIAL
2               Do you see that?
3         A.    Yes.
4         Q.    You go down to the source
5    attachments, you see this, it says 23430
6    appears to be an attachment to 23429, the email
7    we just looked at?
8         A.    Yes.
9         Q.    Now if we look at 24 -- strike that.
10   23430, Exhibit 70, do you see that?
11       A.     Uh-huh, yes.
12       Q.     Okay.   Do you see -- looking at
13   Exhibit 69, do you see the naming convention
14   New Ohio Map Data.xls?
15       A.     Yes, I see that.
16       Q.     Is that your naming convention?
17       A.     Yeah.
18       Q.     Does this, in fact -- and you created
19   Exhibit 70?
20       A.     Yes.
21       Q.     And you attached -- you attached it
22   to the email that you sent to Mr. Wild and
23   Dr. Hofeller on December 14, 2011?
24              MR. SHEEHY:    Objection to form.
25       A.     Based off of the metadata, yeah, it


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 468
1                A. Kincaid - CONFIDENTIAL
2    looks like this was attached to this email.
3           Q.    Do you recall -- I'll just make a
4    representation and you can include it, include
5    it in my question then.      HB 369 was passed on
6    December 14, 2011.
7           A.    Okay.
8           Q.    The date of the document.     Okay?   Do
9    you have any recollection of sending -- strike
10   that -- of creating this spreadsheet for the --
11   for HB 369 as enacted?
12          A.    I don't recall creating the
13   spreadsheet, no.
14          Q.    Did you create a spreadsheet after
15   HB 369 was enacted?
16                MR. SHEEHY:   Objection to form.
17          A.    It would have been part of my job, so
18   yes.
19          Q.    Do you recall any reason you would
20   send such a spreadsheet to Dr. Hofeller and
21   Mr. Wild?
22                MR. SHEEHY:   Objection to form.
23          A.    The reason I would have sent that?
24   That's what you're asking?      They were running
25   the redistricting shop at the RNC and were


                 TSG Reporting - Worldwide - 877-702-9580
                                                          Page 469
1              A. Kincaid - CONFIDENTIAL
2    interested in how maps performed and what the
3    election results would have been for, you know,
4    demographics for past maps.    So it wasn't
5    uncommon for me to send them these sorts of
6    sheets when districts were enacted into law.
7    It's pretty standard practice.
8         Q.    And here again, if you turn to CD 3,
9    "District 3-open," do you see that?
10       A.     Say that again.
11       Q.     Go down to the row for district 3 on
12   the far left, which is 3-open, do you see that?
13       A.     Yes.
14              MR. SHEEHY:   This is Exhibit 70?
15              MR. FRAM:   Exhibit 70.   Yes,
16       please.    Thank you for that.
17       Q.     And if you look on over to the far
18   right to the PVI scoring, do you see that?
19       A.     I do.
20       Q.     So this is still a heavily -- this is
21   a heavily Democratic district in Franklin
22   County; is that right?
23              MR. SHEEHY:   Objection to form.
24       A.     Yes, District 3 is the Franklin
25   County seat.


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 470
1               A. Kincaid - CONFIDENTIAL
2         Q.     Do you recall any discussions of the
3    differences between the PVI scorings in HB 369
4    and 319?
5         A.     No, I don't.
6         Q.     You ever run an analysis comparing
7    the two?
8                MR. SHEEHY:    Objection to form.
9         A.     I don't recall.
10               MR. FRAM:   Why don't we have marked
11       next as Exhibit 71 and 72, 71's a map,
12       REV_00023432.
13       (Exhibit No. 71 was marked for
14       identification.)
15               MR. FRAM:   And 72 then would be the
16       metadata for that document.
17       (Exhibit No. 72 was marked for
18       identification.)
19   BY MR. FRAM:
20       Q.      Just looking at the metadata, you see
21   that this appears to be -- REV_00023432 appears
22   to be an attachment to your email of
23   December 14, REV_00023429.     You can look at
24   both the metadata on Exhibit 69 and 72 to
25   confirm that.


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 471
1              A. Kincaid - CONFIDENTIAL
2                 Do you see that?
3         A.      Yeah.
4         Q.      Okay.   Was this, in fact -- was this
5    map also something you transmitted to
6    Dr. Hofeller and Mr. Wild on about December 14?
7                 MR. SHEEHY:   Objection to form.
8         A.      It appears to be one of the
9    attachments on the email I sent, yes.
10       Q.     And it was the same reasons, part of
11   your job as redistricting coordinator for the
12   NRCC, is to do this?
13              MR. SHEEHY:     Objection to form.
14       A.     I would have produced this for the
15   NRCC, and would have been standard practice to
16   share it with Tom and Mike.
17       Q.     You were able to produce this because
18   someone sent you the block equivalency file for
19   HB 369 as enacted, or -- strike that -- for
20   HB 369 as of December 14?
21              MR. SHEEHY:     Objection to form.
22       A.     I don't recall if anyone sent it to
23   me or not.    I could have gotten it online.
24       Q.     As of December -- the day it was
25   passed it went online?


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 472
1              A. Kincaid - CONFIDENTIAL
2         A.    Possibly.    I don't know.   I don't
3    have a memory of how I got the file.
4               MR. FRAM:    Okay.   I'm going to mark
5         as 73 and 74.     73 is going to be
6         REV_00023431, spreadsheet entitled "Ohio
7         changes."
8         (Exhibit No. 73 was marked for
9         identification.)
10              MR. FRAM:   And 74 will be the
11       metadata for that document.
12       (Exhibit No. 74 was marked for
13       identification.)
14   BY MR. FRAM:
15       Q.     Drawing your attention on Exhibit 74
16   on the metadata, you've got a modifying --
17   modified date of December 14, 2011.
18              Do you see that?
19       A.     Yes.
20       Q.     And looking down at the file name,
21   New Ohio Map Changes.xls, that's consistent
22   with your naming convention, isn't it?
23       A.     Yes.
24       Q.     And looking down at the source and
25   attachments, you see that REV_00023431 is


               TSG Reporting - Worldwide - 877-702-9580
                                                            Page 473
1                A. Kincaid - CONFIDENTIAL
2    listed as an attachment to the source document
3    00023429?
4           A.    Yes.
5           Q.    Okay.   Do you have any -- you created
6    Exhibit 73, that's -- that spreadsheet, did you
7    not?
8                 MR. SHEEHY:   Objection to form.
9           A.    Yes.
10          Q.    And do you have any reason to doubt
11   that this is one of the attachments to your
12   December 14 email which we've marked as
13   Exhibit 68?
14          A.    No.
15          Q.    And you did so as part of your job as
16   redistricting coordinator at the NRCC; is that
17   right?
18          A.    Yes.
19          Q.    I take it this is a change sheet
20   because we have comparison of the map as it
21   existed on December 14 and the
22   pre-redistricting map; isn't that right?
23          A.    Yes.
24          Q.    That far right column shows the
25   increase or decrease in different PVI values in


                 TSG Reporting - Worldwide - 877-702-9580
                                                          Page 474
1                A. Kincaid - CONFIDENTIAL
2    the map as it existed on December 14, 2011 and
3    the pre-redistricting map; correct?
4         A.      Yes.
5         Q.      There are 12 districts that indicate
6    with an R -- R+ values, is that right, on the
7    new Ohio map as it existed on December 14,
8    2011; is that right?
9         A.      Yes.
10       Q.      I'm sorry.    When I say R+ values I
11   mean R+ values in the PVI scoring.
12       A.      I knew what you mean.   Yes.
13       Q.      Did you also have a block assignment
14   files as of December 14 for the -- to generate
15   the map you needed a block assignment file from
16   somebody?
17       A.      I could have done it off of the
18   shapefile, so I'm not quite sure what the root
19   file was to create the map, to upload the map.
20               MR. FRAM:    Let me show you a
21       document.       We received a computer file
22       with map files, which I'm not going to
23       show you, but I will show you the
24       metadata on it.       I'm going to mark this
25       next as Exhibit 75.


               TSG Reporting - Worldwide - 877-702-9580
                                                            Page 475
1              A. Kincaid - CONFIDENTIAL
2         (Exhibit No. 75 was marked for
3         identification.)
4    BY MR. FRAM:
5         Q.    This is the metadata for
6    REV_00023343.      Okay?   You can see it's attached
7    to REV_00023341.      Okay?   It has a created date
8    of December 15, 2011.
9               My question to you is do you see the
10   name convention where it says HB 369 As
11   Passed.dbf?
12              Do you see that?
13       A.     I see that.
14       Q.     Is that your naming convention when
15   you would have a block -- for a dbf file, could
16   that be a shapefile or a block equivalency
17   file, or is it a block equivalency file?
18              MR. SHEEHY:     Objection to form.
19       A.     A dbf is a database file which is a
20   block equivalency file.
21       Q.     Sure.
22       A.     I don't recall naming a file "HB 369
23   as passed."
24       Q.     Okay.    So the question is do you
25   recall if you received HB 369 as passed from


               TSG Reporting - Worldwide - 877-702-9580
                                                            Page 476
1                 A. Kincaid - CONFIDENTIAL
2    anybody?
3          A.      I don't.    I don't know what the root
4    email is here either, and all of the numbers
5    are missing off the right side of the
6    attachment list.      So 23341, which email was
7    that?      Do you know?
8          Q.      We'll get to that, hold on.    We'll
9    get to that.
10                I think we looked at it already.
11   I'll pull it up for you.       Hold on.
12         A.     Here we go.
13         Q.     You got it?
14         A.     Yeah.
15         Q.     Can you tell everybody which exhibit
16   it was?
17         A.     Sorry?
18         Q.     What exhibit do you have?
19         A.     42.
20         Q.     42.   Is that an email that -- I found
21   it.   So you received an email around
22   December 15 from Heather Mann; is that right?
23   We discussed that before?
24         A.     Yes, I see that here, yes.
25         Q.     She says she's attaching equivalency


                 TSG Reporting - Worldwide - 877-702-9580
                                                             Page 477
1                 A. Kincaid - CONFIDENTIAL
2    file for HB 369 as passed?
3            A.    Yes.
4            Q.    Now we're looking at the metadata.
5    Like I say, we have this computer file,
6    REV_000233343.       Okay?   Does it refresh your
7    recollection that if you didn't name it HB 369
8    as passed that this is -- this was a block
9    equivalency file you received from Heather Mann
10   around December 15?
11        A.       Yes, this seems to be the file that
12   was attached to this email.
13        Q.       So just to refresh your recollection,
14   in fact you got the block equivalency file
15   directly from Heather Mann and not by going on
16   a public website; is that right?
17                 MR. SHEEHY:    Objection to form.
18        A.       I don't remember receiving the email
19   but it seems that I did get it from Heather
20   Mann.
21                 MR. FRAM:   Why don't we have marked
22        next 76 -- mark a few together.        76 is
23        metadata for REV_00023344.
24        (Exhibit No. 76 was marked for
25        identification.)


                  TSG Reporting - Worldwide - 877-702-9580
                                                            Page 478
1                A. Kincaid - CONFIDENTIAL
2                 MR. FRAM:    And 77 is metadata for
3           REV_00023345.
4           (Exhibit No. 77 was marked for
5           identification.)
6                 MR. FRAM:    And why don't we make 78
7           the metadata for REV_00023346.
8           (Exhibit No. 78 was marked for
9           identification.)
10                MR. FRAM:   And why don't we make 79
11          a map, REV_00023347.
12          (Exhibit No. 79 was marked for
13          identification.)
14                MR. FRAM:   And 80 would be the
15          metadata for that map, for REV_00023347.
16          (Exhibit No. 80 was marked for
17          identification.)
18   BY MR. FRAM:
19          Q.    Looking at 76, which is the metadata
20   for REV_00023344, see the file name HB 369 As
21   Passed.prj?
22          A.    Uh-huh.
23          Q.    Do you understand what .prj stands
24   for?
25          A.    It's a component of a shapefile.


                 TSG Reporting - Worldwide - 877-702-9580
                                                             Page 479
1                 A. Kincaid - CONFIDENTIAL
2            Q.    Do you see under the source and
3    attachment that this appears to have been an
4    attachment to REV_00023341, which we've marked
5    as Exhibit 42 -- exhibit, yeah, 42?
6            A.    I see that.
7            Q.    Do you recall receiving shapefiles or
8    components of shapefiles from Heather Mann on
9    or about December 15, 2011?
10        A.       Like I said before, I don't recall
11   receiving the email, but the email subject line
12   says shapefile, so she clearly attached a
13   shapefile to the email.
14        Q.       Turning to Exhibit 77, the metadata
15   for REV_00023345, do you see that?
16        A.       I do.
17        Q.       Got a date created of December 15,
18   2011.
19                 Do you see that?
20        A.       I do.
21        Q.       And go down to the file name HB 369
22   As Passed.shx.        Do you understand what the
23   suffix .shx means?
24        A.       It's also a component of a shapefile.
25        Q.       Same question.   Does this appear to


                  TSG Reporting - Worldwide - 877-702-9580
                                                             Page 480
1                 A. Kincaid - CONFIDENTIAL
2    be an attachment to the email that you received
3    from Heather Mann on or about December 15,
4    2011?
5            A.    It does.
6            Q.    And similarly, going to Exhibit 78,
7    metadata for REV_00023346, do you see that?
8            A.    I do.
9            Q.    And again, you've got a creation date
10   of December 15, 2011.
11                 Do you see that?
12        A.       Yes.
13        Q.       Now, the file name here is HB 369 as
14   passed.shp.      Does .shp also stand for
15   shapefiles?
16        A.       Yes.
17        Q.       Does this also confirm that Heather
18   Mann sent you shapefiles on or about
19   December 15, 2011?
20        A.       Yes.
21        Q.       For HB 369 as passed?
22        A.       Seems to be the case, yes.
23        Q.       Turning to Exhibit 79, okay, it's
24   metadata Exhibit 80, REV_00023347, do you see
25   that?


                  TSG Reporting - Worldwide - 877-702-9580
                                                            Page 481
1                A. Kincaid - CONFIDENTIAL
2         A.      I see that.
3         Q.      This also appears to be an attachment
4    to the source document REV_00023341, which is
5    the email we've marked as Exhibit 42; correct?
6         A.      The metadata's for a document that's
7    attached.     That seems to be the case, yes.
8         Q.      And that document we marked as
9    Exhibit 42.       Take a look at the Bates number on
10   Exhibit 42 -- I'm sorry -- yeah, Exhibit 42.
11       A.      What now?
12       Q.      Look at Exhibit 42, the Bates number
13   is REV_00023341, the email from --
14       A.      Yeah.
15       Q.      I'm just saying this appears to be an
16   attachment to Heather Mann's email?
17       A.      I'm saying Exhibit 80 is the metadata
18   for a file that's attached to 23341, yes.
19       Q.      I get it.    Thank you.   Thank you.
20   And Exhibit 79 would appear to be that
21   document?
22       A.      No.
23       Q.      No?
24       A.      This is not a DBF.    This is a
25   screenshot.    This should be as a JPG or --


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 482
1                 A. Kincaid - CONFIDENTIAL
2            Q.    I see.
3            A.    That's a screenshot, that's not a DBF
4    file.
5            Q.    I see.   Interesting.    This is as
6    produced to us but let me see if I understand
7    correctly.      You would generate a map like this
8    using a DBF, but this itself is not of course
9    the DBF?
10          A.     The DBF would be loaded into
11   Maptitude to produce a map.
12          Q.     Then you would see a map such as
13   this?    Maybe not this but that's what you'd
14   see?
15          A.     You would load this into Maptitude
16   and you'd see something -- this is stylized by
17   whoever uploaded that to Maptitude.
18          Q.     I understand.
19          A.     This is a printed screen of
20   something.
21          Q.     Thank you.    Okay.   Does this refresh
22   your recollection that you received a block
23   equivalency file from Heather Mann on or around
24   December 15, 2011?
25                 MR. SHEEHY:   Objection to form.


                  TSG Reporting - Worldwide - 877-702-9580
                                                            Page 483
1                A. Kincaid - CONFIDENTIAL
2         A.      No, because this is a DBF.    This is a
3    separate file from the shapefile.       So this
4    would be a block equivalency file, yes, not the
5    shapefile.
6         Q.      Let me say the question right.    Does
7    this refresh your recollection that you
8    received a block equivalency file from Heather
9    Mann for HB 369 on or about December 15, 2011?
10       A.      It doesn't reflect -- it doesn't
11   refresh my recollection because I don't
12   remember receiving it, but the -- it clearly
13   shows that she sent this to me.     I just don't
14   remember receiving the email.
15       Q.      That's fine.   Thank you.
16               Turning back to Exhibit 42, your
17   email to -- looking at the email you sent to
18   Dr. Hofeller and Mr. Wild on December 15 at
19   2:28 p.m.
20               Do you see that?
21       A.      Yes.
22       Q.      It says you're forwarding equivalency
23   and shapefiles.
24               Do you see that?
25       A.      Yes.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 484
1              A. Kincaid - CONFIDENTIAL
2         Q.    Do you have any doubt you sent this
3    email?
4         A.    No.
5         Q.    And you did so as part of your job as
6    redistricting coordinator for the NRCC; is that
7    right?
8         A.    Yes.
9         Q.    You mention a couple of tweaks.
10              Do you see that?
11       A.     I see that.
12       Q.     Do you recall what they were?
13       A.     I'm not sure what I was referring to
14   specifically.
15       Q.     But then you state, quote, "final,
16   final Ohio map is attached."
17              Do you see that?
18       A.     I do.
19       Q.     Was it your understanding that the
20   equivalency and shapefiles you were forwarding
21   was for the final Ohio map as enacted?
22       A.     That's literally what Heather put as
23   title as the file was HB 369 as passed, or
24   whoever named the file.   So yeah, my
25   understanding was that was the passed map that


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 485
1              A. Kincaid - CONFIDENTIAL
2    was the final, final map for Ohio.
3         Q.    And just so I understand it, you
4    have -- after -- at any time since December 15,
5    2011, at no point have you ever gone and
6    modified the block equivalency files regarding
7    HB 369?
8         A.    I'm sorry, I don't understand.
9         Q.    At any time since December 15, 2011
10   have you ever gone in and modified the block
11   equivalency files for HB 369?
12              MR. SHEEHY:   Objection to form.
13       Q.     Let me clarify the question.   You had
14   the block equivalency files as of --
15       A.     Sure.
16       Q.     -- December 15, 2011; correct?
17       A.     Yes.
18       Q.     And they got produced to us in 2018.
19       A.     Okay.
20       Q.     I'm just trying to say between the
21   time you received them and the time we received
22   them, whether, as far as you know, any
23   modifications were made to those block
24   equivalency files, or what we received was in
25   fact what you got back then.


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 486
1               A. Kincaid - CONFIDENTIAL
2          A.    I wasn't the custodian of that
3    document, so I couldn't tell you if it's been
4    tweaked or not.    I personally have not made --
5    I mean, Ohio hasn't redistricted since 2011, so
6    it's kind of a hard question to answer because
7    it's not -- I mean --
8          Q.    During the course of your time when
9    you were the -- at the NRCC, did you modify
10   those files, the block equivalency file that --
11   after December 15, 2011?
12               MR. SHEEHY:   Objection to form.
13         A.    I don't recall revising HB 369 after
14   it was enacted into law.
15         Q.    That's all I was trying to get.
16         A.    But I was not the custodian of the
17   file that you have here.
18         Q.    For a period of time, though, when
19   you were -- after you received the block
20   equivalency file from Heather Mann in this
21   email, in the ordinary course of your job would
22   you have kept it in an NRCC computer?     Where
23   would you have kept the file after you received
24   it?
25         A.    Yeah, I would have kept it on an NRCC


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 487
1               A. Kincaid - CONFIDENTIAL
2    computer.
3         Q.     Then after you left the NRCC, it
4    would have stayed on an NRCC computer?      You
5    didn't take it with you?
6         A.     They would have had the file in their
7    database.
8         Q.     Okay.    Like you say, at that point
9    there would also be a public version of that
10   block equivalency file?
11       A.      Right.   They would have it on their
12   servers.
13       Q.      In the ordinary course of your job
14   duties as NRCC redistricting coordinator, I
15   take it you would not modify a block
16   equivalency file for already-enacted maps;
17   isn't that right?
18       A.      Right.   If a map was enacted, it was
19   enacted.
20       Q.      And you weren't going to modify the
21   block equivalency file?
22       A.      The NRCC would need the final file
23   for the purposes of winning elections.
24       Q.      Right.   So the NRCC tried to keep
25   accurate block equivalency files in its records


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 488
1              A. Kincaid - CONFIDENTIAL
2    for enacted maps?
3         A.    Absolutely.
4         Q.    Okay.
5               MR. FRAM:   This one may have been
6         marked in the previous deposition but
7         there are questions that need to be
8         asked so I'll just find it.    Let me get
9         the numbering right.    This was Exhibit 2
10       in your deposition on December 4 so we
11       can mark this as 2 again.
12       (Exhibit No. 2, previously marked, was
13       referenced and indexed.)
14   BY MR. FRAM:
15       Q.     Just going to ask you a couple of
16   questions that I didn't ask the last time or
17   you weren't able to answer because of
18   instructions.
19              If you turn to the slide that says --
20   by the way, the Bates number is NRCC000031 for
21   all -- the whole document.   There's many pages.
22   But the fifth slide has got the heading "R
23   seats moved out of play," quote-unquote.   Turn
24   your attention to that, that slide, and you'll
25   see where on that it indicates that Ohio 1 for


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 489
1                A. Kincaid - CONFIDENTIAL
2    Chabot, Ohio 12 for Tiberi, and Ohio 15 for
3    Stivers were quote-unquote moved out of play
4    due to redistricting.
5                 Do you see that?
6          A.     I see that.
7          Q.     And I think you testified that you
8    created some of the content on this slide; is
9    that right?
10         A.     Yes.
11         Q.     Did you create the content regarding
12   those three Ohio districts?
13         A.     Yes.
14         Q.     And I'd like to ask you, did you
15   create the words "R seats moved out of play"?
16                MR. SHEEHY:   Objection to form.
17         A.     I don't recall whether I originated
18   that phrase or not.
19         Q.     Whether you originated it or not, did
20   you type it on this slide?
21         A.     As you can see, this slide's an NRCC
22   slide.     It's got lots of different subjects on
23   it.   This presentation predated my time
24   starting at the NRCC.      So they would have
25   started this up, in January of 2011, it would


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 490
1              A. Kincaid - CONFIDENTIAL
2    have been a fluid document.    So I don't recall
3    whether "R seats moved out of play" is
4    something that I typed here or not.    It could
5    have been someone else on staff who did that.
6         Q.    I see.   In other words, if I
7    understand what you're saying, there was a
8    document that preceded you --
9         A.    I was not the final custodian of this
10   PowerPoint presentation.
11       Q.     But you worked on this particular
12   slide, slide 5, whether -- but maybe not --
13   it's not clear that you typed in the words
14   "R seats moved out of play"; is that right?
15       A.     I would have provided the content for
16   the slides.   I don't recall providing the
17   header for the slide.
18       Q.     Did you select the three Ohio seats,
19   15, 12, and 1, to be included on this slide?
20              MR. SHEEHY:   Objection to form.
21       A.     I don't recall what the selection
22   process was for what slide -- what districts
23   were or were not included here.    We had a lot
24   of meetings at the NRCC, so I wouldn't -- I'm
25   not sure -- I don't remember what the criteria


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 491
1              A. Kincaid - CONFIDENTIAL
2    was that we set or how we decided what would or
3    would not be in each slide.
4         Q.    Well, who else besides you was
5    involved in the conversation about the three
6    Ohio districts and whether they should be
7    included on this slide?
8               MR. SHEEHY:    Objection to form.
9         A.    That's a conversation that could have
10   come up in one of a dozen meetings that I had
11   on a given day.   So I -- I couldn't tell you
12   what person would have made that decision,
13   but -- let me just say I don't remember.
14       Q.     Fair enough.   I'm not asking you to
15   say who actually made the decision.     I'm saying
16   if you remember who was in the collection of
17   people who were in the conversation, if you
18   could just name those names.
19       A.     I would have to speculate.    Every
20   meeting had a different group of people in it.
21       Q.     If I understand correctly your
22   testimony -- tell me if I got it wrong -- there
23   were meetings at the NRCC during which one of
24   the topics that was discussed was which
25   districts to include in this slide.


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 492
1               A. Kincaid - CONFIDENTIAL
2                MR. SHEEHY:   Objection to form.
3         A.     That wouldn't have been a subject of
4    the meeting, it would have been something that
5    came up as part of a conversation.
6         Q.     But in a conversation at the NRCC --
7         A.     Right.
8         Q.     -- with a group of people at the
9    NRCC, the question would have come up as to
10   which districts should be included on this
11   slide.
12               MR. SHEEHY:   Objection to form.
13       A.      I think over the course of a
14   meeting -- well, let me say it a different way.
15   During meetings at the NRCC, someone could have
16   said, well, that seat seems like it's moved out
17   of play.    That's a standard sort of comment
18   that you would make in a -- you know, as you're
19   analyzing new districts, trying to figure out
20   what districts you're going to target in the
21   elections that coming fall.     So I think that
22   comment could have been made about a seat,
23   other people would have agreed, and then that
24   district would have been added to that page.
25               So it's not -- it wouldn't have been


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 493
1               A. Kincaid - CONFIDENTIAL
2    a specific decision made of you should add
3    these three seats to that slide page; it would
4    have been something that just organically came
5    up as a part of a wider conversation.
6         Q.      I'm not going to ask you about the
7    content of any of the other non-Ohio districts,
8    but I just want to understand this.      Other than
9    the Ohio three seats, did you create the
10   content for any of those districts that are on
11   this slide?    You said you did for the three
12   Ohios.    Any of the others?
13               MR. SHEEHY:    Objection to form.
14       A.      The content meaning what's on this
15   page here?
16       Q.      Yes, please.
17       A.      Sure.   That was part of my job.    But
18   like I told you before in the last deposition,
19   part of my job was to provide the content for
20   these slides.
21       Q.      I'm just focusing on this one slide
22   for now.    I know there's a lot of different
23   topics in this slide set.      So just focusing on
24   this slide.    So on this slide, did you create
25   the content for -- putting aside the words


                TSG Reporting - Worldwide - 877-702-9580
                                                            Page 494
1                A. Kincaid - CONFIDENTIAL
2    "R seats moved out of play," not looking at
3    those words, but did you provide the rest of
4    the content on this slide?
5                 MR. SHEEHY:    Objection to form.
6         A.      I would have provided the PVIs and
7    the change numbers.       The district numbers and
8    the name of the incumbent is probably provided
9    by somebody else because I, one, wouldn't have
10   added a space between the H and the dash in
11   Ohio 1, and also I tended to put two digits for
12   the district number.       So I would have had AL-03
13   or VA-04, or OH-01.    So the way I would have
14   written this is different.      So the only thing I
15   can tell you for certain that I know I provided
16   the content for on this slide is the PVI and
17   the change number.
18       Q.      And do you recall disagreeing with
19   whether any of the Ohio districts should be on
20   this slide?
21               MR. SHEEHY:    Objection to form.
22       A.      It wouldn't have been my role to
23   disagree.    It was my job to provide content.
24   It was the job of other people to make that
25   decision at that time.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 495
1              A. Kincaid - CONFIDENTIAL
2         Q.    And so I can ask you again, if other
3    people were making the decision, who were the
4    collection of people making the decision?
5               MR. SHEEHY:   Objection to form.
6         A.    That would have varied from meeting
7    to meeting.   I'd have to speculate about who
8    that might have been.
9         Q.    Were there people -- let me ask, in
10   these -- I understand it would vary from
11   meeting to meeting, but I'm asking who the
12   collection of possible persons were at the
13   different meetings who would be in a position
14   to make the decision.
15              MR. SHEEHY:   Objection to form.
16       A.     About whether to categorize a
17   district as moving in or out of play?
18       Q.     Correct.
19       A.     I'm really not sure who would have
20   made that decision.    Like I said before, it
21   would have come up organically meeting to
22   meeting, it might have been something that
23   people collectively agreed on over the course
24   of a conversation.    But there -- as I told you
25   before, there wasn't a meeting where we all sat


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 496
1               A. Kincaid - CONFIDENTIAL
2    down and said okay, what are the R seats that
3    moved out of play and the D seats that moved
4    out of play.    We would -- that wasn't really --
5    we didn't do meetings to update the PowerPoint
6    presentation; right?      That was just something
7    that whoever made this PowerPoint would have
8    done, and I would have provided the PVIs and
9    the --
10       Q.      So if I understand correctly, there
11   were meetings where the question of what
12   R seats were moved out of play was discussed?
13       A.      As I said before, as part of a
14   standard analysis of a map, there would be
15   conversations about what seats were more or
16   less competitive.    So yeah, that's --
17       Q.      Then someone would take those
18   conclusions and create the list for which seats
19   should be -- R seats should be on this slide,
20   and then you would just provide the PVI
21   numbers?    Is that how it worked?
22               MR. SHEEHY:   Objection to form.
23       A.      I'm really fuzzy on how the exact
24   list came to be, so that's why I'm hesitant to
25   say, because I really don't remember much more


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 497
1                A. Kincaid - CONFIDENTIAL
2    than that.     I was tasked with providing the
3    PVIs and the change numbers for the -- for this
4    PowerPoint presentation.
5         Q.      At these meetings that you attended
6    where the question of were there R seats that
7    were moved out of play or not, do you recall
8    the names of individuals at those meetings who
9    were senior to you at the RNCC?
10               MR. SHEEHY:   Objection.
11       A.      We've already gone through the list
12   of who the senior staff was at the NRCC in our
13   last deposition.    So that senior staff is still
14   the same senior staff that was there when I was
15   there last --
16       Q.      Did all of them participate in these
17   meetings?
18       A.      No, because, you know, people would
19   have other meetings they had to be at, so there
20   were people in and out depending on -- we would
21   have around-the-world meetings that had
22   everybody on staff in the same room talking
23   about this stuff.    There were other meetings
24   that had two or three people going through and
25   talking about the districts in their, you know,


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 498
1              A. Kincaid - CONFIDENTIAL
2    their tasked zone.
3               So no, I couldn't tell you that every
4    senior staff person was in every meeting
5    because that wasn't the case.
6         Q.    But the collection -- so the meetings
7    where a question of what R seats had been moved
8    out of play included some subset of the senior
9    staff of the RNC; is that right?
10              MR. SHEEHY:    Objection to form.
11       A.     No, I mean, like I told you before,
12   we didn't have a meeting about what R seats
13   were moved out of play.     We would talk about a
14   state, we'd go through that state, talk about
15   the districts in that state, you know, maybe
16   we'd say that district has, you know, became
17   more Republican over the course of
18   redistricting, or that one became more Democrat
19   over the course of redistricting.     But there
20   wasn't a meeting where we all sat down and said
21   all right, let's find all the R seats that
22   moved out of play.
23       Q.     Fair enough.    Let me just focus that
24   and ask you a question.     Were there certain
25   members of the senior staff of the NRCC that


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 499
1              A. Kincaid - CONFIDENTIAL
2    were focused on Ohio --
3               MR. SHEEHY:      Objection to form.
4         Q.    -- as opposed to other states?
5         A.    No.
6         Q.    So it didn't break down by geography?
7         A.    Senior staff of the RNC didn't break
8    down by geography, no.
9         Q.    Not RNC --
10       A.     NRCC.   Sorry.
11       Q.     So different senior staff of the NRCC
12   would have been attending these meetings
13   talking about the state of the Congressional
14   map after redistricting; is that right?
15              MR. SHEEHY:   Objection to form.
16       A.     Different members of senior staff
17   would have been at different meetings talking
18   about any state, yes.
19       Q.     And as the output of that collective
20   set of meetings, the view would -- a view was
21   created as to which Republican seats had been
22   moved out of play, not necessarily a specific
23   meeting but as a result of that process?
24              MR. SHEEHY:   Objection to form.
25       A.     Just like any other national


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 500
1               A. Kincaid - CONFIDENTIAL
2    committee, you're going to have meetings where
3    you target districts or states or whatever it
4    might be, and over the course of that
5    conversation you're going to decide some
6    districts are going to be targets and be
7    battleground districts and some aren't going to
8    be.     So yes, in that sense, yeah, there were
9    meetings to talk about where we would go and
10   win elections.    That's pretty much the standard
11   practice of the NRCC.
12         Q.    I understand.   And this slide
13   reflected the conclusions, the collective
14   conclusion of the NRCC regarding what
15   Republican seats had been moved out of play
16   following that discussion process?
17               MR. SHEEHY:   Objection to form.
18         A.    I would resist collective conclusion
19   because one thing about the NRCC is you have a
20   healthy amount of disagreement, you know,
21   people have different opinions on things.      So
22   this would have been a working assumption at
23   best.    I mean, Virginia 10 is a district we've
24   lost over the course of decades so it clearly
25   did not move out of play.     So its inclusion is


                TSG Reporting - Worldwide - 877-702-9580
                                                             Page 501
1                 A. Kincaid - CONFIDENTIAL
2    something that was probably wrong.         Illinois 6
3    is the same.      New Jersey 7 is the same.
4    Virginia 4 no longer exists.       So these are --
5    it's an assumption at a point in time.         It's
6    not a collective conclusion.       So --
7            Q.    When I say collective conclusion, I
8    just meant what people's understanding was at
9    the time, not that it was infallible.         That
10   this reflected people's best thinking at the
11   time.
12        A.       I would say it reflected a working
13   assumption at the time.
14        Q.       Did anybody ever say, while you were
15   at the NRCC, that Ohio 1, Ohio 12 and Ohio 15
16   should not be on this slide?
17                 MR. SHEEHY:   Objection to form.
18        A.       Did anyone at the NRCC at any time
19   say that these three districts should not be on
20   this slide?
21        Q.       Yes, that you recall.   Anybody saying
22   to you, I'm sorry, this is wrong, we should not
23   have these three districts on this slide?
24                 MR. SHEEHY:   Same objection.
25        A.       I don't recall having that


                  TSG Reporting - Worldwide - 877-702-9580
                                                           Page 502
1               A. Kincaid - CONFIDENTIAL
2    conversation about this specific slide, no.
3          Q.    Do you recall -- you were describing
4    some other districts where you thought the
5    slide was maybe somewhat questionable in terms
6    of its conclusion.
7                Do you recall at any time did anybody
8    say in substance or effect, I'm sorry, I don't
9    think Ohio 1 should be considered to be moved
10   out of play?
11               MR. SHEEHY:   Objection to form.
12         A.    Well, to be fair, what I was saying
13   before about it being questionable is just
14   simply that you said it was a collective
15   conclusion.    I was characterizing it as a
16   working assumption.    It wasn't to say that we
17   had, you know, great debates over this
18   PowerPoint presentation and wasted time on what
19   district should or should not be included in
20   it.   I mean, it's a PowerPoint presentation.
21   It's designed to simplify a lot of complex
22   facts and data; right?     So it's not an
23   infallible document.
24               And I don't recall having a lot of
25   knock-down, drag-out fights over any of the


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 503
1               A. Kincaid - CONFIDENTIAL
2    districts that were, were not included in this
3    presentation.    It was -- whether it be Ohio 1
4    or Alabama 3, I don't really recall that being
5    a particular point of contention one way or the
6    other.    I don't think most people really
7    worried too much about -- I just don't think it
8    was --
9         Q.     I'm not -- I'm just going to focus on
10   the Ohio districts for a minute.    I'm not
11   limiting it just to the technical question of
12   whether somebody said it shouldn't be on this
13   particular slide.   For Ohio 1, at any point
14   while you were at the NRCC, did somebody say
15   that we should not view Ohio 1 as being moved
16   out of play?
17              MR. SHEEHY:   Objection to form.
18       A.     I mean, I personally would have -- I
19   can't speak to anybody else because I don't
20   remember, you know, hearing the opinion from
21   one person or the other.    I would have
22   characterized Ohio 1 and Ohio 15 as lean
23   Republican, but not moved out of play.     So I
24   would have disagreed with this, their inclusion
25   on this slide.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 504
1               A. Kincaid - CONFIDENTIAL
2         Q.     Did you ever say that to anybody?
3                MR. SHEEHY:   Objection to form.
4         A.     I don't recall whether I did or not.
5         Q.     Do you recall if anybody else -- you
6    didn't make the decision, like you say, to
7    include this.
8         A.     Right.
9         Q.     Include Ohio 1 and -- you didn't make
10   the decision to include Ohio 1 and 15 on this
11   slide?    That was not your decision?
12               MR. SHEEHY:   Objection to form.
13       Q.      Right?
14       A.      I don't recall -- as I said before, I
15   don't recall what the process was for deciding
16   what districts were or were not included in
17   this, apart from just coming up organically in
18   a conversation.
19       Q.      But I thought you testified before it
20   wasn't your decision as to --
21       A.      It wasn't my lone decision, is what I
22   was trying to say.    If I said my decision, it
23   would not have been something that I made the
24   choice on by myself that this seat did or did
25   not move out of play.


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 505
1               A. Kincaid - CONFIDENTIAL
2         Q.     Did anybody ever say the working
3    assumption of considering Ohio 1, anybody ever
4    say it -- let me back up.
5                You said your personal view is Ohio 1
6    and 15 should not have been on this slide, but
7    you never communicated that to anybody if I
8    understand correctly.
9         A.     I didn't say that.    I said I don't
10   recall ever communicating that.
11       Q.      You don't recall communicating.
12               Do you recall if anybody else ever
13   communicated that?
14               MR. SHEEHY:   Objection to form.
15       A.      I have no recollection of it.
16       Q.      What about Ohio 12?
17       A.      My answer's the same for all three
18   Ohio districts, I don't recall it coming up.
19       Q.      Your personal view is you think they
20   should have been on lean Republican and not
21   moved out of play?    Or is that not true for
22   Ohio 12?
23       A.      My personal view is that -- and these
24   are my own thoughts obviously which I think
25   would fall under First Amendment; right?


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 506
1               A. Kincaid - CONFIDENTIAL
2                MR. SHEEHY:     Yeah.   Objection to
3         form.
4         A.     I mean, my own personal thoughts on
5    this, anything below an R+10 is not moved out
6    of play.    So --
7         Q.     I see.   So -- thank you.     And so --
8    thank you.    But somebody, or groups, more than
9    one person, in thinking about what districts
10   should be on this slide, were applying a
11   different criteria; correct?        Because lots of
12   these are less than R+10; correct?
13               MR. SHEEHY:   Objection to form.
14       A.      Yes, a lot of these are less than
15   R+10, and we've either lost or almost lost most
16   of these over the course of the decade.
17       Q.      But the three Ohio seats Republicans
18   retained over the course of the decade;
19   correct?
20       A.      Ohio 12 is one of the ones that we
21   almost lost last year in a special election.
22       Q.      But still won?
23       A.      We still won.
24       Q.      And Ohio 1 and 15 is considered --
25   consistently voted Republican, correct, for the


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 507
1                A. Kincaid - CONFIDENTIAL
2    last four election cycles?
3         A.      '12, '14, '16 -- yes, it's been four
4    election cycles since the redistricting.       Yes,
5    but the state of Ohio's also moved further
6    right than it used to be too.     So the state as
7    a whole has trended more Republican.
8         Q.      It varies by election, but that's
9    another conversation.     We can have that one
10   offline.
11               I take it you don't remember the
12   criteria for the cutoff point for deciding
13   whether a district would be moved out of play
14   or not.
15       A.      I don't think there was a firm
16   criteria.
17       Q.      But the working assumption at the
18   time was that R+6 or even R+5 or more were
19   moved out of play?    In one case an R+4; is that
20   right?
21               MR. SHEEHY:   Objection to form.
22       A.      These are all on these slides for
23   different reasons, I'm sure.     Some of it was
24   probably based off of old saws, old
25   assumptions, whether an incumbent was running


                TSG Reporting - Worldwide - 877-702-9580
                                                            Page 508
1              A. Kincaid - CONFIDENTIAL
2    again, all sorts of things like that.
3         Q.     I see.
4         A.     So there was not one set of firm
5    criteria.    There are plenty of R+9 down to R+4
6    districts in the country that aren't on this
7    slide, so --
8         Q.     So this reflected the -- several
9    sources of information about these districts?
10       A.      It was -- yes.
11       Q.      Okay.    It was the NRCC's holistic
12   assessment of the districts that resulted in
13   the working assumption to have them on the
14   slide?
15               MR. SHEEHY:   Objection to form.
16       A.      I wouldn't say a holistic assessment.
17   The NRCC, I think it was probably -- again, I
18   don't really recall what they -- who made the
19   final decision on what districts were or were
20   not included on this, so I couldn't say.       But I
21   can tell you it wasn't a -- I wouldn't call it
22   a holistic NRCC decision.
23       Q.      Okay.
24       A.      Probably varied from district to
25   district and state to state.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 509
1              A. Kincaid - CONFIDENTIAL
2         Q.    Let me ask you a question.      To whom
3    was this PowerPoint shown?
4         A.    I have no idea.   I never gave this
5    presentation, so I don't know who gave it.
6         Q.    Okay.   Do you know whether it was
7    distributed to members of Congress?
8               MR. SHEEHY:   Objection to form.
9         A.    I have no idea.
10       Q.     Was this used by the NRCC in terms of
11   trying to figure out how to prioritize its
12   efforts in Congressional elections?
13              MR. SHEEHY:   Objection to form.
14       A.     No.   This isn't a targeting document;
15   this is a presentation document, so this is a
16   document that you would use for briefing
17   somebody or something, some group.
18       Q.     But you don't know who?
19       A.     I wasn't in the meetings of those
20   briefings so I don't know.
21       Q.     Okay.   Just so we're clear -- I think
22   we have covered this.    You've already said
23   these are authentic documents so we don't have
24   to go through that again.    Let me see.
25              MR. FRAM:   I'm going to mark next


               TSG Reporting - Worldwide - 877-702-9580
                                                         Page 510
1                A. Kincaid - CONFIDENTIAL
2         as 81 a document, another PowerPoint,
3         REV -- that's a lot of zeroes.      Okay,
4         REV_00000003.
5         (Exhibit No. 81 was marked for
6         identification.)
7                 MR. FRAM:   It's a PowerPoint
8         entitled Redistricting.      And metadata
9         will be 82.
10       (Exhibit No. 82 was marked for
11       identification.)
12   BY MR. FRAM:
13       Q.      Now, this one, look at the metadata.
14   You appear to have been the custodian of this
15   document when it was -- as it's produced to us.
16       A.      Yes.
17       Q.      And do you recognize this document?
18       A.      Yes.
19       Q.      Did you create any of the content in
20   this document?
21       A.      As we talked about before, I would
22   have provided -- yeah, I would have provided a
23   lot of the content for this.
24       Q.      Was this also a presentation
25   document?


              TSG Reporting - Worldwide - 877-702-9580
                                                             Page 511
1                 A. Kincaid - CONFIDENTIAL
2            A.    Yes.
3            Q.    Is it fair to say it's an authentic
4    document of the NRCC?
5            A.    Yes.
6            Q.    And the metadata has a date created
7    of January 12, 2012.
8                  Do you see that?
9            A.    Yes.
10        Q.       And then modified in August 14, 2012?
11        A.       Yes.
12        Q.       Remind me, when did you leave the
13   NRCC?
14        A.       Not until 2013.
15        Q.       So you were still there during this
16   time?
17        A.       Uh-huh.
18        Q.       Okay.   Do you recall working on this
19   document while you were at the NRCC?
20        A.       Yes.
21        Q.       Turning to the slide third from the
22   end entitled "R seats moved out of play."
23                 Do you see that?
24        A.       I see it.
25        Q.       Did you provide the PVI data in this


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Page 512
1                A. Kincaid - CONFIDENTIAL
2    slide?
3           A.    Yeah, PVI and the changes numbers.
4           Q.    And the changes are the ones in the
5    brackets; is that right?
6           A.    In the parentheses.
7           Q.    I'm sorry, in the parentheses.       Okay.
8    Do you recall there being any discussion about
9    this document in particular as distinct from
10   the other PowerPoint?
11                MR. SHEEHY:   Objection to form.
12          A.    It would have been the same content
13   in both of the presentations.       It's just easier
14   that way.
15          Q.    I understand.
16          A.    Yeah, the origins of this would have
17   been the exact same as the origins of the other
18   one.
19          Q.    Okay.    Turning to the fourth slide,
20   "Redistricting Highlights," it's partially
21   redacted but there was one line that wasn't,
22   that is:     "Ohio:    Republican map shored up
23   multiple seats for the decade."
24                Do you see that?
25          A.    I do.


                 TSG Reporting - Worldwide - 877-702-9580
                                                             Page 513
1              A. Kincaid - CONFIDENTIAL
2         Q.     Did you contribute that input to this
3    slide?
4                MR. SHEEHY:    Objection to form.
5         A.     That would have been my analysis.
6                MR. FRAM:    I want to mark next
7         as -- Exhibit 82?      Hold on a second.      Is
8         that right?
9                MR. SHEEHY:    82 was the metadata on
10       81.
11              MR. FRAM:    Okay.    Now I'm getting
12       confused.    82 is the metadata --
13              MR. SHEEHY:    Yes.
14              MR. FRAM:    -- on 81?    You're right.
15              THE WITNESS:    You want to take a
16       five-minute bathroom break and come
17       back?
18       (Recess taken.)
19              MR. FRAM:    So let's mark up next --
20       I apologize, I lost my number.        83.
21       Bates number REV_0000021.        It's entitled
22       "Ohio Congressional District Data."
23       (Exhibit No. 83 was marked for
24       identification.)
25              MR. FRAM:    And then make 84 the


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 514
1                  A. Kincaid - CONFIDENTIAL
2            metadata for that one.
3            (Exhibit No. 84 was marked for
4            identification - WITHDRAWN.)
5    BY MR. FRAM:
6            Q.     Mr. Kincaid, did you create
7    Exhibit 84 -- excuse me, Exhibit 83?
8            A.     Yes.
9            Q.     You did so as part of your ordinary
10   job duties as redistricting coordinator for the
11   NRCC?
12        A.        Yes.
13        Q.        And that's true of all the other
14   documents I asked you about where I asked you
15   if you created them and you said yes; is that
16   right?       Did you create any of them sort of on
17   your own, not as part of your job?
18                  MR. SHEEHY:   Does this cause you
19        any concern?       Because that looks like
20        it's coming from an internal --
21                  MR. FRAM:   Oh, let me see, hold on.
22                  You're saying worried about waiving
23        work product on these?
24                  MR. SHEEHY:   I saw a file name that
25        said "Kincaid depo prep."        That's where


                  TSG Reporting - Worldwide - 877-702-9580
                                                           Page 515
1               A. Kincaid - CONFIDENTIAL
2         I got that.
3                MR. FRAM:     Oh, okay.   Let's
4         withdraw -- I don't think it's a
5         concern, but to be safe let's
6         withdraw -- which is this exhibit?        84?
7         No, hold a second, I've got a
8         different -- oh, it's the other side of
9         it.    I get it.
10               All right, let's withdraw
11       Exhibit 84.      We'll just withdraw it.
12       Thank you.
13               MR. SHEEHY:    You're welcome.
14               MR. FRAM:   I'm not real worried
15       about it, but why not?
16   BY MR. FRAM:
17       Q.      Anyway, you're checking to see if any
18   of these were created outside the scope of
19   doing your job.     The ones you said you --
20       A.      I'm just looking real quick.
21       Q.      Sure.   That's fine.
22       A.      I don't want to say yes --
23       Q.      I appreciate your being careful.
24       A.      -- if this is not accurate.
25       Q.      I appreciate your being careful.


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 516
1                A. Kincaid - CONFIDENTIAL
2         A.      These all would have been produced
3    over the course of my normal work at the NRCC.
4    Or I would have contributed to them in the
5    sense of the PowerPoints as part of my normal
6    work at the NRCC.
7         Q.      So we're clear for the record, you're
8    reviewing all the exhibits that were marked
9    today.
10       A.      Yes.
11       Q.      Looking at Exhibit 83, do you have
12   any recollection as to why you created this
13   document?
14               MR. SHEEHY:   Objection to form.
15       A.      It's a standard profile of the
16   districts in Ohio.    We would have had one of
17   these for every state.     It's just a standard
18   thing that we created.
19       Q.      Do you recall who if anyone you would
20   have communicated this to?
21               MR. SHEEHY:   Objection to form.
22       A.      This would have been available to
23   anybody who was a member of the NRCC or staff
24   who requested it.
25       Q.      Do you recall any conversations about


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 517
1              A. Kincaid - CONFIDENTIAL
2    it with anyone?
3                MR. SHEEHY:    Objection to form.
4         A.     This would have been the document
5    that everybody had in front of them for
6    meetings about Ohio.      So I mean, any -- not any
7    particular meeting about this specific
8    document.    It's just a pretty standard profile
9    of the districts in Ohio.
10               MR. FRAM:   I'm going to mark next
11       as -- this will now be Exhibit 84
12       because we withdrew the other one.      It's
13       REV_0000001 and it's entitled
14       "State-by-State Redistricting Summary."
15       (Exhibit No. 84 was marked for
16       identification.)
17               MR. FRAM:   And here as 85 are the
18       metadata for REV -- for that same
19       PowerPoint, REV_00000001.
20       (Exhibit No. 85 was marked for
21       identification.)
22   BY MR. FRAM:
23       Q.      Let me draw your attention to the
24   fourth page of the document.     And I should ask,
25   so do you recognize this?     I know a lot of it's


               TSG Reporting - Worldwide - 877-702-9580
                                                            Page 518
1                A. Kincaid - CONFIDENTIAL
2    redacted, but do you recognize this, the part
3    here about Ohio that's on the page?
4           A.    Yes.
5           Q.    Did you create that content?
6           A.    Yes.
7           Q.    Did you do this as part of your
8    ordinary job duties as redistricting
9    coordinator of the NRCC?
10          A.    Yes.
11          Q.    And looking at the metadata,
12   Exhibit 85 indicates a date modified of
13   February 6, 2012.
14                Do you see that?
15          A.    Yes.
16          Q.    And it also indicates a date first
17   created, October 26, 2011.
18                Do you see that?
19          A.    I do.
20          Q.    So is it your recollection that you
21   wrote those words sometime after December 15,
22   2011 when Ohio redistricting was complete?
23          A.    That would likely have been the case,
24   yes.
25          Q.    And likely before February 6, 2012?


                 TSG Reporting - Worldwide - 877-702-9580
                                                          Page 519
1              A. Kincaid - CONFIDENTIAL
2         A.    It would have been before February 6.
3         Q.    Okay.   You see the words "the new map
4    should be a 12-4 map"?
5               Do you see that?
6         A.    Yes.
7         Q.    Those were your words?
8         A.    Yes.
9         Q.    Do you recall if this document was
10   used internally at the NRCC for communications
11   amongst senior staff at the NRCC?
12              MR. SHEEHY:   Objection to form.
13       A.     It would have been a briefing
14   available to members and staff at the NRCC.
15       Q.     Okay.   Do you recall any discussion
16   about Ohio related to this document?
17              MR. SHEEHY:   Objection to form.
18       A.     I don't recall any discussion on this
19   document, no.
20       Q.     I'll ask you a few questions from the
21   previous deposition you weren't able to answer.
22   I believe you said that previously -- I asked
23   whether you sort of spoke with Guy Harrison
24   about redistricting in Ohio in 2011.    And then
25   I asked you what did you talk with about, and


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 520
1              A. Kincaid - CONFIDENTIAL
2    you were instructed not to answer, so now I'm
3    going to ask the question again.      What did you
4    talk with Mr. Harrison about as regards
5    redistricting in Ohio in 2011?
6                 MR. SHEEHY:   Objection to form.
7         A.      He was the executive director at the
8    NRCC, so I would have talked to him about the
9    process, when a map was passed, my analysis of
10   any passed maps, how the proposal process was
11   coming along.    It was my job to keep him
12   briefed on what the overall redistricting
13   process was in the states.
14       Q.     Do you recall anything he had to say?
15              MR. SHEEHY:     Objection to form.
16       A.     No.
17       Q.     Did you talk to him during the time
18   when you were not just doing the Congressional
19   proposal but also doing the analysis of the
20   Ohio maps?
21              MR. SHEEHY:     Objection to form.
22       A.     Did I talk to him -- did I talk to
23   the executive director of the NRCC while
24   working on proposal maps for Ohio?
25       Q.     Not just -- start with that.


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 521
1              A. Kincaid - CONFIDENTIAL
2         A.     Of course.
3         Q.     What about after the proposal went to
4    the Ohio legislative leadership, did you talk
5    with him?
6                MR. SHEEHY:    Objection to form.
7         A.     Specifically about Ohio?
8         Q.     Yes.
9         A.     I don't recall talking to Guy about
10   Ohio after the proposal was -- you know, after
11   the map had been passed or anything, so --
12       Q.      I'm talking about between the time
13   the proposal went and the time HB 369 was
14   finally enacted.
15       A.      369 or 319?
16       Q.      369.    During that period, between the
17   time the proposal was provided and 369 was
18   enacted, do you recall any discussions with
19   Mr. Harrison about Ohio?
20       A.      We would have talked about 319.
21       Q.      Okay.    What do you recall about that?
22               MR. SHEEHY:   Objection to form.
23       A.      We would have a standard meeting
24   with -- as part of the meetings, we would go
25   through states that had completed


               TSG Reporting - Worldwide - 877-702-9580
                                                            Page 522
1                A. Kincaid - CONFIDENTIAL
2    redistricting, we'd go through the districts
3    and talk about those in analytical documents
4    you've already gone through, and say hey, here
5    is the numbers on the new map, here's the
6    districts we should be targeting in the next
7    election, all that sort of stuff like we've
8    already talked about.      So Guy would have been
9    one of the people that I was talking to about
10   those maps after they'd been passed.
11          Q.    What about the 369?
12                MR. SHEEHY:   Objection to form.
13          A.    We would have had the same meeting
14   again.
15          Q.    Okay.   And you had discussions with
16   him during the time 369 was pending, after it
17   was introduced in the legislature before it was
18   passed?     Did you have any conversations with
19   him?
20                MR. SHEEHY:   Objection to form.
21          A.    I don't have any memory of that.
22          Q.    Do you recall any conversations with
23   anybody at NRCC senior staff regarding Ohio
24   during the time between when HB 369 was
25   introduced and the time it was enacted?


                 TSG Reporting - Worldwide - 877-702-9580
                                                          Page 523
1              A. Kincaid - CONFIDENTIAL
2               MR. SHEEHY:   Objection to form.
3         A.    No, I don't recall any conversations
4    about 369 during that period.
5         Q.    Do you recall any conversations about
6    a referendum possibility on HB 319?
7               MR. SHEEHY:   Objection to form.
8         A.    I know there was a referendum
9    possibility going on that would have come up as
10   something I would have briefed senior staff on
11   when we found out about it and while that was
12   developing, yes.
13       Q.     At some point, did you get any
14   information that the Democrats would be
15   unlikely to collect sufficient number of
16   signatures to get the referendum on the ballot?
17              MR. SHEEHY:   Objection to form.
18       A.     I don't recall getting that
19   information or not.
20       Q.     Do you recall any information as to
21   whether or not the referendum was affecting one
22   way or the other negotiations regarding HB 369?
23              MR. SHEEHY:   Objection to form.
24       A.     I may have received an email about
25   that, but I don't have a specific recollection


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 524
1                  A. Kincaid - CONFIDENTIAL
2    of it.       What you just said sounds like
3    something I've heard before but I don't recall
4    when or where I would have heard that.
5            Q.     Do you remember Dr. Hofeller ever
6    raising that subject with you?
7                   MR. SHEEHY:   Objection to form.
8            A.     It's entirely possible but I don't
9    have a specific recollection of it.
10        Q.       Did you talk with Jessica Furst -- I
11   believe her name is now Jessica Furst
12   Johnson -- regarding redistricting in Ohio in
13   2011?
14                 MR. SHEEHY:    Objection.   I will
15        note that Jessica Furst Johnson was the
16        general counsel at the NRCC, so I'll
17        caution the witness not to reveal any
18        attorney-client communications.
19        A.       I definitely -- I spoke with Jessica.
20        Q.       Okay.   Did you share any of the
21   change sheets we've looked at in your
22   deposition with Jessica Furst?
23                 MR. SHEEHY:    Same objection, and
24        same cautionary instruction.         If you
25        were sharing that information with her


                  TSG Reporting - Worldwide - 877-702-9580
                                                             Page 525
1                 A. Kincaid - CONFIDENTIAL
2            for purposes of obtaining legal advice,
3            I would caution you to not -- or
4            instruct you to not answer the question.
5            A.    After the map was passed she would
6    have received changes or district profiles if
7    she wanted them, but I don't recall whether I
8    gave it to her or not.
9            Q.    What about Mike Shields?   Did you
10   talk with him about redistricting in Ohio in
11   2011?
12                 MR. SHEEHY:   Objection, form.
13        A.       Yes.
14        Q.       What do you recall about those
15   conversations?
16                 MR. SHEEHY:   Objection to form.
17        A.       He was the political director at the
18   NRCC at the time, so my answer's going to be
19   the exact same as Guy's.       We would have talked
20   about redistricting in Ohio after 319, we would
21   have talked about it after 369, as part of our
22   standard processes at the NRCC to talk about
23   maps as they were created.
24        Q.       Would Mr. Shields as political
25   director have an interest in understanding


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 526
1                A. Kincaid - CONFIDENTIAL
2    which districts had moved out of play as a
3    result of redistricting?
4                 MR. SHEEHY:   Objection to form.
5         A.      He would have had an interest in the
6    districts in Ohio, yes.      Which ones had
7    gotten -- had -- and how they had changed from
8    one redistricting to the other.
9         Q.      Did he ever say anything you can
10   recall about a district being moved out of play
11   or not?
12               MR. SHEEHY:    Objection to form.
13       A.      I have no specific recollection about
14   Mike saying something about that.
15       Q.      What about Mr. Harrison?
16               MR. SHEEHY:    Objection to form.
17       A.      Same answer.
18       Q.      What about Brock McCleary?    Did you
19   talk with him about Ohio in 2011, Congressional
20   redistricting?
21               MR. SHEEHY:    Objection to form.
22       A.      Also -- he was the deputy political
23   director.    Same conversations would have
24   happened with him as with Mike and Guy.       And
25   again, I don't remember any specific


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 527
1               A. Kincaid - CONFIDENTIAL
2    conversations.
3         Q.     What about Paul Lindsay?
4                MR. SHEEHY:   Objection to form.
5         A.     I give the exact same answer on Paul.
6         Q.     Did you have any communications with
7    Bob Bennett in Ohio about redistricting in Ohio
8    in 2011?
9         A.     No.
10       Q.      I want to ask you about conversations
11   with certain individual members of Congress
12   which you testified happened.     We discussed to
13   some degree Representative Tiberi.     Other than
14   what you've already testified about do you
15   recall any other conversations with
16   Representative Tiberi in 2011?
17               MR. SHEEHY:   Objection to form.
18       A.      Not in addition to what we already
19   spoke about.
20       Q.      Okay.
21               MR. FRAM:   Mark next as 85 -- I'm
22       sorry, 86, a document with Bates number
23       TIBERI000039.
24       (Exhibit No. 86 was marked for
25       identification.)


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 528
1                A. Kincaid - CONFIDENTIAL
2                 MR. FRAM:    Why don't we mark as 87
3         the metadata for that document.
4         (Exhibit No. 87 was marked for
5         identification.)
6    BY MR. FRAM:
7         Q.      Mr. Kincaid, do you recognize this
8    document, Exhibit 86?
9         A.      Yes.
10       Q.      You prepared it in the ordinary
11   course of your job duties at the NRCC; is that
12   right?
13       A.      Yes.
14       Q.      And did you present this to
15   Representative Tiberi?
16               MR. SHEEHY:    Objection, form.
17       A.      I don't recall presenting this to
18   Mr. Tiberi, no.
19       Q.      Do you have any understanding as to
20   why he would have it in his files and produce
21   it to us?    You created it and -- do you recall
22   how he got it?
23               MR. SHEEHY:    Objection to form.
24       A.      He was a member of Congress and
25   thereby a member of the NRCC.      He could have


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 529
1               A. Kincaid - CONFIDENTIAL
2    requested this from any number of members of
3    the staff at the NRCC because this file would
4    have been on the servers at the NRCC.
5         Q.     Got it.    This particular spreadsheet
6    just focuses only on Mr. Tiberi's district,
7    District 12; is that right?
8         A.     Yes.
9         Q.     And per the metadata it appears to
10   have been modified on December 14, 2011.       Is
11   that right?
12       A.      That's what this says, yes.
13       Q.      Okay.    Did you create
14   district-specific spreadsheets after HB 369 was
15   enacted?
16       A.      Yes.
17       Q.      And then they were posted on the
18   NRCC's website; is that right?
19       A.      No.    I said the server.
20       Q.      The server.   I'm sorry.    The server.
21   I apologize.      They were posted on NRCC's
22   server; is that right?
23       A.      Yes.
24       Q.      So you included the election results
25   data in the district-specific spreadsheets that


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 530
1              A. Kincaid - CONFIDENTIAL
2    you created after HB 369 was enacted and that
3    were posted on the NRCC server; correct?
4               MR. SHEEHY:     Object to form.
5         A.    I'm sorry.    I missed the first part.
6         Q.    You included election result data on
7    all of the district-specific spreadsheets for
8    Ohio after HB 369 was enacted and that were
9    then posted on the NRCC's server.
10       A.     Yes.
11              MR. SHEEHY:   Objection to form.
12       Q.     These are the same elections we have
13   seen in your other spreadsheets; correct?
14       A.     Yes.
15       Q.     And just for the record so we have a
16   clean record those are consistently, the 2010
17   governor race, the 2010 Attorney General race,
18   the 2008 Presidential race, the 2006 Attorney
19   General race, 2006 auditor race, and the 2004
20   President race; correct?
21       A.     Yes.
22       Q.     Okay.   You would always include also
23   the PVI scorings; correct?
24       A.     Yes.
25              MS. McKNIGHT:    Before we move on


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 531
1        A. Kincaid - CONFIDENTIAL
2    from this exhibit, I note that it does
3    not indicate CONFIDENTIAL on the face of
4    the exhibit.    This is Exhibit 86.
5         MR. FRAM:     Yeah.
6         MS. McKNIGHT:     I trust -- I believe
7    this was produced as confidential under
8    the protective order.      I'd just like to
9    note that for a clean record.
10       MR. FRAM:    That's fine.    I had -- I
11   thought only addresses were, but I'm
12   happy to -- let's do the following.      The
13   last piece -- let's slow down for a
14   minute.
15       MS. McKNIGHT:     I believe at the
16   beginning -- and pardon me, counsel.      I
17   have been thinking it through.     At the
18   beginning you addressed confidentiality,
19   and I understand Mr. Kincaid's counsel
20   will review the transcript.     I just want
21   to note that we as well, representing
22   interveners and other clients who
23   produced documents in this case, will
24   also need to review the transcript for
25   confidentiality.    As a preliminary


               TSG Reporting - Worldwide - 877-702-9580
                                                         Page 532
1             A. Kincaid - CONFIDENTIAL
2         matter, I will designate all testimony
3         about Exhibit 86 and Exhibit 87 as
4         confidential.
5              MR. FRAM:   Okay.   See how it goes.
6         Let's mark as Exhibit 88 REV_00000034,
7         another spreadsheet for District 12.
8         (Exhibit No. 88 was marked for
9         identification.)
10   BY MR. FRAM:
11       Q.    Comparing the two spreadsheets,
12   Exhibit 88 and 86, they appear to be identical,
13   do they not?
14       A.    Yes.
15       Q.    So your testimony regarding 86 would
16   apply to 88 also?
17       A.    Yes.
18       Q.    Okay.
19             MR. FRAM:   Kate and Shawn, I'll let
20       you-all work out between the two of you
21       if you still got -- who's got the ball
22       on the confidentiality question.     This
23       one seems to get around.
24             Why don't we mark next as 89
25       REV_0000030, a spreadsheet concerning


              TSG Reporting - Worldwide - 877-702-9580
                                                           Page 533
1               A. Kincaid - CONFIDENTIAL
2         District 8.
3         (Exhibit No. 89 was marked for
4         identification.)
5                MR. FRAM:     And let me take a look
6         here.
7    BY MR. FRAM:
8         Q.     Mr. Kincaid, do you recognize this
9    document?
10       A.      Yes.
11       Q.      You created it in the ordinary course
12   of your job duties as redistricting coordinator
13   at the NRCC; correct?
14               MR. SHEEHY:    Objection to form.
15       A.      Yes.
16       Q.      You did so following the enactment of
17   HB 369; correct?
18       A.      No.
19       Q.      When did you do this?
20       A.      This is not HB 369.
21       Q.      What is this one?
22       A.      Since you gave me the sheet before,
23   it showed HB 369 with Mr. Boehner's seat at PVI
24   of R+14.
25       Q.      Okay.


                TSG Reporting - Worldwide - 877-702-9580
                                                             Page 534
1                 A. Kincaid - CONFIDENTIAL
2            A.    So I don't know what this one is.
3            Q.    So that raises an important question.
4    So did you provide -- in addition to providing
5    district-specific spreadsheets after the full
6    enactment of HB 369, did you also provide
7    district-specific spreadsheets with election
8    results while -- prior to the final enactment
9    of HB 369?
10                 MR. SHEEHY:   Objection to form.
11        A.       Clearly, I did.   This does not apply
12   to 369.      I'm not sure what plan this is.
13        Q.       Did you do -- did you only provide
14   district-specific spreadsheets after a plan was
15   actually enacted, in other words, 319 and 369,
16   or did you also do them for iterations that
17   were being considered?
18                 MR. SHEEHY:   Objection to form.
19        A.       I think -- well, let me think about
20   that.    I would have produced district-specific
21   profiles when they had been requested.
22        Q.       Okay.
23        A.       So it may have been before 319, it
24   may have been after 319, it could have -- so --
25        Q.       And those -- but those profiles


                  TSG Reporting - Worldwide - 877-702-9580
                                                           Page 535
1               A. Kincaid - CONFIDENTIAL
2    always included election result status;
3    correct?
4         A.      Absolutely.
5         Q.      For the last elections we have been
6    discussing previously; correct?
7         A.      Yes.
8         Q.      And it always included PVI data;
9    correct?
10       A.      Yes.    I'm going to note real quick
11   that the previous one we looked at -- I'm
12   trying to find it.
13               MR. SHEEHY:    Talking about Tiberi?
14               THE WITNESS:    Exhibit 89/88.   Well,
15       I guess Exhibit 88 and 86.
16               MR. SHEEHY:    I've got them here.
17               THE WITNESS:    I'm just looking at
18       something real quick.       Yeah, that's what
19       I thought.       The -- yeah, that Tiberi 12
20       is also not 369.       The numbers are
21       different.
22   BY MR. FRAM:
23       Q.      Okay.    So tell me if I understand
24   correctly.    You created district-specific
25   spreadsheets as requested.      They were posted on


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 536
1               A. Kincaid - CONFIDENTIAL
2    the NRCC's server.     Is that right?
3          A.    Yes.
4          Q.    It always included election data for
5    the six elections you've described; correct?
6          A.    Yes.
7          Q.    And PVI data; correct?
8          A.    Yes.
9          Q.    Okay.
10         A.    But that Tiberi 1, I may have
11   misspoken before.     I can't remember if you
12   asked me the question, but that Exhibit 87 --
13   86, 87, and 88 do not appear to be the profiles
14   for the current Ohio Congressional map.
15         Q.    Thank you for that.
16               In addition to posting it on the NRCC
17   website, was there any other way to --
18         A.    Not website.    Server.
19         Q.    Server.   I'm sorry.   I keep saying
20   it.   Other than the NRCC server was there any
21   other way that district-specific spreadsheets
22   were distributed?
23               MR. SHEEHY:    Objection to form.
24         A.    I would post on the server so the
25   staff had access to them.      And then I don't


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 537
1                A. Kincaid - CONFIDENTIAL
2    have any specific recollection of sharing them
3    via email or anything else with anybody, but I
4    certainly could have emailed to it somebody,
5    but I don't have any recollection of doing
6    that.
7         Q.      Who had access to the NRCC server, if
8    anyone, other than NRCC staff?
9         A.      Only NRCC staff.
10       Q.      Okay.   Would RNC staff have had
11   access?
12               MR. SHEEHY:   Objection to form.
13       A.      No.
14               MR. FRAM:   Mark as 90 REV_00000026.
15       It says district-specific spreadsheet
16       for District 4.
17       (Exhibit No. 90 was marked for
18       identification.)
19   BY MR. FRAM:
20       Q.      Mr. Kincaid, do you recognize this
21   document?
22       A.      Yes.
23       Q.      You produced it.    You created it as
24   part of your ordinary job duties as
25   redistricting coordinator at the NRCC; correct?


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 538
1               A. Kincaid - CONFIDENTIAL
2         A.      Yes.
3         Q.      In connection with redistricting in
4    Ohio in 2011?
5         A.      Yes.
6         Q.      And after you did that, it was posted
7    on the NRCC server; is that right?
8         A.      Yes.
9         Q.      It contains the same elections, six
10   elections we've discussed previously as well as
11   the PVI data; correct?
12       A.      Yes.    I'll point out again, this
13   isn't 369.
14       Q.      Yeah, I didn't ask that, I just --
15   it's during the course of the redistricting
16   this information was generated and posted;
17   correct?
18       A.      Yes.
19       Q.      So NRCC staff and/or members of
20   Congress could access it; correct?
21       A.      Members of Congress would have had to
22   request it from somebody on staff.
23       Q.      Okay.    Do you recall any requests
24   from any members of Congress for it?
25       A.      Not --


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 539
1              A. Kincaid - CONFIDENTIAL
2               MR. SHEEHY:     Objection to form.
3        A.     Not explicitly.
4        Q.     Would the requests have come to you
5    or would they have come through some other
6    person?
7               MR. SHEEHY:     Objection to form.
8        A.     Members had access to anybody at the
9    NRCC they wanted to ask.
10       Q.     Okay.
11              MR. FRAM:   Let's see if we can move
12       this faster on a batch basis because the
13       questions are going to be the same for
14       all these, okay?     We are up to 91,
15       right?
16              THE REPORTER:    Yes, sir.
17              MR. FRAM:   Why don't we mark as 91
18       REV_00000028 -- let's see, six zeroes
19       and 28, a district-specific spreadsheet
20       for District 6.
21       (Exhibit No. 91 was marked for
22       identification.)
23              MR. FRAM:   As 92, REV_00000024,
24       district-specific spreadsheet for
25       District 2.


               TSG Reporting - Worldwide - 877-702-9580
                                                        Page 540
1        A. Kincaid - CONFIDENTIAL
2    (Exhibit No. 92 was marked for
3    identification.)
4    (Exhibit No. 93 was marked for
5    identification.)
6         MR. FRAM:     As 93, REV_00000027, a
7    district-specific spreadsheet for
8    District 5.
9    (Exhibit No. 94 was marked for
10   identification.)
11       MR. FRAM:    As 94, REV_00000029, a
12   district-specific spreadsheet for
13   District 7.
14   (Exhibit No. 95 was marked for
15   identification.)
16       MR. FRAM:    And as 95, REV_00000023,
17   a district-specific spreadsheet for
18   District 1.
19   (Exhibit No. 96 was marked for
20   identification.)
21       MR. FRAM:    And then REV_96 I guess
22   we're up to, REV_00000037 a
23   district-specific spreadsheet for
24   District 15.
25   (Exhibit No. 97 was marked for


             TSG Reporting - Worldwide - 877-702-9580
                                                         Page 541
1             A. Kincaid - CONFIDENTIAL
2         identification.)
3              MR. FRAM:    97 is REV_00000032, a
4         district-specific spreadsheet for
5         District 10.
6         (Exhibit No. 98 was marked for
7         identification.)
8              MR. FRAM:    98 is REV_00000038, a
9         district-specific spreadsheet for
10       District 16.
11       (Exhibit No. 99 was marked for
12       identification.)
13             MR. FRAM:   And as 99, REV_00000036,
14       a district-specific spreadsheet for
15       District 14.
16   BY MR. FRAM:
17       Q.    My questions are going to be the same
18   for all these exhibits.   Hopefully it works.
19             For all these exhibits we're looking
20   at here, which start at 91 and go through 99,
21   why were all these -- did you create all of
22   these?
23       A.    Yes.
24       Q.    Did you do so as part of your
25   ordinary job duties at redistricting


              TSG Reporting - Worldwide - 877-702-9580
                                                          Page 542
1              A. Kincaid - CONFIDENTIAL
2    coordinator at the RNCC?
3         A.    The NRCC.
4         Q.    I'm sorry, the NRCC.
5         A.    Yes.
6         Q.    And did you do so in connection with
7    redistricting in Ohio in 2011?
8         A.    Yes.
9         Q.    And in so doing, did you always
10   include -- you included the same six elections;
11   is that right?
12       A.     Yes.
13       Q.     And that's the 2010 governor, the
14   2010 Attorney General, the 2008 President, the
15   2006 Attorney General, the 2006 auditor, and
16   the 2004 President; correct?
17       A.     Yes.
18       Q.     And also, you included, consistently
19   included PVI on scoring information; correct?
20       A.     Yes.
21       Q.     And after you created these
22   district-specific spreadsheets, they were
23   posted on the NRCC server; correct?
24       A.     Yes.
25       Q.     Do you recall distributing these to


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 543
1                 A. Kincaid - CONFIDENTIAL
2    anybody else?
3                  MR. SHEEHY:   Objection to form.
4            A.    As I said before, I don't have any
5    specific recollection of distributing them.
6            Q.    Any general recollection?
7                  MR. SHEEHY:   Objection to form.
8            A.    They would have been available if
9    anyone asked, but I don't have any general
10   recollection of having a standard process of
11   sending them out, no.
12        Q.       Do you recall anybody asking for
13   them?
14                 MR. SHEEHY:   Objection to form.
15        A.       No.   Once they were on the server,
16   people could get them if they wanted them,
17   so --
18        Q.       Now, I think you previously testified
19   that you had meetings with individual members
20   of Congress during the redistricting process.
21   Is that right?
22        A.       I did.
23        Q.       And did you meet with them during the
24   time you were formulating the proposal for the
25   Ohio legislator -- legislature?


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 544
1              A. Kincaid - CONFIDENTIAL
2               MR. SHEEHY:    Objection to form.
3         A.    Yes.
4         Q.    Did you meet with them thereafter?
5               MR. SHEEHY:    Objection to form.
6         A.    Yes.
7         Q.    And at the meetings you had with them
8    did you ever show them the district-specific
9    spreadsheets for their districts?
10              MR. SHEEHY:   Objection to form.
11       A.     Yes.
12       Q.     Did you show them on the computer
13   screen or in hard copy?
14              MR. SHEEHY:   Objection to form.
15       A.     Computer screen, probably.
16       Q.     Okay.   And these meetings continued
17   after HB 319 was enacted?
18              MR. SHEEHY:   Objection to form.
19       A.     Yes.
20       Q.     And they continued up until the time
21   when HB 369 was enacted?
22              MR. SHEEHY:   Objection to form.
23       A.     That would cover the same period of
24   time of what you just asked before, so after
25   319 and before 369, yes, meetings happened


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 545
1                A. Kincaid - CONFIDENTIAL
2    during that period of time.
3         Q.      Okay.   Do you recall any
4    conversations with any members of Congress
5    during the period of time after 319 was enacted
6    and before 369 was enacted?
7                 MR. SHEEHY:   Objection to form.
8         A.      I don't recall meeting with specific
9    members, but I'm sure that we met to brief them
10   if they wanted to on the new -- on the
11   districts that had been passed with 319.
12       Q.      And did you brief them about
13   proposals for 369?
14               MR. SHEEHY:    Objection to form.
15       A.      Proposals for 369, which was the
16   second map.
17       Q.      Correct.
18       A.      I don't recall seeing proposals for
19   369 until after the legislature had enacted
20   that one.
21       Q.      Do you recall if -- any information
22   whatsoever about the districts for proposals
23   for 369 while it was pending?
24               MR. SHEEHY:    Objection to form.
25       A.      I don't have any specific


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 546
1               A. Kincaid - CONFIDENTIAL
2    recollection of getting maps or -- between 319
3    and 369.
4         Q.     When you received maps did you
5    receive any communications about 369 while it
6    was pending?
7                MR. SHEEHY:     Objection to form.
8         A.     I recall no specific information I
9    received regarding 369 while it was pending.
10       Q.      Do you recall of any conversations
11   with Mr. Whatman about 369 while it was
12   pending?
13               MR. SHEEHY:   Objection to form.
14       A.      I do not.
15       Q.      Did you ever have any communications
16   with Mr. DiRossi while it was pending?
17               MR. SHEEHY:   Objection to form.
18       A.      Not that I recall.
19       Q.      With Ms. Mann?
20       A.      Not that I recall.
21               MR. SHEEHY:   Objection to form.
22       A.      All this was seven years ago, so --
23       Q.      I understand.
24               I take it you're not saying that
25   there were no communications with Ms. Mann or


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 547
1              A. Kincaid - CONFIDENTIAL
2    Mr. DiRossi regarding the collaboration while
3    369 was pending, but you're saying because it
4    was seven years ago, as you sit here now, you
5    don't recall.
6               MR. SHEEHY:   Objection to form.
7         A.    I recall being a lot more involved in
8    the process in the run-up to 319.
9               The period of time between 319 and
10   316 while at the NRCC, I spent that time, if it
11   was dealing with Ohio, it was analyzing the 319
12   map because that was the map until something
13   else had been passed.
14              So I don't recall being involved,
15   definitely not as intensely with the drafting
16   of 369 as I had been with 319.
17       Q.     All right.
18       A.     And I don't recall any conversations
19   with Heather, Ray, or Tom regarding 369 while
20   it was being considered.
21       Q.     My question is -- there are two
22   different things.   One is whether you recall;
23   the other is whether you can say affirmatively
24   that communications did not happen.
25       A.     Again, I --


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 548
1              A. Kincaid - CONFIDENTIAL
2         Q.    They're different statements.
3               MR. SHEEHY:   Objection to form.
4         A.    Just to be -- okay, just because I
5    don't remember it doesn't mean it didn't
6    happen.   I don't remember.
7         Q.    That's -- okay, thank you.
8         A.    I don't recall.
9         Q.    That's --
10       A.     I don't remember.
11       Q.     That's all I was trying -- okay.
12       A.     Yeah.
13              MR. FRAM:   Why don't we take a
14       quick break?    Actually, one more set of
15       documents we can do before a break, then
16       we can do the break and check notes and
17       thing.
18       Q.     In your last deposition, I'll show
19   you a bunch of exhibits that were marked there
20   and I'd asked you questions about that you
21   couldn't answer because of instructions.
22       A.     Okay.
23       Q.     These already have been marked so we
24   don't have to mark them again.   So first I want
25   to show you what was marked as Kincaid


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 549
1                A. Kincaid - CONFIDENTIAL
2    Exhibit 11.
3           (Exhibit No. 11, previously marked, was
4           referenced and indexed.)
5    BY MR. FRAM:
6           Q.    Mr. Kincaid, this is -- by the way,
7    it has BRADEN001388 as the Bates number.
8                 Do you recognize this map?
9           A.    This?   Do I recognize the map?    Yeah,
10   I recognize it from the previous deposition,
11   yes.
12          Q.    All right.   And in fact, this is one
13   of the maps that you -- district maps that you
14   attached to your emails in September 2 and 3.
15          A.    Okay.
16          Q.    Do you recall that?   Okay.
17                Do you see the -- do you see in the
18   middle the number 09?
19                Do you see that?
20          A.    I do.
21          Q.    Is it your understanding that that's
22   for District 9; correct?
23          A.    Yes.
24          Q.    Okay.   And do you see under it,
25   there's a minus 13.48?


                 TSG Reporting - Worldwide - 877-702-9580
                                                          Page 550
1              A. Kincaid - CONFIDENTIAL
2               Do you see that?
3         A.    Yes.
4         Q.    What's minus 13.48 stand for?
5               MR. SHEEHY:   Objection to form.
6         A.    That would be the PVI.
7         Q.    Okay.   Did you put that in there?
8               MR. SHEEHY:   Objection to form.
9         A.    Well, I created the label, yes.
10       Q.     Okay.   Then you communicated that to
11   to Mr. DiRossi and Ms. Mann in September of
12   2011 when you communicated this map attached to
13   your email?
14              MR. SHEEHY:   Objection to form.
15       A.     This is a Braden email?
16       Q.     No, it's not a Braden email, it's a
17   Braden-produced document.     He received a copy
18   of it.
19       A.     So I -- what's the trail on this one?
20   So I -- you're saying I sent this one to Ray
21   and Heather and then they sent it to Mark or I
22   sent it to Mark?
23       Q.     Let's find the email.    Hold on.   I
24   think I have the document here.     It's Exhibit 7
25   from your last deposition.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 551
1              A. Kincaid - CONFIDENTIAL
2         A.    Okay.
3         Q.    The email string with Bates number
4    LWV_0800018302.
5         A.    Okay.
6         Q.    And what you see are thumbnails, if
7    you will, of the maps as attachments to your
8    September 2, 2011, 6:41 p.m. email.
9         A.    Okay.
10       Q.     Which was sent to Mr. DiRossi,
11   Ms. Mann, and Tom Whatman.
12       A.     Uh-huh.
13       Q.     My question -- you can't make out the
14   label on this thumbnail but that's why we
15   provided this.
16       A.     Okay.
17       Q.     There's JPEG attachments, and later
18   we see that Mr. Braden received this and then
19   he produced them in discovery in this case.
20   That's why we have the larger rendering.
21       A.     Got it.
22       Q.     Okay?   And so now my question to you
23   is, you put in the PVI value of minus 13.48 for
24   CD 9; correct?
25       A.     Well, the computer would have


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 552
1              A. Kincaid - CONFIDENTIAL
2    generated that.     I created the formula that
3    would have created that number.
4         Q.    And then you communicated that to
5    Mr. DiRossi and Ms. Mann on or about
6    September 2, 2011; correct?
7         A.    Assuming that JPEG is the same as
8    this one, which I'm not -- I'm still a little
9    fuzzy on -- so Mark has created -- produced
10   this document?
11       Q.     Right.
12       A.     So I don't know where the chain is
13   that we've established that gets -- this email
14   I sent to Ray and Heather on September 2, I
15   don't know how that got to Mark so I don't
16   think I've seen that email.
17       Q.     Maybe I can help you out on that.     If
18   you look on Exhibit 7, page 7 of 8 --
19       A.     Okay.
20       Q.     -- from Heather Mann, September 3,
21   2011 at 8:50 in the morning to Clark Benson or
22   Mark Braden, do you see that?
23       A.     Oh, okay.   Yes, I see that.
24       Q.     At that point, forwarding your email
25   from September 3.


               TSG Reporting - Worldwide - 877-702-9580
                                                            Page 553
1                A. Kincaid - CONFIDENTIAL
2           A.    I see that.
3           Q.    So that's how the chain works,
4    getting it to Mr. Braden.
5           A.    Okay.
6           Q.    Okay?
7           A.    And just -- I mean, working off of a
8    really small thumbnail and for me to say
9    they're the same document without -- I'm
10   just --
11          Q.    I appreciate that.   That's why we
12   tried to do the work.
13          A.    Right, so -- okay.
14          Q.    To provide you the information.
15          A.    Uh-huh.
16          Q.    So again, you recall sending
17   district-specific maps to Mr. DiRossi and
18   Ms. Mann on or about September 3, 2011?
19          A.    September 2, yes.
20          Q.    September 2, 2011.   And those
21   district-specific maps included PVI values for
22   those districts; correct?
23          A.    It's a -- yes.   It's a screenshot, so
24   yes.
25                THE WITNESS:   Do I need to give


                 TSG Reporting - Worldwide - 877-702-9580
                                                           Page 554
1               A. Kincaid - CONFIDENTIAL
2         this back to you or put it in the stack?
3                THE REPORTER:     Put it in the stack.
4                MR. FRAM:     I want to show what you
5         was marked as Kincaid 13.
6         (Exhibit No. 13, previously marked, was
7         referenced and indexed.)
8    BY MR. FRAM:
9         Q.     This appears to be a
10   district-specific map for District 11; correct?
11       A.      Yes.
12       Q.      Computer generated the number minus
13   29.70 that appears under the number 11;
14   correct?
15       A.      Yes.
16       Q.      And that's the PVI value; correct?
17               MR. SHEEHY:    Objection to form.
18       A.      Yes.
19       Q.      And you communicated that map with
20   that PVI value to Mr. DiRossi and Ms. Mann on
21   or about September 2, 2011; correct?
22       A.      Yes.
23               MR. FRAM:   Okay, I'll show you
24       what's previously marked as Kincaid
25       Exhibit 15.


                TSG Reporting - Worldwide - 877-702-9580
                                                          Page 555
1               A. Kincaid - CONFIDENTIAL
2         (Exhibit No. 15, previously marked, was
3         referenced and indexed.)
4    BY MR. FRAM:
5         Q.     And this appears to be a
6    district-specific map of District 1; is that
7    right?    And also there's a piece of District 2
8    also.
9                Do you see that?
10       A.     Yes.
11       Q.     And the PVI values for both; correct?
12       A.     Yes.
13       Q.     And for District 1, it's 5.54.    Do
14   you see that?
15       A.     I do.
16       Q.     And for District 2, it's 10.01.
17              Do you see that?
18       A.     Yes.
19       Q.     And the computer generated those PVI
20   values and you included them in this map; is
21   that right?
22       A.     Yes.
23       Q.     And then you transmitted that to
24   Mr. DiRossi and Ms. Mann on or about
25   September 2, 2011?


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 556
1                A. Kincaid - CONFIDENTIAL
2           A.     Yes.
3                  MR. FRAM:    And let's show what was
4           previously marked as Kincaid Exhibit 17.
5           I've marked Kincaid Exhibit 17
6           BRADEN001391.      It appears to be a
7           district-specific map for several
8           different districts, and I'll show it to
9           you.
10          (Exhibit No. 17, previously marked, was
11          referenced and indexed.)
12   BY MR. FRAM:
13          Q.     This map includes PVI information for
14   Districts 9, 11, 14, 13, 16; correct?
15          A.     And 6.
16          Q.     And 6, I'm sorry.   And 6; correct?
17          A.     Yes.
18          Q.     And the computer generated those PVI
19   values and then you inserted them into this
20   map; correct?
21          A.     I inserted -- I created a code
22   that -- within the label that inserted them,
23   yes.
24          Q.     Okay.    And then you transmitted it to
25   Mr. DiRossi and Ms. Mann on or about


                 TSG Reporting - Worldwide - 877-702-9580
                                                          Page 557
1              A. Kincaid - CONFIDENTIAL
2    September 2, 2011; correct?
3         A.    Yes.
4               MR. FRAM:    Then finally, Kincaid 19
5         is a map of Ohio as a whole that was
6         marked 19.
7         (Exhibit No. 19, previously marked, was
8         referenced and indexed.)
9    BY MR. FRAM:
10       Q.     This is a map that shows all the
11   Congressional districts in Ohio; correct?
12       A.     It -- yes.
13       Q.     And then there are PVI values under
14   each of the district numbers; correct?
15       A.     Yes.
16       Q.     And they appeared because you created
17   a label that enabled you to put PVI values
18   under a Congressional district; correct?
19       A.     Yes.
20       Q.     And that label would include a PVI
21   value?
22       A.     Yes.
23       Q.     Okay.   And this was communicated to
24   Mr. Mann and -- excuse me, Ms. Mann and
25   Mr. DiRossi on or about September 2, 2011;


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 558
1                 A. Kincaid - CONFIDENTIAL
2    correct?
3            A.    Yes.
4            Q.    Okay.   And so we're clear, all of
5    these district-specific maps with the PVI
6    values that we have been discussing, Kincaid
7    11, 13, 15, 17, and 19 -- did I leave one
8    out? -- I'm going to ask whether or not they
9    were all -- you did that -- you did that work
10   as part of the ordinary course of your job
11   duties as redistricting coordinator at the
12   NRCC.
13        A.       Yes.
14                 MR. FRAM:   Okay, now I think we are
15        at that let me take a break and let me
16        look at my notes spot.
17                 MR. SHEEHY:   That's fine.
18        (Recess taken.)
19                 MR. FRAM:   Exhibit 100 is a map
20        with the name -- with the Bates number
21        BLESSING0012635 [102611 Adam new map]
22        001.
23        (Exhibit No. 100 was marked for
24        identification.)
25   BY MR. FRAM:


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 559
1              A. Kincaid - CONFIDENTIAL
2         Q.    Now Heather Blessing -- now Heather
3    Blessing, formerly Heather Mann, and it's the
4    case, and my question is, does this refresh
5    your recollection at any time in October of
6    2011 providing any map to Ms. Blessing?
7         A.    No.
8               MR. SHEEHY:    Objection to form.
9         Q.    No?
10       A.     No.
11       Q.     Do any of these labels look familiar
12   to you?
13              MR. SHEEHY:    Objection to form.
14       A.     This isn't the format I would -- this
15   is a screenshot of something.      It's not the
16   labels I would have used.     I don't know what
17   that top percentage is.
18       Q.     Uh-huh.
19       A.     No, it doesn't reflect -- refresh my
20   recollection.
21              MR. FRAM:   I have no further
22       questions for you.      Thank you very much
23       for your time today.
24              THE WITNESS:    Okay.
25              MR. FRAM:   I should say subject, of


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 560
1              A. Kincaid - CONFIDENTIAL
2         course, to follow-up should any other
3         counsel have questions.
4               MR. SHEEHY:     Do you have questions?
5         Go ahead.
6                       EXAMINATION
7    BY MS. McKNIGHT:
8         Q.    Good afternoon, Mr. Kincaid.     I'm
9    Kate McKnight.      I'm here today on behalf of
10   intervenors in this matter.      I'm going to ask
11   you a few questions.
12       A.     Okay.
13       Q.     The first topic I'd like to ask you
14   about relates to Exhibits 2 and 81, if you
15   could put those in front of you.
16       A.     Okay.
17       Q.     You provided testimony earlier today
18   that these documents were briefing documents;
19   is that right?
20       A.     That's correct.
21       Q.     Could these documents have been used
22   for fundraising?
23              MR. SHEEHY:    Objection to form.
24       A.     Exhibit 2 could have been used as a
25   fundraising document.


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 561
1              A. Kincaid - CONFIDENTIAL
2         Q.    So the record is clear, looking at
3    Exhibit 2, could that have been used as a
4    fundraising document?
5               MR. SHEEHY:   Objection to form.
6         A.    Hypothetically, Exhibit 2 could be
7    used as a fundraising document, yes.
8               MR. FRAM:   Move to strike,
9         speculation.
10       Q.     Now going to the plan that was
11   enacted in 2011 for Ohio's Congressional
12   districts, are you familiar with how the
13   enacted plan for Ohio's Congressional districts
14   in 2011 relate to any maps you worked on for
15   Ohio's Congressional districts in 2011?
16       A.     When you're talking about enacted
17   maps, are you talking about 319, 369, or both?
18       Q.     I'm talking about 369, the one that
19   was enacted.
20       A.     And how the work I did impacted 369
21   or how it --
22       Q.     How it relates, how it compares.
23              MR. FRAM:   Objection, form.
24       A.     369 was definitely a further
25   iteration from 319.    As I testified earlier, I


               TSG Reporting - Worldwide - 877-702-9580
                                                             Page 562
1                 A. Kincaid - CONFIDENTIAL
2    was definitely much more involved in the
3    process of 319 than I remembered being involved
4    in 369.
5                  Like I told Mr. Fram earlier, I don't
6    recall being overly involved in the process of
7    369 so I would say 369 was an iteration from
8    319 that was developed in Ohio, predominantly.
9            Q.    I understood from your testimony
10   earlier today that you prepared proposed maps
11   for members so they could propose them to state
12   legislators.      Is that a fair description of
13   your testimony?
14        A.       That's exactly what my job was at the
15   NRCC.
16        Q.       Based on your familiarity with the
17   enacted map in Ohio for Congressional districts
18   in 2011, do you know if any of the maps you
19   prepared as proposed maps became HB 369?
20        A.       I don't recall a proposed map that I
21   produced that became HB 369.
22        Q.       The next set of questions I have for
23   you have to do with Exhibit 73.      Would you put
24   that in front of you?      My questions relate to
25   certain numbers in this chart and what they


                  TSG Reporting - Worldwide - 877-702-9580
                                                           Page 563
1               A. Kincaid - CONFIDENTIAL
2    mean.    My next questions will relate to the
3    columns under the header New Ohio Map.
4         A.      Okay.
5         Q.      As I see it, there are six elections,
6    and under each election, there are two columns.
7                 Do you see that?
8         A.      Yes.
9         Q.      And the way I see it, there is a
10   column on the left for each election, and it's
11   a percentage.       Could you tell us what that
12   percentage indicates in the left column for
13   each election?
14       A.      For the McCain column, that would be
15   the percentage that John McCain got based off
16   of our data in each of those draft districts.
17   The same would apply for Bush.      In 2004 for
18   President Bush; in 2004, his reelection.       In
19   2010 for governor, 2010 for Attorney General,
20   2006 for Attorney General, and 2006 for
21   auditor.    Those would be the Republican
22   nominees' percentage in each of those
23   districts.
24       Q.      So for each election, the percentage
25   on the left column is the percentage of votes


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 564
1                A. Kincaid - CONFIDENTIAL
2    cast for the Republican candidate; is that
3    right?
4         A.      Yes.
5         Q.      So in reviewing those percentages,
6    where that percentage is above 50 percent, does
7    that mean that the majority of votes cast in
8    the new district geography were cast for the
9    Republican candidate?
10       A.      Based off of our election data, yes.
11       Q.      And is the same true vice versa,
12   meaning where the percentage on the left-hand
13   column is lower than 50 percent, does that mean
14   that the Republican candidate in that election
15   did not garner a majority of votes in this new
16   district?
17       A.      It's not a two-party vote here.    This
18   is a multi-party vote.    So I'd have to look at
19   the Democrat percentages for Districts 10 and
20   Districts 14, but for the other ones, yes.      For
21   those two, I'm not sure if those are plurality
22   Republican percentages or if those are -- or if
23   the Democrat in those districts received more
24   of the vote.
25               So that would apply to the two 49s in


               TSG Reporting - Worldwide - 877-702-9580
                                                         Page 565
1             A. Kincaid - CONFIDENTIAL
2    the McCain column as well as probably that --
3    that 49.89 in District 6 under the Attorney
4    General 2010.     Attorney General 2010 for
5    District 14.
6              Based off of my experience, 15 would
7    probably mean a Democrat won that district but
8    I don't have that in front of me so I wouldn't
9    be able to say.
10             District 16 under 2006 Attorney
11   General would be the other one I wouldn't be
12   sure about.    But in all the other ones, that
13   would be -- it's likely the case.
14       Q.    Okay.    And just so I make I'm sure
15   I'm using the right words here, where the
16   percentage in the left-hand column is lower
17   than 50 percent, that means that the Republican
18   candidate in that election did not garner a
19   majority of the votes.
20       A.    That's correct.
21       Q.    It's possible they garnered the
22   plurality, but you know for certain they did
23   not garner a majority; is that right?
24       A.    That is correct.
25       Q.    So to illustrate this, just so I


              TSG Reporting - Worldwide - 877-702-9580
                                                          Page 566
1              A. Kincaid - CONFIDENTIAL
2    understand, I'd like to look at the '06
3    Attorney General race.
4         A.    Okay.
5         Q.    And when I look at the left-hand
6    column for that race, by my count, it looks
7    like there are eight districts in which the
8    Republican candidate for 2006 Attorney General
9    did not garner a majority of the vote.     Is that
10   your count as well?
11       A.     That's correct.
12       Q.     And the reverse is also true in that
13   by my count, for the 2006 Attorney General
14   race, there are only eight districts in which a
15   Republican did garner a majority of the vote.
16   Is that right?
17       A.     2006 Attorney General race?
18       Q.     Yes.
19       A.     Yes, that's correct.
20       Q.     I'll ask you one more set of
21   questions, but I will understand that the same
22   count applies to these other elections.    I'm
23   looking now at the 2010 Attorney General race,
24   and by my count, in seven districts, the
25   Republican candidate did not garner a majority


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 567
1              A. Kincaid - CONFIDENTIAL
2    of the votes in that election; is that right?
3         A.    That is correct.
4         Q.    And the reverse is true as well,
5    which is to say in the nine remaining
6    districts, those are the only districts in the
7    2010 Attorney General race that garnered a
8    majority of votes for the Republican candidate;
9    is that right?
10       A.     That is correct.
11       Q.     Now I'd like to ask you a question
12   about the rows.    I've just been asking you
13   questions about the columns.
14       A.     Okay.
15       Q.     I'd like to draw your attention to
16   the row illustrating the New Ohio Map for
17   District 6.
18       A.     Okay.
19       Q.     And I'm still focused on the
20   percentages in the left-hand column.
21       A.     Okay.
22       Q.     By my count, it looks as though there
23   are four out of six of these elections where
24   the Republican candidate did not garner a
25   majority of the vote.   Is that your read as


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 568
1              A. Kincaid - CONFIDENTIAL
2    well?
3         A.    That is correct.
4         Q.    And in your prior deposition, you
5    already went over PVI and what it means, so I
6    have a very specific question about PVI --
7         A.    Uh-huh.
8         Q.    -- as it relates to these races.
9         A.    Okay.
10       Q.     As I'm reading this chart, it says
11   that the PVI is R+5 for District 6 for Johnson.
12   Is that right?
13       A.     Yes.
14       Q.     But I'm also reading this chart that
15   even though this says R+5 for PVI, four out of
16   the six elections studied showed that the
17   Republican candidate did not garner a majority
18   of the vote.   Is my read correct?
19       A.     That's correct.
20       Q.     Stepping back, Mr. Kincaid, in 2011,
21   who did you work for?
22       A.     The National Republican Congressional
23   Committee after February 1.
24       Q.     And before February 1?
25       A.     I was at the Republican Governors


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 569
1               A. Kincaid - CONFIDENTIAL
2    Association in January of 2011.
3         Q.     At any time in 2011 were you an
4    employee of the RNC?
5         A.     No, I was not.
6         Q.     Since 2011, have you ever worked for
7    the RNC?
8         A.     Yes.
9         Q.     When you worked for the RNC, what did
10   you understand of the relationship between the
11   RNC and members of Congress?
12       A.      The Republican National Committee
13   serves as the national party apparatus for the
14   Republican party and so the RNC through its
15   activities supports the election of Republican
16   candidates to Congress through typically field
17   operations and whatever else they would choose
18   to do in a district that meets the legal
19   requirements necessary.      So the RNC's directly
20   involved in electing Republicans to Congress.
21       Q.      In your work at the RNC was the
22   relationship between the RNC and Republicans
23   anything greater than member and organization?
24               MR. FRAM:   Objection, form.
25       A.      Anything greater than member and


                TSG Reporting - Worldwide - 877-702-9580
                                                           Page 570
1              A. Kincaid - CONFIDENTIAL
2    organization?      Could you clarify that question?
3         Q.    Sure.     Do I understand correctly that
4    the RNC was an organization?
5         A.    Yes.
6         Q.    And do I understand correctly that it
7    was an organization with members?
8         A.    Yes.
9         Q.    And were those members of a
10   particular political party?
11       A.     They're all Republicans.
12       Q.     So my question is about the
13   relationship between the RNC and its
14   membership.
15       A.     Okay.
16       Q.     I'm trying to get an understanding of
17   the relationship based on your work at the RNC.
18              Was the relationship between the RNC
19   and Republicans anything ever different than
20   just organization and member?
21       A.     Sure.    We referred to the -- the RNC
22   would refer to the NRCC as a sister committee.
23   They share a building.     The organizations work
24   together to elect Republicans to Congress.
25   They coordinate on communication strategies.


               TSG Reporting - Worldwide - 877-702-9580
                                                         Page 571
1                A. Kincaid - CONFIDENTIAL
2                 I mean, they're sister organizations
3    in the sense that they -- not only do they
4    share a building and coordinate a lot of stuff,
5    they are -- they work in tandem as much as is
6    legally allowed.
7                 So in a well-run national committee
8    structure, you're not going to -- you won't be
9    able to tell much of a difference between what
10   the NRCC or the RNC is doing in a particular
11   Congressional race because they'd be working
12   together.
13       Q.      Thank you.   That was helpful to
14   understand the relationship between the two
15   organizations.
16       A.      Uh-huh.
17       Q.      I have a question about the
18   relationship between the organizations and
19   their members.
20       A.      Uh-huh.
21       Q.      One example you could have is an
22   employment relationship.    And bear with me.
23   Did you understand that Republicans were
24   employees of the RNC?
25       A.      Yes.


              TSG Reporting - Worldwide - 877-702-9580
                                                             Page 572
1                 A. Kincaid - CONFIDENTIAL
2            Q.    Okay.   And did you understand that
3    members of the RNC who did not work at the RNC
4    were employees of the RNC?
5            A.    No.   Members of the Republican
6    National Committee who didn't work as a part of
7    the RNC would not be considered employees of
8    the RNC.
9                  Members could be defined as the 168
10   members of the Republican National Committee,
11   which would be the chairman and national
12   committeeman and national committee woman of
13   the Republican National Committee for each of
14   the states and territories in Washington, D.C.
15        Q.       And is the same true for the NRCC,
16   meaning members of the NRCC who did not work at
17   the NRCC, were they considered employees of the
18   NRCC?
19        A.       They were not.
20        Q.       Were they considered anything other
21   than members of the NRCC?
22        A.       The members of the NRCC were -- they
23   were members.       They fundraised for the
24   organization, but they would be the Republican
25   members of Congress that are members of the


                  TSG Reporting - Worldwide - 877-702-9580
                                                          Page 573
1              A. Kincaid - CONFIDENTIAL
2    NRCC.
3         Q.    In your testimony you talked about
4    the loss of two Congressional seats in Ohio in
5    2011.
6         A.    That's correct.
7         Q.    I have a question about your
8    understanding of how the Ohio map drawers
9    wanted to handle that loss of two seats.
10       A.     Okay.
11       Q.     What was your understanding of how
12   the Ohio map drawers wanted to address the loss
13   of two Congressional seats as between
14   Republicans and Democrats?
15              MR. SHEEHY:   Objection to form.
16       A.     The objective was to -- was for both
17   parties to lose one member of Congress.
18       Q.     And do you know what the source of
19   that directive was?
20              MR. SHEEHY:   Objection to form.
21       A.     I do not recall the origin of that.
22       Q.     In your work in 2011 generating maps
23   of Ohio's Congressional districts, could you
24   have drawn a map that maximized the number of
25   seats that could be won by Republican


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 574
1              A. Kincaid - CONFIDENTIAL
2    candidates?
3         A.    Yes.
4         Q.    And in your work generating maps of
5    Ohio's Congressional districts in 2011, could
6    you have drawn a map that had more than 12
7    seats that could be won by Republican
8    candidates?
9         A.    Yes.
10       Q.     Based on your understanding of the
11   enacted map -- this is HB 369 -- do you view
12   HB 369 as a map that maximizes Republican
13   seats?
14              MR. FRAM:   Objection, form.
15       A.     No, I do not.
16       Q.     Now, I understand that your testimony
17   is that you could have drawn a map in Ohio in
18   2011 for the Congressional District that
19   maximized the number of seats that could have
20   been won by Republicans.    Did you provide any
21   such maps to the Ohio map drawers in 2011?
22              MR. SHEEHY:   Objection, form.
23       A.     I would classify the Franklin County
24   four-way split map that we covered earlier as
25   the closer thing to that, but even that map I


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 575
1              A. Kincaid - CONFIDENTIAL
2    don't think was a maximization map.
3         Q.    Other than that map, the Franklin
4    County four-way split map that you just
5    described, did you provide any maps to the Ohio
6    map drawers that maximized Republican seats?
7         A.    No.
8         Q.    What is a plan that is drawn to
9    protect incumbents?
10              MR. FRAM:    Objection, form.
11       A.     I would classify an incumbent
12   protection plan or plan to protect incumbents
13   as a plan that -- well, take Ohio.     Where you'd
14   have -- you had 18 incumbents in Ohio; right?
15   And the map that -- map protect as many of them
16   as possible without -- you know, even though
17   there were two seats lost.
18              So that would -- a typical imcumbent
19   protection plan is one where the incumbents
20   would all be drawn into districts -- okay, in a
21   state that doesn't gain or lose seats, it would
22   be, you know, every member has their own seat.
23   They are not double bunked with another member
24   of Congress.     And it would include their home
25   territory and predominantly areas they'd


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 576
1                A. Kincaid - CONFIDENTIAL
2    represented before.
3         Q.      So I want to make sure I understand
4    your answer.     Understanding the fact that Ohio
5    had to lose two Congressional seats, in other
6    words, some incumbents couldn't be protected,
7    did you view the map as an incumbent protection
8    plan for those remaining incumbents?
9         A.      The Ohio Congressional map, the 319
10   draft I would say for the most part was
11   definitely an incumbent protection plan.     You
12   can't have a perfect one when you're going from
13   18 to 16.
14               One of the big challenges that
15   Mr. Fram highlighted a couple different times
16   is that, you know, there were districts where
17   members were combined.
18               Ms. Sutton lived very close to three
19   or four boundaries for different districts.
20   Mr. Turner and Mr. Austria live very close
21   together.    And districts grow.   When a state
22   loses seats, districts have to expand to take
23   in more population, right?    That's just kind of
24   how the physics of redistricting works when you
25   drop the number of seats.


               TSG Reporting - Worldwide - 877-702-9580
                                                         Page 577
1                A. Kincaid - CONFIDENTIAL
2                 So, you know, Mr. Gibbs and
3    Mr. Johnson live close together and there was a
4    lot of speculation that they would have been
5    drawn together.
6                 So to the extent possible, the
7    members were drawn to districts where they had
8    an opportunity to be reelected and so that's
9    why you found after those maps were redacted
10   that 15 out of the 16 districts had an
11   incumbent in them.      So 15 out of the 18
12   incumbents did have a district to run for
13   reelection in in 2012.
14       Q.      Is your answer the same for
15   Democratic incumbents versus Republican
16   incumbents?
17       A.      Yes.    Two Democrats were drawn
18   together, two Republicans were drawn together,
19   and then a Democrat and a Republican were drawn
20   together.
21       Q.      A different topic.   I'd like to ask
22   you about the Voting Rights Act.
23       A.      Okay.
24       Q.      Did you have an understanding in 2011
25   of how the Voting Rights Act affected the


              TSG Reporting - Worldwide - 877-702-9580
                                                          Page 578
1              A. Kincaid - CONFIDENTIAL
2    drawing of the Ohio Congressional districts?
3         A.    The Voting Rights Act applied to --
4    my understanding was that it applied to Ohio
5    District 11 with Marsha Fudge's seat
6    specifically.
7         Q.    And I appreciate this assumption.
8    It's buried in the question I just asked about
9    the Voting Rights Act.     But did you understand
10   this requirement to be a legal one?
11              MR. FRAM:   Objection, foundation.
12       A.     Yes.
13       Q.     I'd like to ask you to turn to
14   Exhibit 87.
15              Do you see what's indicated by last
16   author?
17       A.     I do.
18       Q.     What is that word?
19       A.     It says "czeigler."
20       Q.     Is that you?
21       A.     That is not me.
22              MS. McKNIGHT:    Thank you,
23       Mr. Kincaid.    I have no further
24       questions.
25              THE WITNESS:    All right.


               TSG Reporting - Worldwide - 877-702-9580
                                                         Page 579
1             A. Kincaid - CONFIDENTIAL
2              MR. FRAM:    I have one follow-up.
3         Do you have a question first?
4              MR. SHEEHY:    No, but let's take
5         just a short break.
6         (Recess taken.)
7              MR. SHEEHY:    We don't have any
8         questions.
9              MR. FRAM:    I just have one.
10                    EXAMINATION
11   BY MR. FRAM:
12       Q.    Ms. McKnight showed you Exhibit 73.
13   We were talking about incumbents.
14       A.    Uh-huh.
15       Q.    Take a look at the row for the new
16   map for District 16, Renacci/Sutton.
17             Do you see that?
18       A.    I'm not there.    Yes, I do.
19       Q.    You see on that one that's drawn, 16
20   is -- under PVR -- PVI is a R+5 district?
21             Do you see that?
22       A.    Yes, I see that.
23       Q.    Okay.    And so Ms. Sutton was a
24   Democrat; right?
25       A.    Yes.


              TSG Reporting - Worldwide - 877-702-9580
                                                         Page 580
1             A. Kincaid - CONFIDENTIAL
2        Q.     And she was now going to run against
3    Mr. Renacci in a -- in that R+5 district.
4               Do you see that?
5        A.     Yes, I see that.
6        Q.     And in fact, she lost, didn't she?
7        A.     She did.
8               MR. FRAM:   That's all I've got for
9        you.
10              THE REPORTER:   Off the record.
11
12       (Deposition adjourned at 5:54 p.m.)
13
14
15
16
17
18
19
20
21
22
23
24
25


              TSG Reporting - Worldwide - 877-702-9580
                                                          Page 581
1               A. Kincaid - CONFIDENTIAL
2    C E R T I F I C A T E
3    DISTRICT OF COLUMBIA:
4             I, MARY ANN PAYONK, shorthand reporter,
5    do hereby certify that the witness whose
6    deposition is hereinbefore set forth was duly
7    sworn, and that such deposition is a true,
8    correct, and full record of the testimony
9    given.
10            I further certify that I am not related
11   to any of the parties to this action by blood
12   or by marriage, and that I am in no way
13   interested in the outcome of this matter.
14            IN WITNESS WHEREOF, I have hereunto set
15   my hand this 1st day of February, 2019.
16
17            _______________________________________
18            MARY ANN PAYONK, Shorthand Reporter
19
20
21
22
23
24
25


               TSG Reporting - Worldwide - 877-702-9580
                                                          Page 582
1              A. Kincaid - CONFIDENTIAL
2               - INDEX TO WITNESSES -
3    WITNESS                                      PAGE
4    ADAM KINCAID
5            Examination by Mr. Fram        252, 579
6            Examination by Ms. McKnight           560
7
8               - INDEX TO EXHIBITS -
9    NO.                 DESCRIPTION            MARKED
10   Exhibit No. 42   Email chain Bates           318
11         numbered REV_00023341
12   Exhibit No. 43   Metadata                    320
13   Exhibit No. 44   Metadata for BRADEN1387     359
14   Exhibit No. 45   Change sheet Bates          381
15         stamped OHCF0001438
16   Exhibit No. 46   Metadata                    382
17   Exhibit No. 47   Email chain Bates           397
18         stamped 00023234
19   Exhibit No. 48   Email chain Bates           409
20         numbered REV_00023184
21   Exhibit No. 49   Metadata for Ex. 48         412
22   Exhibit No. 50   Document Bates stamped      414
23         REV_00023188
24   Exhibit No. 51   Document Bates stamped      422
25         REV_0023185


               TSG Reporting - Worldwide - 877-702-9580
                                                           Page 583
1              A. Kincaid - CONFIDENTIAL
2    INDEX TO EXHIBITS (Cont'd.)
3    NO.               DESCRIPTION                MARKED
4    Exhibit No. 52      Metadata for Ex. 51         422
5    Exhibit No. 53      Document Bates stamped      426
6          REV_00023186
7    Exhibit No. 54      Metadata for Ex. 53         426
8    Exhibit No. 55      Map Bates stamped           428
9          REV_00023187
10   Exhibit No. 56     Metadata for Ex. 55         428
11   Exhibit No. 57     Map Bates stamped           430
12         REV_23190
13   Exhibit No. 58     Metadata for Ex. 57         430
14   Exhibit No. 59     Map Bates stamped           440
15         REV_00023192
16   Exhibit No. 60 Metadata for Ex. 59             440
17   Exhibit No. 61     Map Bates stamped           451
18         REV_00023191
19   Exhibit No. 62     Metadata for Ex. 61         451
20   Exhibit No. 63     Map Bates stamped           453
21         REV_00023189
22   Exhibit No. 64     Metadata for Ex. 63         454
23   Exhibit No. 65     Email string Bates          455
24         stamped REV_00023497
25


              TSG Reporting - Worldwide - 877-702-9580
                                                         Page 584
1              A. Kincaid - CONFIDENTIAL
2    INDEX TO EXHIBITS (Cont'd.)
3    NO.              DESCRIPTION              MARKED
4    Exhibit No. 66     Spreadsheet Bates         460
5          stamped REV_00000022
6    Exhibit No. 67     Metadata for Ex. 66       460
7    Exhibit No. 68     E-mail Bates stamped      465
8          REV_00023429
9    Exhibit No. 69     Metadata for Ex. 70       466
10   Exhibit No. 70 Spreadsheet Bates stamped    466
11         REV_00023430
12   Exhibit No. 71    Map Bates stamped         470
13         REV_00023432
14   Exhibit No. 72    Metadata for Ex. 71       470
15   Exhibit No. 73    Spreadsheet Bates         472
16         stamped REV_00023431
17   Exhibit No. 74    Metadata for Ex. 73       472
18   Exhibit No. 75    Metadata for              475
19         REV_00023343
20   Exhibit No. 76    Metadata for              477
21         REV_00023344
22   Exhibit No. 77    Metadata for              478
23         REV_00023345
24   Exhibit No. 78    Metadata for              478
25         REV_00023346


              TSG Reporting - Worldwide - 877-702-9580
                                                          Page 585
1              A. Kincaid - CONFIDENTIAL
2    INDEX TO EXHIBITS (Cont'd.)
3    NO.              DESCRIPTION               MARKED
4    Exhibit No. 79      Map Bates stamped          478
5          REV_00023347
6    Exhibit No. 80      Metadata for Ex. 79        478
7    Exhibit No. 81      PowerPoint Bates stamped   510
8          REV_00000003
9    Exhibit No. 82      Metadata for Ex. 81        510
10   Exhibit No. 83    Document Bates stamped       513
11         REV_0000021
12   Exhibit No. 84    PowerPoint, Bates            517
13         stamped REV_0000001
14   Exhibit No. 85    Metadata for Ex. 84          517
15   Exhibit No. 86    Spreadsheet Bates            527
16         stamped TIBERI000039
17   Exhibit No. 87    Metadata for Ex. 86          528
18   Exhibit No. 88    Spreadsheet Bates            532
19         stamped REV_00000034
20   Exhibit No. 89    Spreadsheet Bates            533
21         stamped REV_0000030
22   Exhibit No. 90    Spreadsheet Bates            537
23         stamped REV_00000026
24   Exhibit No. 91    Spreadsheet Bates            539
25         stamped REV_00000028


              TSG Reporting - Worldwide - 877-702-9580
                                                         Page 586
1              A. Kincaid - CONFIDENTIAL
2    INDEX TO EXHIBITS (Cont'd.)
3    NO.              DESCRIPTION             MARKED
4    Exhibit No. 92     Spreadsheet Bates        540
5          stamped REV_00000024
6    Exhibit No. 93     Spreadsheet Bates        540
7          stamped REV_00000027
8    Exhibit No. 94     Spreadsheet Bates        540
9          stamped REV_00000029
10   Exhibit No. 95    Spreadsheet Bates        540
11         stamped REV_00000023
12   Exhibit No. 96    Spreadsheet Bates        540
13         stamped REV_00000037
14   Exhibit No. 97    Spreadsheet Bates        540
15         stamped REV_00000032
16   Exhibit No. 98    Spreadsheet Bates        541
17         stamped REV_00000038
18   Exhibit No. 99    Spreadsheet Bates        541
19         stamped REV_00000036
20   Exhibit No. 100    Map Bates stamped       558
21         BLESSING0012635 [102611 Adam New
22         Map] 001
23
24
25


              TSG Reporting - Worldwide - 877-702-9580
                                                         Page 587
1              A. Kincaid - CONFIDENTIAL
2    INDEX (Cont'd.)
3          - INDEX TO REFERENCED EXHIBITS -
4    NO.            DESCRIPTION               MARKED
5    Exhibit No. 2 Document, prev. Ex. 2         488
6    Exhibit No. 5 Spreadsheet Bates stamped     326
7          NRCC000012
8    Exhibit No. 7 Email chain Bates numbered    354
9          LWVOH00018302
10   Exhibit No. 8 Spreadsheet, "Ohio           355
11         Changes" BRADEN001387
12   Exhibit No. 11 Map Bates stamped           549
13         BRADEN001388
14   Exhibit No. 13 Map                         554
15   Exhibit No. 15 Map                         555
16   Exhibit No. 17 Map Bates stamped           556
17         BRADEN001391
18   Exhibit No. 19 Map                         557
19
20                  <<INDEX END>>
21
22
23
24
25


              TSG Reporting - Worldwide - 877-702-9580
